Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT AND LIMITED CONSENT

 

THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT AND LIMITED CONSENT dated as of
December 23, 2016 (this “Amendment”), is among DIVERSIFIED RESTAURANT HOLDINGS,
INC., a Nevada corporation (“Holdings” and a “Guarantor”), each of the
undersigned Subsidiaries of Holdings identified as a “Borrower” on the signature
pages hereto (each, a “Borrower” and, collectively, the “Borrowers”), each of
the undersigned Subsidiaries of Holdings identified as a “Guarantor” on the
signature pages hereto (each, a “Guarantor” and together with Holdings,
collectively, the “Guarantors”), CITIZENS BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent (in such capacity, the “Administrative Agent”),
and each of the Lenders (as defined below) party hereto.

 

RECITALS:

 

A.     Holdings, the Borrowers, the lenders from time to time party thereto
(collectively, the “Lenders”) and the Administrative Agent have entered into a
Second Amended and Restated Credit Agreement dated as of June 29, 2015 (as
amended by Amendment No. 1 to Credit Agreement dated as of July 27, 2015,
Amendment No. 2 to Credit Agreement dated as of August 24, 2015, Amendment No. 3
to Credit Agreement dated as of December 22, 2015, Limited Consent dated as of
October 19, 2016, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

 

B.     Holdings and the Borrowers have requested that the Administrative Agent
and the Lenders (i) consent to the spin-off of the Bagger Dave’s Entities (as
defined below), (ii) consent to the release of the Bagger Dave’s Entities that
are Loan Parties from their obligations under the Loan Documents, (iii) consent
to (A) the permanent reduction of the Development Commitment as set forth on
revised Schedule 1.1(c) attached hereto in Annex B and (B) the conversion of all
outstanding Development Loans into DF Term Loans in the amounts set forth on
revised Schedule 1.1(c) attached hereto in Annex B, (iv) consent to certain
Investments in certain Subsidiaries that have not yet become Subsidiary
Guarantors and (v) amend certain other provisions of the Credit Agreement as set
forth in the Credit Agreement attached hereto as Annex A.

 

C.     Subject to the terms and conditions set forth below, the Administrative
Agent and the Lenders party hereto have agreed (i) to grant such consents and
(ii) to so amend the Credit Agreement.

 

In furtherance of the foregoing, the parties agree as follows:

 

Section 1.     LIMITED CONSENT. Notwithstanding any provision of the Credit
Agreement or any other Loan Document to the contrary, but subject to the terms
and conditions set forth herein and in reliance upon the representations and
warranties set forth herein, each of the Lenders hereby (a) consents to the
spin-off of each of the entities identified on Annex C attached hereto (the
“Bagger Dave’s Entities”) to the shareholders of Holdings (the “Bagger Dave’s
Spin-Off”) pursuant to the Form 10 attached hereto as Annex D (as in effect on
the Amendment No. 4 Effective Date (as defined below), the “Form 10”), including
the funding by Holdings of certain Bagger Dave’s Entities on the Amendment No. 4
Effective Date in an aggregate amount not to exceed $2,000,000; provided that
the parties hereto agree that the consent set forth in this clause (a) does not
include a consent to any funding described in, or contemplated by, Form 10 by
Holdings of any Bagger Dave’s Entity after the consummation of the Bagger Dave’s
Spin-Off on the Amendment No. 4 Effective Date, which distribution for the
avoidance of doubt shall remain subject to the terms of the Credit Agreement and
(b) consents to, and waives any Default occurring prior to the date hereof as a
result of, Investments made prior to the date hereof by the Loan Parties in each
of AMC Cape Coral, Inc., a Florida corporation, and AMC South Tampa, Inc., a
Florida corporation (such entities, collectively, the “New Subsidiaries”), so
long as the Loan Parties comply with Sections 9.12 and 9.15 with respect to the
New Subsidiaries within ninety (90) days following the Amendment No. 4 Effective
Date (or such later date as may be permitted by the Administrative Agent in its
sole discretion). Each of the parties hereto acknowledges and agrees that the
consent set forth in this Section 1 is limited to the extent specifically set
forth in this Section 2 and no other terms, covenants or provisions of the Loan
Documents are intended to be affected hereby.

 

 
 

--------------------------------------------------------------------------------

 

  

Section 2.     AMENDMENTS. Subject to the terms and conditions set forth herein,
the Credit Agreement is hereby amended as follows:

 

(a)     The Credit Agreement is, effective as of the Amendment No. 4 Effective
Date, hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text), each as set forth in the pages of a conformed
copy of the Credit Agreement attached as Annex A hereto.

 

(b)     Schedules 1.1(c), 1.1(d), 8.8 and 8.12 to the Credit Agreement are,
effective as of the Amendment No. 4 Effective Date, hereby deleted and replaced
in their entirety by the corresponding Schedules 1.1(c), 1.1(d), 8.8 and 8.12 to
the Credit Agreement attached hereto in Annex B hereto, and Schedule 1.1(e) to
the Credit Agreement is, effective as of the Amendment No. 4 Effective Date,
hereby added to the Credit Agreement by the corresponding Schedule 1.1(e) to the
Credit Agreement attached hereto in Annex B hereto.

 

(c)     Exhibit E to the Credit Agreement is, effective as of the Amendment No.
4 Effective Date, hereby deleted and replaced in its entirety by Exhibit E to
the Credit Agreement attached hereto in Annex F hereto.

 

Section 3.     Release of Bagger Dave’s Entities as LOAN PARTIES.

 

(a)     (i) Upon the Amendment No. 4 Effective Date, each of the Bagger Dave’s
Entities is hereby released from all of its obligations under the Loan Documents
as a “Borrower” and/or a “Guarantor”, as applicable, and (ii) any and all Liens
on the assets of the Bagger Dave Entities created pursuant to the Collateral
Documents are hereby terminated and released (and the Administrative Agent and
each Lender, on behalf themselves and their respective Affiliates, agrees that,
upon the Amendment No. 4 Effective Date, (A) the Collateral shall no longer
secure any Secured Cash Management Agreement between or among any Bagger Dave’s
Entity and any Cash Management Bank and any Secured Hedge Agreement between or
among any Bagger Dave’s Entity and any Hedge Bank and (B) any such Secured Cash
Management Agreement shall no longer be a Secured Cash Management Agreement and
any such Secured Hedge Agreement shall no longer be a Secured Hedge Agreement).
Each of the Administrative Agent, the Borrowers and the Guarantors hereby agrees
to execute and deliver such releases and related documents as the Bagger Dave
Entities may reasonably request in order to evidence, or give public notice of,
such Lien termination.

 

(b)     For the avoidance of doubt and notwithstanding the release set forth in
this Section 3, each Borrower hereby acknowledges and agrees that, on and after
the Amendment No. 4 Effective Date, all of the outstanding Obligations of the
Bagger Dave’s Entities, including without limitation, all Extensions of Credit,
if any, borrowed by, or on behalf of, any Bagger Dave’s Entity, shall remain
Obligations of the Loan Parties on a joint and several basis.

 

 
2 

--------------------------------------------------------------------------------

 

 

Section 4.     REDUCTION OF DEVELOPMENT FACILITY; Conversion of development
loans into df term loans.

 

(a)     Development Facility and DF Term Loan Facility.

 

(i)     The parties hereto agree that, as of the Amendment No. 4 Effective Date,
(A) the Development Commitments and Development Commitment Percentages shall be
as set forth on the revised Schedule 1.1(c) attached hereto in Annex B, (B) no
Assignment and Assumption shall be required as a result of any changes to the
Development Commitments and Development Commitment Percentages as set forth to
Schedule 1.1(c) attached hereto in Annex B, (C) no fee shall be required to be
paid pursuant to Section 14.10(b)(iv) of the Credit Agreement as a result of any
changes to the Development Commitments and Development Commitment Percentages as
set forth to Schedule 1.1(c) attached hereto in Annex B and (D) the
Administrative Agent may use this Amendment to record the Development
Commitments and the Development Commitment Percentages as set forth to Schedule
1.1(c) attached hereto as Annex B, together with any other applicable
information, in the Register.

 

(ii)   (A)     Notwithstanding anything to the contrary contained in the Credit
Agreement or any other Loan Document, the parties hereto agree that, as of the
Amendment No. 4 Effective Date, all outstanding Development Loans made by any
Lender shall automatically be converted into DF Term Loans of such Lender having
an original principal amount equal to the aggregate outstanding principal amount
(immediately prior to conversion) of such Lender’s Development Loans so
converted (which amounts shall be set forth on revised Schedule 1.1(c) attached
hereto in Annex B) (such DF Term Loans, the “Converted DF Term Loans”).

 

(B)     Unless the Borrowing Agent shall have delivered a Notice of Borrowing
not later than 2:00 p.m., three (3) Business Days before the Amendment No. 4
Effective Date indicating that one or more of the Converted DF Term Loans should
initially constitute LIBOR Rate Loans, upon such conversion, each Converted DF
Term Loan shall be a Base Rate Loan.

 

(C)     Attached hereto as Annex E is an amortization schedule with respect to
the Converted DF Term Loans.

 

(D)     The parties hereto agree that, as of the Amendment No. 4 Effective Date,
all Converted DF Term Loans shall be subject to the terms and conditions set
forth in the Credit Agreement, including, without limitation, the terms and
conditions set forth in the Credit Agreement with respect to DF Term Loans.

 

(iii)     The parties hereto acknowledge and agree that (A) all Development
Loans outstanding as of the first anniversary of the Closing Date should have
been, but were not, converted into DF Term Loans on such date pursuant to the
terms of the Credit Agreement, including, without limitation, Section 5.3 of the
Credit Agreement and (B) as of the Amendment No. 4 Effective Date, such
Development Loans (1) shall be converted into DF Term Loans in accordance with
clause (ii) above and (2) shall be subject to all of the terms and conditions
set forth in the Credit Agreement, including, without limitation, all of the
terms and conditions set forth in the Credit Agreement with respect to DF Term
Loans.

 

 
3 

--------------------------------------------------------------------------------

 

 

Section 5.     CONDITIONS PRECEDENT. The parties hereto agree that this
Amendment and the consent, the amendments and the releases set forth in Sections
1, 2 and 3 above shall be effective as of the date first written above upon (the
“Amendment No. 4 Effective Date”):

 

(a)     the Administrative Agent’s receipt of counterparts of this Amendment
duly executed by each Borrower, each Guarantor, the Administrative Agent and
each Lender;

 

(b)     the payment by the Borrowers of (i) all interest and fees, including,
without limitation, all Development Facility Commitment Fees, which have accrued
on the Development Loans through and including the Amendment No. 4 Effective
Date and (ii) any amount required to be paid pursuant to Section 6.10 of the
Credit Agreement as a result of the conversion of Development Loans into DF Term
Loans (which amounts shall be delivered to the Administrative Agent for
distribution to the applicable Lenders);

 

(c)      the payment by the Borrowers of an amendment fee to each Lender party
hereto in the amount of 0.10% (10 basis points) of such Lender’s Total Credit
Exposure (after giving effect to this Amendment) (which amount shall be
delivered to the Administrative Agent for distribution to such Lenders);

 

(d)     the Administrative Agent shall have received evidence that the Bagger
Dave’s Spin-Off has been, substantially concurrently with the Amendment No. 4
Effective Date, consummated in accordance with the Form 10;

 

(e)     the Administrative Agent shall have received all flood hazard
determination certifications, executed acknowledgements from the applicable Loan
Parties and evidence of flood insurance, and other flood-related documentation
as required by Law and as reasonably required by the Administrative Agent; and

 

(f)     the payment by the Borrowers of all fees and expenses required to be
paid to Citizens, its Affiliates and its counsel in connection with this
Amendment (including estimated fees and expenses), in each case without
prejudice to rights of reimbursement at a later date for any amounts not so
invoiced on or prior to the date hereof.

 

Section 6.     REPRESENTATIONS AND WARRANTIES.

 

(a)     In order to induce the Administrative Agent and the Lenders party hereto
to enter into this Amendment, Holdings and each Borrower represents and warrants
to the Administrative Agent and the Lenders party hereto as follows:

 

(i)     the representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct on and as of the date hereof,
except to the extent that any such representation and warranty expressly relates
to an earlier date, in which case such representation and warranty is true and
correct on and as of such earlier date and except that, for purposes of this
Amendment, the representations and warranties contained in Section 8.5 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 9.1 of the Credit
Agreement.

 

(ii)     since December 28, 2015, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(iii)     no Default or Event of Default has occurred and is continuing or will
exist after giving effect to this Amendment.

 

 
4 

--------------------------------------------------------------------------------

 

  

(b)     In order to induce the Administrative Agent and the Lenders to enter
into this Amendment, each Borrower and each Guarantor represents and warrants to
the Administrative Agent and the Lenders that this Amendment has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation.

 

Section 7.     MISCELLANEOUS.

 

(a)     Ratification and Confirmation of Loan Documents. Each Borrower and each
Guarantor hereby consents, acknowledges and agrees to the amendments, consent
and releases set forth herein and hereby confirms and ratifies in all respects
the Loan Documents to which such Person is a party (including without
limitation, with respect to any Guarantor, the continuation of its payment and
performance obligations under the Guaranty or the Subsidiary Guaranty Agreement,
as the case may be, and, with respect to each Borrower and each Guarantor, the
continuation and extension of the liens granted under the Collateral Documents
to secure the Obligations), in each case upon and after the effectiveness of the
amendments, consents and releases contemplated hereby.

 

(b)     Fees and Expenses. The Borrowers shall pay on demand all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution, and delivery of this Amendment and any
other documents prepared in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent.

 

(c)     Governing Law; Waiver of Jury Trial. This Amendment shall be governed
by, and construed in accordance with, the laws of the State of New York, and
shall be further subject to the provisions of Sections 14.5 and 14.6 of the
Credit Agreement.

 

(d)     Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

(e)     Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise except in a writing and in accordance with Section
14.2 of the Credit Agreement. This Amendment is a Loan Document.

 

(f)     Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

(g)     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each Borrower, each Guarantor, the Administrative Agent, each
Lender and their respective successors and assigns (subject to Section 14.10 of
the Credit Agreement).

 

 
5 

--------------------------------------------------------------------------------

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 
6 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to
Credit Agreement and Limited Consent to be executed by their duly authorized
officers, all as of the date and year first written above.

 

 

 

BORROWERS: 

 

 

 

AMC ADRIAN, INC.

AMC BAGLEY, INC.

AMC BIRCH RUN, INC.

AMC CALUMET CITY, INC.

AMC CHESTERFIELD, INC.

AMC CHICAGO, INC.

AMC CLEARWATER, INC.

AMC CROWN POINT INC.

AMC DETROIT, INC.

AMC FLINT, INC.

AMC FT. MYERS, INC.

AMC GRAND BLANC, INC.

AMC HAMMOND INC.

AMC HOBART INC.

AMC HOMEWOOD, INC.

AMC LAKELAND, INC.

AMC LANSING, INC.

AMC LAPEER, INC.

AMC LARGO, INC.

AMC MARQUETTE, INC.

AMC NORTH PORT, INC.

AMC OLDSMAR, INC.

AMC PETOSKEY, INC.

AMC PINELLAS PARK, INC.

AMC PORT HURON, INC.

AMC RIVERVIEW, INC.

AMC ROYAL OAK, INC.

AMC SARASOTA, INC.

AMC SAULT STE. MARIE, INC.

AMC SCHERERVILLE INC. 

      By: /s/ David G. Burke  

Name:  David G. Burke

Title:    Treasurer

 

 

 

Diversified Restaurant Holdings

Amendment No. 4 to Credit Agreement and Limited Consent

Signature Page

 
 

--------------------------------------------------------------------------------

 

 

 

BORROWERS (continued): 

 

 

 

AMC TRAVERSE CITY, INC.

AMC TRINITY, INC.

AMC TROY, INC.

AMC VALPARAISO INC.

AMC WARREN, LLC

AMC WESLEY CHAPEL, INC.

AMC YBOR, INC.

ANKER, INC.

ANN ARBOR BURGERS, INC.

AVON BURGERS, INC.

BEARCAT ENTERPRISES, INC.

BERKLEY BURGERS, INC.

BIRCH RUN BURGERS, INC.

BLOOMFIELD BURGERS, INC.

BRIGHTON BURGERS, INC.

BUCKEYE GROUP, LLC

BUCKEYE GROUP II, LLC

CANTON BURGERS, INC.

CASCADE BURGERS, INC.

CHESTERFIELD TOWNSHIP BURGERS, INC.

CROWN POINT BURGERS INC.

DETROIT BURGERS, INC.

DMM GROUP, LLC

EAST LANSING BURGERS, INC.

FISHERS BURGERS, INC.

FORT WAYNE NORTH BURGERS, INC.

FLYER ENTERPRISES, INC.

GRAND BLANC BURGERS, INC.

GRAND RAPIDS BURGERS, INC.

GRANDVILLE BURGERS, INC.

GREENWOOD BURGERS, INC.

INDY/MICHIGAN ROAD INC.

MCA ENTERPRISES BRANDON, INC.

SCHERERVILLE BURGERS, INC.

SHELBY TOWNSHIP BURGERS, INC.

TERRE HAUTE BURGERS, INC.

TMA ENTERPRISES OF NOVI, INC.

TRAVERSE CITY BURGERS, INC.

TROY BURGERS, INC.

WESTFIELD BURGERS, INC.

WOODHAVEN BURGERS, INC. 

         

By:   /s/ David G. Burke

Name:   David G. Burke

Title:     Treasurer

 

 

 

Diversified Restaurant Holdings

Amendment No. 4 to Credit Agreement and Limited Consent

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

BORROWERS (continued): 

 

 

 

AMC BALLWIN, INC.



AMC BELLEVILLE, INC.

AMC BRENTWOOD, INC.

AMC CHESTERFIELD MISSOURI, INC.

AMC COLUMBIA, INC.

AMC CREVE COEUR MISSOURI, INC.

AMC EDWARDSVILLE, INC.

AMC FENTON MISSOURI, INC.

AMC JEFFERSON CITY, INC.

AMC KIRKWOOD, INC.

AMC LAKE OZARK, INC.

AMC O’FALLON ILLINOIS, INC.

AMC O’FALLON MISSOURI, INC.

AMC ROLLA, INC.

AMC ST. CHARLES, INC.

AMC ST. LOUIS, INC.

AMC ST. PETERS, INC.

AMC WENTZVILLE, INC.

CENTERVILLE BURGERS, INC.

WEST CHESTER TOWNSHIP BURGERS, INC.

AMC BRADENTON, INC.

AMC TYRONE, INC.

WEST GRAND RAPIDS BURGERS, INC. 

         

By:  /s/ David G. Burke

Name:    David G. Burke

Title:      Treasurer

 

 

 

Diversified Restaurant Holdings

Amendment No. 4 to Credit Agreement and Limited Consent

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

GUARANTORS: 

 

 

 

DIVERSIFIED RESTAURANT HOLDINGS, INC. 

         

By:  /s/ David G. Burke

Name:   David G. Burke
Title:     President and Chief Executive Officer

 

AMC GROUP, INC.

AMC WINGS, INC.

BAGGER DAVE’S FRANCHISING CORPORATION

AMC REAL ESTATE, INC.

 

 

By:  /s/ David G. Burke
Name:   David G. Burke
Title:     Treasurer

 

AMC BURGERS, LLC (f/k/a AMC Burgers, Inc.)

 

By:   /s/ David G. Burke

Name:
Title:

 

 

 

Diversified Restaurant Holdings

Amendment No. 4 to Credit Agreement and Limited Consent

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT / LENDERS: 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as Administrative Agent, LC Issuer and a
Lender 

         

By:       /s/ Joseph Philip                               

Name:    Joseph Philip

Title:      Vice President

 

 

 

Diversified Restaurant Holdings

Amendment No. 4 to Credit Agreement and Limited Consent

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK, N.A., as a Lender 

 

 

 

 

 

By:       /s/ Elizabeth Kurtti                            

Name:        Elizabeth Kurtii

Title:          Director

 

 

 

Diversified Restaurant Holdings

Amendment No. 4 to Credit Agreement and Limited Consent

Signature Page 

 

 
 

--------------------------------------------------------------------------------

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:       /s/ Eugene Chang               

Name:   Eugene Chang

Title:     Vice President

 

 

 

Diversified Restaurant Holdings

Amendment No. 4 to Credit Agreement and Limited Consent

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

REGIONS BANK, as a Lender

   

 

 

 

By:       /s/ Jay R. Goldstein               

Name:    Jay R. Goldstein

Title:      Managing Director 

 

 

 

Diversified Restaurant Holdings

Amendment No. 4 to Credit Agreement and Limited Consent

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as a Lender 

 

 

   

 

By:       /s/ Christopher J. Addison          

Name:   Christopher J. Addison

Title:       SVP 

 

 

 



Diversified Restaurant Holdings

Amendment No. 4 to Credit Agreement and Limited Consent

Signature Page 

 

 
 

--------------------------------------------------------------------------------

 

 

 

THE HUNTINGTON NATIONAL BANK, as a Lender 

 

 

 

 

 

By:         /s/ Kevin Contat               

Name:      Kevin Contat

Title:        Vice-President

 

 

 

Diversified Restaurant Holdings

Amendment No. 4 to Credit Agreement and Limited Consent

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

Annex A

 

Amended Credit Agreement

 

See attached.

 

 
 

--------------------------------------------------------------------------------

 

  

Annex A to Amendment No. 4

 

Published CUSIP Number: 25532NAA1
Revolving Credit CUSIP Number: 25532NAB9
Term Loan CUSIP Number: 25532NAC7
Development Facility CUSIP Number: 25532NAD5

 

 

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT


 

Dated as of June 29, 2015,

 

by and among

 

DIVERSIFIED RESTAURANT HOLDINGS, INC.,

as Holdings and as a Guarantor,

 

EACH OF THE SUBSIDIARIES OF HOLDINGS PARTY HERETO,

as Borrowers,

 

THE LENDERS REFERRED TO HEREIN,

as Lenders,

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION,
as Administrative Agent and LC Issuer

 

CITIZENS BANK, NATIONAL ASSOCIATION

and

BMO CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners

 

BMO HARRIS BANK, N.A.,

as Syndication Agent

 

FIFTH THIRD BANK

and

REGIONS BANK,

as co-Documentation Agent

 

 

--------------------------------------------------------------------------------

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS 

 

Page

 

ARTICLE I      DEFINITIONS

1

SECTION 1.1

Amendment and Restatement

1

SECTION 1.2

Definitions

3

SECTION 1.3

Rules of Interpretation; Other Definitions

32

SECTION 1.4

Rounding

33

SECTION 1.5

References to Agreement and Laws

33

SECTION 1.6

Times of Day

33

SECTION 1.7

Letter of Credit Amounts

33

   

ARTICLE II     REVOLVING CREDIT FACILITY

33

   

SECTION 2.1

Revolving Credit Loans

33

SECTION 2.2

Procedure for Advances of Revolving Credit Loans

34

SECTION 2.3

Repayment and Prepayment of Revolving Credit Loans

34

SECTION 2.4

Permanent Reduction of the Revolving Credit Commitment

35

SECTION 2.5

Termination of Revolving Credit Facility

36

   

ARTICLE III     LETTER OF CREDIT FACILITY

36

   

SECTION 3.1

LC Commitment

36

SECTION 3.2

Procedure for Issuance of Letters of Credit

36

SECTION 3.3

Commissions and Other Charges

37

SECTION 3.4

LC Participations

37

SECTION 3.5

Reimbursement Obligation of the Borrowers

38

SECTION 3.6

Obligations Absolute

39

SECTION 3.7

Effect of Letter of Credit Application

39

SECTION 3.8

Letters of Credit Issued for Subsidiaries

39

   

ARTICLE IV    TERM LOAN FACILITY

40

   

SECTION 4.1

Term Loan

40

SECTION 4.2

Procedure for Advance of Term Loans

40

SECTION 4.3

Repayment of Term Loans

40

SECTION 4.4

Prepayments of Term Loans

40

   

ARTICLE V      DEVELOPMENT FACILITY AND DF TERM LOAN FACILITY

41

   

SECTION 5.1

Development Loans

41

SECTION 5.2

Procedure for Advances of Development Loans

42

SECTION 5.3

Conversion of Development Loans to DF Term Loans; Reduction of Development
Commitments

42

SECTION 5.4

Repayment and Prepayment of Development Loans and DF Term Loans

42

SECTION 5.5

Permanent Reduction of the Development Commitment

43

SECTION 5.6

Termination of Development Facility

44

   

ARTICLE VI     GENERAL LOAN PROVISIONS

44

   

SECTION 6.1

Mandatory Prepayments

44

SECTION 6.2

Interest

46

SECTION 6.3

Notice and Manner of Conversion or Continuation of Loans

48

SECTION 6.4

Fees

48

 

 
-i- 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

SECTION 6.5

Manner of Payment

49

SECTION 6.6

Evidence of Indebtedness

49

SECTION 6.7

Sharing of Payments by Lenders

50

SECTION 6.8

Administrative Agent’s Clawback

50

SECTION 6.9

Changed Circumstances

51

SECTION 6.10

Indemnity

52

SECTION 6.11

Increased Costs

52

SECTION 6.12

Taxes

54

SECTION 6.13

Mitigation Obligations; Replacement of Lenders

57

SECTION 6.14

Cash Collateral

58

SECTION 6.15

Defaulting Lenders

59

SECTION 6.16

Borrowing Agent; Joint and Several Liability; Borrowers’ Waivers and Consents

60

   

ARTICLE VII    CONDITIONS OF CLOSING AND BORROWING

64

   

SECTION 7.1

Conditions to Effectiveness

64

SECTION 7.2

Conditions to All Extensions of Credit

67

SECTION 7.3

Conditions to Development Loans

67

   

ARTICLE VIII    REPRESENTATIONS AND WARRANTIES

68

   

SECTION 8.1

Existence, Qualification and Power

68

SECTION 8.2

Authorization; No Contravention

68

SECTION 8.3

Consents and Approvals

68

SECTION 8.4

Binding Effect

68

SECTION 8.5

Financial Statements; No Material Adverse Effect

69

SECTION 8.6

Litigation

69

SECTION 8.7

No Default

69

SECTION 8.8

Ownership of Property; Liens

69

SECTION 8.9

Environmental Compliance

70

SECTION 8.10

Taxes

70

SECTION 8.11

ERISA Compliance

70

SECTION 8.12

Subsidiaries

71

SECTION 8.13

Disclosure

71

SECTION 8.14

Compliance with Laws

71

SECTION 8.15

Margin Regulations; Investment Company Act, Etc

72

SECTION 8.16

Solvency

72

SECTION 8.17

Intellectual Property; Licenses, Etc

72

SECTION 8.18

Franchise Documents

72

SECTION 8.19

OFAC

72

SECTION 8.20

Anti-Corruption Laws

72

   

ARTICLE IX    AFFIRMATIVE COVENANTS

73

   

SECTION 9.1

Financial Statements; Budget

73

SECTION 9.2

Certificates; Other Information

73

SECTION 9.3

Notices

75

SECTION 9.4

Payment of Obligations

75

SECTION 9.5

Preservation of Existence, Etc

76

 

 
-ii- 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

SECTION 9.6

Maintenance of Properties

76

SECTION 9.7

Maintenance of Insurance

76

SECTION 9.8

Compliance With Laws

76

SECTION 9.9

Books and Records

76

SECTION 9.10

Inspection Rights

77

SECTION 9.11

Use of Proceeds

77

SECTION 9.12

New Subsidiaries

77

SECTION 9.13

Further Assurances

78

SECTION 9.14

Compliance with Franchise Documents and Leases

79

SECTION 9.15

New Restaurants and Unit Locations

79

SECTION 9.16

Anti-Corruption Laws

80

   

ARTICLE X     NEGATIVE COVENANTS

80

   

SECTION 10.1

Liens

80

SECTION 10.2

Investments

82

SECTION 10.3

Indebtedness

82

SECTION 10.4

Fundamental Changes

83

SECTION 10.5

Dispositions

83

SECTION 10.6

Change in Nature of Business

84

SECTION 10.7

Transactions With Affiliates

84

SECTION 10.8

Margin Regulations

84

SECTION 10.9

Burdensome Agreements

84

SECTION 10.10

Acquisitions

84

SECTION 10.11

Dissolution, Etc

84

SECTION 10.12

Sale and Leaseback Transactions

85

SECTION 10.13

Amendment of Certain Agreements

85

SECTION 10.14

Distributions

85

SECTION 10.15

Accounting Changes

85

SECTION 10.16

Restaurant Closures

85

SECTION 10.17

Financial Covenants

86

SECTION 10.18

Development of Bagger Dave’s Legendary Burger Tavern Restaurants

86

SECTION 10.19

Sanctions

87

SECTION 10.20

Anti-Corruption Laws

87

SECTION 10.21

Post-Closing Deliveries

87

SECTION 10.22

Restrictions on Inactive Subsidiaries

87

   

ARTICLE XI    DEFAULT AND REMEDIES

87

   

SECTION 11.1

Events of Default

87

SECTION 11.2

Remedies

89

SECTION 11.3

Rights and Remedies Cumulative; Non-Waiver; Etc

90

SECTION 11.4

Crediting of Payments and Proceeds

91

SECTION 11.5

Administrative Agent May File Proofs of Claim

91

SECTION 11.6

Credit Bidding

92

   

ARTICLE XII   THE ADMINISTRATIVE AGENT

92

   

SECTION 12.1

Appointment and Authority

92

 

 
-iii- 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

SECTION 12.2

Rights as a Lender

93

SECTION 12.3

Exculpatory Provisions

93

SECTION 12.4

Reliance by the Administrative Agent

94

SECTION 12.5

Delegation of Duties

94

SECTION 12.6

Resignation or Removal of Administrative Agent

95

SECTION 12.7

Non-Reliance on Administrative Agent and Other Lenders

96

SECTION 12.8

No Other Duties, Etc

96

SECTION 12.9

Collateral and Guaranty Matters

96

SECTION 12.10

Secured Hedge Agreements and Secured Cash Management Agreements

97

     

ARTICLE XIII GUARANTY

97

   

SECTION 13.1

Guaranty

97

SECTION 13.2

Payment

98

SECTION 13.3

Absolute Rights and Obligations

98

SECTION 13.4

Currency and Funds of Payment

99

SECTION 13.5

Events of Default

99

SECTION 13.6

Subordination

99

SECTION 13.7

Suits

100

SECTION 13.8

Set-Off and Waiver

100

SECTION 13.9

Waiver of Notice; Subrogation

100

   

ARTICLE XIV MISCELLANEOUS

101

   

SECTION 14.1

Notices

101

SECTION 14.2

Amendments, Waivers and Consents

103

SECTION 14.3

Expenses; Indemnity

105

SECTION 14.4

Right of Setoff

107

SECTION 14.5

Governing Law; Jurisdiction, Etc

107

SECTION 14.6

Waiver of Jury Trial

108

SECTION 14.7

Reversal of Payments

108

SECTION 14.8

Injunctive Relief

108

SECTION 14.9

Accounting Matters

108

SECTION 14.10

Successors and Assigns; Participations

109

SECTION 14.11

Treatment of Certain Information; Confidentiality

113

SECTION 14.12

Performance of Duties

113

SECTION 14.13

All Powers Coupled with Interest

113

SECTION 14.14

Survival

113

SECTION 14.15

Severability of Provisions

114

SECTION 14.16

Counterparts; Integration; Effectiveness; Electronic Execution

114

SECTION 14.17

Term of Agreement

114

SECTION 14.18

Authorization to Conduct Due Diligence with Third Parties

114

SECTION 14.19

USA PATRIOT Act

115

SECTION 14.20

Independent Effect of Covenants

115

SECTION 14.21

Inconsistencies with Other Documents

115

SECTION 14.22

Keepwell

115

SECTION 14.23

No Advisory or Fiduciary Responsibility

116

SECTION 14.24

Advertising, Promoting and Marketing

117

SECTION 14.25

Release of AMC Canton Real Estate as a Borrower

117

 

 
-iv- 

--------------------------------------------------------------------------------

 

 

EXHIBITS:

   

Exhibit A

-

Form of Notice of Borrowing

Exhibit B

-

Form of Notice of Account Designation

Exhibit C

-

Form of Notice of Prepayment

Exhibit D

-

Form of Notice of Conversion/Continuation

Exhibit E

-

Form of Compliance Certificate

Exhibit F

-

Form of Assignment and Assumption

Exhibit G-1

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit G-2

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit G-3

-

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit G-4

-

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

Exhibit H

-

Form of Borrower Joinder Agreement

Exhibit I

-

Form of Development Costs Certificate

   

SCHEDULES:

Schedule 1.1(a)

-

Term Loan Commitments and Term Loan Percentages

Schedule 1.1(b)

-

Revolving Credit Commitments and Revolving Credit Percentages

Schedule 1.1(c)

-

Development Commitments and Development Percentages

Schedule 1.1(d)

-

Adjustments to Consolidated EBITDA and Consolidated Third Party Rent

Schedule 1.1(e)

-

Bagger Dave’s Legendary Burger Tavern Restaurant Guaranteed Leases

Schedule 4.3(a)

-

Term Loan Amortization Schedule

Schedule 8.8

-

Real Property and Unit Locations

Schedule 8.12

-

Subsidiaries

Schedule 8.18

-

Franchise Documents

Schedule 10.1

-

Existing Liens

Schedule 10.2

-

Existing Investments

Schedule 10.3

-

Existing Indebtedness

Schedule 10.21

-

Post-Closing Deliveries

 

 
-v-

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 29, 2015, by
and among DIVERSIFIED RESTAURANT HOLDINGS, INC., a Nevada corporation
(“Holdings”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF HOLDINGS AND EACH OTHER
SUBSIDIARY OF HOLDINGS WHO SHALL BECOME A PARTY HERETO PURSUANT TO A BORROWER
JOINDER AGREEMENT (each, a “Borrower” and, collectively, the “Borrowers”), each
lender from time to time part hereto (each, a “Lender” and, collectively, the
“Lenders”) and CITIZENS BANK, NATIONAL ASSOCIATION, as Administrative Agent and
LC Issuer.

 

WHEREAS, the Borrowers party thereto (the “Existing Borrowers”), the lenders
party thereto (the “Existing Lenders”) and the Administrative Agent entered into
an Amended and Restated Credit Agreement dated as of December 16, 2014 (as
amended prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the Existing Lenders have made available to the Existing Borrowers a term
loan facility, a revolving credit facility and a development loan facility;

 

WHEREAS, Holdings has entered into an Unlimited Guaranty dated as of December
16, 2014 (as amended prior to the date hereof, the “Existing Holdings
Guaranty”), pursuant to which Holdings guaranteed, among other things, all
obligations arising under, or related to, the Existing Credit Agreement; and

 

WHEREAS, the Borrowers have requested that the Administrative Agent, the Lenders
and the LC Issuer consolidate, amend and restate each of the Existing Credit
Agreement and the Existing Holdings Guaranty as set forth herein;

 

NOW, THEREFORE, the Borrowers, the Administrative Agent, the Lenders and the LC
Issuer, subject to the terms and conditions set forth herein, hereby
consolidate, amend and restate each of the Existing Credit Agreement and the
Existing Holdings Guaranty and agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1     Amendment and Restatement. In order to facilitate the amendment
and restatement contemplated by this Agreement and otherwise to effectuate the
desires of Holdings, the Borrowers, the Administrative Agent, the LC Issuer and
the Lenders agree that:

 

(a)     Simultaneously with the Closing Date and after giving effect to any
assignments on the Closing Date from Existing Lenders who elect not to become
Lenders under this Agreement, the parties hereby agree that:

 

(i)     the Term Loan Commitments and Term Loan Percentages shall be as set
forth on Schedule 1.1(a), and the outstanding principal amount of the Term Loan,
the Line Advances and Swingline Loans (as each such term is defined in the
Existing Credit Agreement) under the Existing Credit Agreement shall be
consolidated and reallocated as outstanding Term Loans hereunder in accordance
with such Term Loan Percentages and the requisite assignments shall be deemed to
be made in such amounts among the Lenders and from each Lender to each other
Lender, with the same force and effect as if such assignments were evidenced by
an Assignment and Assumption (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement, but without the payment of any related assignment
fee;

 

 


--------------------------------------------------------------------------------

 

 

(ii)     the Revolving Credit Commitments and Revolving Credit Commitment
Percentages shall be as set forth on Schedule 1.1(b), and the outstanding
principal amount of Revolver Advances (as defined in the Existing Credit
Agreement), if any, under the Existing Credit Agreement shall be reallocated as
Revolving Credit Loans hereunder in accordance with the Revolving Credit
Commitment Percentages and all requisite assignments shall be deemed to be made
in such amounts among the Lenders and from each Lender to each other Lender,
with the same force and effect as if such assignments were evidenced by an
Assignment and Assumption (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement, but without the payment of any related assignment
fee; and

 

(iii)     the Development Commitments and Development Commitment Percentages
shall be as set forth on Schedule 1.1(c), and the outstanding principal amount
of Line Advances and Swingline Loans (as each such term is defined in the
Existing Agreement), if any, under the Existing Credit Agreement shall be
reallocated as outstanding Term Loans hereunder as set forth in the foregoing
clause (i) and all requisite assignments shall be deemed to be made in such
amounts among the Lenders and from each Lender to each other Lender, with the
same force and effect as if such assignments were evidenced by an Assignment and
Assumption (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement, but without the payment of any related assignment fee.

 

(b)     The parties hereto hereby consent to all assignments, reallocations and
other changes with respect to the Commitments, Loans and Commitment Percentages
effected pursuant to Section 1.1(a) and, subject to Article VII, waive any
requirement for any other document or instrument, including any Assignment and
Assumption (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement or any Assignment and Assumption hereunder, necessary to give
effect to any such assignments, reallocations or other changes. On the Closing
Date the applicable Lenders shall make full cash settlement with one another, as
the Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments and outstanding Loans
contemplated by this Section 1.1, such that after giving effect to such
settlements each Lender shall have funded its applicable Commitment Percentage
of the outstanding amount of all Loans.

 

(c)     The parties hereto hereby agree that upon the effectiveness of this
Agreement, the terms and provisions of each of the Existing Credit Agreement and
the Existing Holdings Guaranty which in any manner govern or evidence the
obligations arising hereunder, the rights and interests of the Administrative
Agent, the LC Issuer and the other Lenders and any terms, conditions or matters
related to any thereof, shall be and hereby are amended and restated in their
entirety by the terms, conditions and provisions of this Agreement, and the
terms and provisions of each of the Existing Credit Agreement and the Existing
Holdings Guaranty, except as otherwise expressly provided herein, shall be
superseded by this Agreement.

 

(d)     Notwithstanding this amendment and restatement of the Existing Credit
Agreement and the Existing Holdings Guaranty (including anything in this Section
1.1) and the amendment and restatement of any related “Loan Document” (as such
term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”), (i) all of the
indebtedness, liabilities and obligations owing by the Existing Borrowers,
Holdings, any other Loan Party or any other Person under the Existing Credit
Agreement and the other Existing Loan Documents (as so amended and restated)
shall continue as obligations hereunder and thereunder, as the case may be, and
shall be and remain secured by the Collateral Documents; and (ii) this Agreement
and the other Loan Documents amended and restated herewith are given as
renewals, extensions, modifications, amendments and substitutions of, and not as
a novation, discharge, termination or payment of, the indebtedness, liabilities
and obligations of the Existing Borrowers, Holdings and the other Loan Parties
under the Existing Credit Agreement or any Existing Loan Document, and neither
the execution and delivery of this Agreement nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation,
discharge, termination or payment of the Existing Credit Agreement or of any of
the other Existing Loan Documents or any obligations thereunder.

 

 
2

--------------------------------------------------------------------------------

 

 

SECTION 1.2     Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

 

“Acquisition” means (a) the acquisition of a Controlling Equity Interest in
another Person, whether by purchase of such Equity Interest, the exercise of an
option or warrant for, or conversion of securities into, such Equity Interest,
or otherwise, in each case causing any Person to become a Subsidiary, (b) the
acquisition of (i) the assets of another Person (other than a Person that is a
Subsidiary) which constitute all or substantially all of the assets of such
Person or of a line or lines of business conducted by such Person or (ii) any
restaurant of another Person (other than a Person that is a Subsidiary);
provided that this clause (b) shall not include the construction of a new
restaurant or entering into a lease for the purpose of the development of a new
restaurant, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that a Person
that is a Subsidiary (after giving effect to such merger, consolidation or other
combination) is the surviving entity.

 

“Administrative Agent” means Citizens, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 12.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Second Amended and Restated Credit Agreement.

 

“Amendment No. 3 Effective Date” means December 22, 2015.

 

“Amendment No. 3 Specified Restaurants” means (a) the Bagger Dave’s Legendary
Burger Tavern Restaurants located at (i) 9646 E. Hwy 36, Avon, Indiana, (ii)
8840 N. Michigan Road, Suite 111, Indianapolis, Indiana, (iii) 5221 Noggle Way,
Indianapolis, Indiana, (iv) 2740 E. 146th Street, Carmel, Indiana, (v) 13204
Market Square Drive, Suite 102, Fishers, Indiana, (vi) 1224 Randolph, Detroit,
Michigan, (vii) 241 W. Fulton, Grand Rapids, Michigan, (viii) 1090 US Highway
41, Schererville, Indiana and (ix) 10755 Broadway, Crown Point, Indiana and
(b)Restaurant” means the Buffalo Wild Wings Restaurant located at 13416 Boyette
Road, Riverview (Fish Hawk), Florida.

 

“Amendment No. 4” means that certain Amendment No. 4 to Credit Agreement and
Limited Consent dated as of the Amendment No. 4 Effective Date.

 

“Amendment No. 4 Effective Date” means December 23, 2016.

 

 
3

--------------------------------------------------------------------------------

 

 

“Applicable Excess Cash Flow Percentage” means, for any Fiscal Year, (a) 50% if
the Consolidated Lease-Adjusted Leverage Ratio as of the end of such Fiscal Year
is greater than or equal to 5.00 to 1.00, (b) 25% if the Consolidated
Lease-Adjusted Leverage Ratio as of the end of such Fiscal Year is less than
5.00 to 1.00 but greater than or equal to 4.00 to 1.00 and (c) 0% if the
Consolidated Lease-Adjusted Leverage Ratio as of the end of such fiscal year is
less than 4.00 to 1.00.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Lease-Adjusted Leverage Ratio:

 

Pricing

Level

Consolidated Lease-Adjusted

Leverage Ratio

LIBOR Loans / Letter

of Credit Commissions

Base Rate Loans

I

Greater than or equal to 5.00 to 1.00

3.50%

2.50%

II

Greater than or equal to 4.50 to 1.00, but less than 5.00 to 1.00

3.25%

2.25%

III

Greater than or equal to 4.00 to 1.00, but less than 4.50 to 1.00

2.75%

1.75%

IV

Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00

2.50%

1.50%

V

Less than 3.50 to 1.00

2.25%

1.25%

 

The Applicable Margin shall be determined and adjusted quarterly on the fifth
Business Day after each date the Borrowing Agent provides a Compliance
Certificate required by Section 9.2(a) for the most recently ended Fiscal
Quarter or Fiscal Year, as the case may be (each such date a Compliance
Certificate is delivered, an “Interest Determination Date”); provided that (a)
the Applicable Margin shall be based on Pricing Level I until the first Business
Day after the Interest Determination Date for the first full Fiscal Quarter
ending after the Closing Date and, thereafter the Pricing Level shall be
determined by reference to the Consolidated Lease-Adjusted Leverage Ratio as of
the last day of the most recently ended Fiscal Quarter or Fiscal Year, as the
case may be, preceding the applicable Interest Determination Date, and (b) if
the Borrowing Agent fails to provide the Compliance Certificate when due as
required by Section 9.2(a) for the most recently ended Fiscal Quarter or Fiscal
Year, as the case may be, the Applicable Margin from the date such Compliance
Certificate was required to be delivered pursuant to Section 9.2(a) shall be
based on Pricing Level I until the fifth Business Day after the date an
appropriate Compliance Certificate is provided, on which date the Pricing Level
shall be determined by reference to the Consolidated Lease-Adjusted Leverage
Ratio as of the last day of the Four Quarter Period referred to in such
Compliance Certificate. The applicable Pricing Level shall be effective from the
fifth Business Day immediately following one Interest Determination Date until
the fifth Business Day immediately following the next Interest Determination
Date. Any adjustment in the Pricing Level shall be applicable to all Extensions
of Credit then existing or subsequently made or issued.

 

 
4

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 9.1 or 9.2(a) is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Commitments are in effect, or (iii) any Extension of Credit is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (A)
the Borrowing Agent shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Consolidated
Lease-Adjusted Leverage Ratio in the corrected Compliance Certificate were
applicable for such Applicable Period, and (C) the Borrowers, jointly and
severally, shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
6.5. Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 6.2(c) and 11.2 nor any of their
other rights under this Agreement or any other Loan Document. The Borrowers’
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, Citizens and BMO Capital Markets, in their
capacities as joint lead arrangers under the Credit Facility.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital
Lease.

 

“Bagger Dave’s Legendary Burger Tavern Restaurant” means any Bagger Dave’s
Legendary Burger Tavern restaurant operated by any Loan Party or any
Subsidiary..

 

“Bagger Dave’s Legendary Burger Tavern Restaurant Guaranteed Lease” means any
lease described on Schedule 1.1(e) with respect to which Holdings has agreed to
guarantee the payments required to be made thereunder by any Bagger Dave’s
Legendary Burger Tavern Restaurant.

 

“Bagger Dave’s Legendary Burger Tavern Restaurant Spin-Off” means the spin-off
of each of the entities identified on Annex C to Amendment No. 4 to the
shareholders of Holdings pursuant to the Form 10 attached to Amendment No. 4 as
Annex D (as in effect on the Amendment No. 4 Effective Date).

 

“Bagger Dave’s Legendary Burger Tavern Restaurant Spin-Off Distribution” means
the one-time distribution on the Amendment No. 4 Effective Date in an aggregate
amount not to exceed $2,000,000 made to the Bagger Dave’s Entities (as defined
in Amendment No. 4) in connection with the Bagger Dave’s Legendary Burger Tavern
Restaurant Spin-Off and as contemplated by Section 1 of Amendment No. 4.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrowing Agent under Section 6.9(b) shall
remain in effect, LIBOR for an Interest Period of one month plus 1%; each change
in the Base Rate shall take effect simultaneously with the corresponding change
or changes in the Prime Rate, the Federal Funds Rate or LIBOR.

 

 
5

--------------------------------------------------------------------------------

 

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 6.2(a).

 

“Baseline Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the Fiscal Year ended December 28, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of Holdings and its Subsidiaries,
including the notes thereto.

 

“BD Development Advance” means Development Loans the proceeds of which are used
to finance the costs of leasehold improvements and/or equipment associated with
the development or renovation/remodeling of a Bagger Dave’s Legendary Burger
Tavern Restaurant.

 

“Borrower” and “Borrowers” have the respective meanings assigned thereto in the
introductory paragraph of this Agreement.

 

“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form attached as Exhibit H.

 

“Borrower Materials” has the meaning assigned thereto in Section 9.2.

 

“Borrowing Agent” means Holdings in its capacity as borrowing agent hereunder.

 

“Buffalo Wild Wings” means Buffalo Wild Wings International, Inc., an Ohio
corporation, and its Subsidiaries.

 

“Buffalo Wild Wings Restaurant” means any Buffalo Wild Wings restaurant operated
by any Loan Party or any Subsidiary.

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Boston, Massachusetts and New York, New York, are open for the conduct of their
commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.

 

“BWW Development Advance” means Development Loans the proceeds of which are used
to finance the costs of leasehold improvements and/or equipment associated with
the development or renovation/remodeling of a Buffalo Wild Wings Restaurant.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

“Capital Lease” means all leases that have been or should be, in accordance with
GAAP, recorded as capitalized leases.

 

 
6

--------------------------------------------------------------------------------

 

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the LC Issuer (with notice thereof to the
Administrative Agent), for the benefit of one or more of the LC Issuer or the
Lenders, as collateral for LC Obligations or obligations of the Lenders to fund
participations in respect of LC Obligations, cash or deposit account balances
or, if the Administrative Agent and the LC Issuer shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the LC Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalent” means each of the following: (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof
maturing within one year from the date of acquisition thereof; (b) commercial
paper maturing no more than one year from the date of creation thereof and
currently having the highest rating obtainable from either S&P or Moody’s; (c)
certificates of deposit maturing no more than one year from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States, each having combined capital, surplus and undivided profits of not less
than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank; or (d) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Loan Party, in each case
in its capacity as a party to such Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Control” means any event or series of events by which:

 

(a)      T. Michael Ansley ceases to maintain the power, directly or indirectly,
to control more than 20% of the Equity Interests of Holdings entitled to vote in
the election of members of the board of directors (or equivalent governing body)
of Holdings;

 

(b)      any Loan Party ceases to be a wholly-owned Subsidiary of Holdings
(except in connection with a transaction permitted under this Agreement);

 

(c)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
T. Michael Ansley becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a “person” or “group” shall be deemed
to have “beneficial ownership” of all Equity Interests that such “person” or
“group” has the right to acquire, whether such right is exercisable immediately
or only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 20% of the Equity Interests of Holdings entitled to
vote in the election of members of the board of directors (or equivalent
governing body) of Holdings; or

 

 
7

--------------------------------------------------------------------------------

 

 

(d)      T. Michael Ansley shall cease to hold office as or perform the
day-to-day duties of the President of Holdings, unless, prior to such event,
Holdings shall have retained a replacement officer in place of such individual
who is acceptable to the Required Lenders. a majority of the members of the
board of directors (or other equivalent governing body) of Holdings shall not
constitute Continuing Directors.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Citizens” means Citizens Bank, National Association, a national banking
association.

 

“Closing Date” means the date of this Agreement.

 

“Closing Date Acquisition” means the Acquisition provided for in the Closing
Date Acquisition Agreement.

 

“Closing Date Acquisition Agreement” means the Asset Purchase Agreement dated as
of May 13, 2015 by and among Holdings, AMC Wings, Inc., the Seller and the
equity owners of the Seller party thereto.

 

“Closing Date Acquisition Documents” mean the Closing Date Acquisition Agreement
and all other material documents executed between or among the Loan Parties, the
Seller and/or any equity owners of the Seller in connection with the Closing
Date Acquisition.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Collateral Documents.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each Mortgage and all other agreements (including control
agreements), instruments and other documents, whether now existing or hereafter
in effect, pursuant to which any Loan Party or any other Person shall grant or
convey to the Administrative Agent for the benefit of the Secured Parties a Lien
in, or any other Person shall acknowledge any such Lien in, property as security
for all or any portion of the Secured Obligations or any other obligation under
any Loan Document.

 

 
8

--------------------------------------------------------------------------------

 

 

“Commitment Fees” has the meaning assigned thereto in Section 6.4(a)(ii).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Development
Commitment Percentage, DF Term Loan Percentage, Revolving Credit Commitment
Percentage or Term Loan Percentage, as applicable.

 

“Commitments” means, collectively, as to all Lenders, the Development
Commitments, the Revolving Credit Commitments and the Term Loan Commitments of
such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate of a Responsible Officer of the
Borrowing Agent substantially in the form attached as Exhibit E.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt Service Coverage Ratio” means, with respect to the
Consolidated Group on a consolidated basis, as of any date of determination, the
ratio of (a) the remainder of (i) Consolidated EBITDA for the Four-Quarter
Period ended on or most recently prior to such date, minus (ii) the aggregate
amount of federal, state, local and foreign income taxes paid in cash during
such Four-Quarter Period, minus (iii) the greater of (A) $10,000 per Restaurant
and (B) the aggregate amount of all Maintenance Capital Expenditures of the
Consolidated Group during such Four-Quarter Period, minus (iv) Distributions
made by Holdings during such Four-Quarter Period, minus (v) operating lease
expense incurred with respect to those Restaurants closed pursuant to clause (c)
or (d) of Section 10.16 that was not deducted in arriving at Consolidated Net
Income for such Four-Quarter Period as a result of the non-cash charge
referenced in clause (a)(xii) of the definition of Consolidated EBITDA (other
than the Bagger Dave’s Legendary Burger Tavern Restaurant Spin-Off Distribution)
to (b) the sum of (i) Consolidated Interest Expense for such Four-Quarter
Period, plus (ii) scheduled principal payments of Consolidated Funded
Indebtedness made or required to be made during such Four-Quarter Period.

 

“Consolidated EBITDA” means, with respect to the Consolidated Group for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period, plus (b) the following to the extent deducted in arriving at
Consolidated Net Income for such period, (i) Consolidated Interest Expense, (ii)
the provision for federal, state, local and foreign income taxes (and franchise
tax in the nature of income tax), (iii) depreciation and amortization expense,
(iv) Pre-Opening Expense, (v) non-cash stock compensation charges, (vi) other
non-cash items reducing Consolidated Net Income that do not represent a cash
item in such period or any future period, (vii) reasonable out of pocket costs
and expenses incurred by the Loan Parties in connection with the
Transactionsnonrecurring expenses; provided that the aggregate amount of such
costs and expenses added back pursuant to this clause (vii) during the term of
this Agreement shall not exceed $1,800,000, (viii) nonrecurring expenses;
provided that the aggregate amount of such expenses added back pursuant to this
clause (viii) during any Four-Quarter Period shall not exceed $500,000, (ixviii)
extraordinary losses, (x) up to $1,950,000 in the aggregate of charges
associated with the settlement of the FLSA Actions, (xiand (ix) nonrecurring
cash fees and expenses incurredpaid in connection with the closing of anyBagger
Dave’s Legendary Burger Tavern Restaurant pursuant to Section 10.16Spin-Off;
provided that the aggregate amount of such fees and expenses added back pursuant
to this clause (xiix) during the term of this Agreement shall not exceed
$750,000 and (xii) the one-time non-cash charge incurred during the Fiscal
Quarter ending on or about December 31, 2015 with respect to operating lease
expense related to those Restaurants closed pursuant to clause (c) or (d) of
Section 10.16,250,000, minus (c) the following to the extent included in
arriving at Consolidated Net Income for such period, (i) federal, state, local
and foreign income tax credits, (ii) all non-cash items increasing Consolidated
Net Income for such period, (iii) cash capital gains and (iv) nonrecurring and
extraordinary gains; provided that, solely for the purpose of calculating the
Consolidated Lease-Adjusted Leverage Ratio and the Consolidated Debt Service
Coverage Ratio, with respect to each Fiscal Quarter set forth on Schedule
1.1(d), the Consolidated EBITDA for such Fiscal Quarter shall be deemed to be
increased by the amount set forth opposite such Fiscal Quarter on such Schedule
to account for the contribution to Consolidated EBITDA prior to the Closing Date
by the Restaurants acquired pursuant to the Closing Date Acquisition. .

 

 
9

--------------------------------------------------------------------------------

 

 

“Consolidated EBITDAR” means, with respect to the Consolidated Group for any
period, an amount equal to the sum of Consolidated EBITDA for such period plus
Consolidated Third Party Rent during such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Consolidated Group on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) the maximum amount available to be drawn under
issued and outstanding letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
to the extent such obligations would be required to be set forth on a balance
sheet in accordance with GAAP, (e) all Attributable Indebtedness, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than any Loan
Party or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which a Loan Party or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to such Loan Party or
such Subsidiary.

 

“Consolidated Group” means, collectively, Holdings and its Subsidiaries.

 

“Consolidated Interest Expense” means, with respect to the Consolidated Group on
a consolidated basis in accordance with GAAP, for any period, the gross interest
expense, including (a) the current amortized portion of all fees, charges and
commissions (including fees payable in respect of any Hedge Agreement) payable
in connection with the incurrence of Indebtedness to the extent included in
gross interest expense and (b) the portion of any payments made in connection
with Capital Leases allocable to interest expense.

 

“Consolidated Lease-Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
minus the New Unit Adjustment, if any, for all New Units as of such date plus
the product of (i) Consolidated Third Party Rent during the Four-Quarter Period
ended on or most recently prior to such date of determination times (ii) eight
(8) to (b) Consolidated EBITDAR for such Four-Quarter Period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Consolidated Group for such period determined on a consolidated basis in
accordance with GAAP.

 

 
10

--------------------------------------------------------------------------------

 

 

“Consolidated Third Party Rent” means, with respect to the Consolidated Group on
a consolidated basis, for any period, the aggregate amount of operating lease
expense paid or required to have been paid during such period; provided that,
(a) solely for the purpose of calculating the Consolidated Lease-Adjusted
Leverage Ratio and the Consolidated Debt Service Coverage Ratio, with respect to
each Fiscal Quarter set forth on Schedule 1.1(d), the Consolidated Third Party
Rent for such Fiscal Quarter shall be deemed to be increased by the amount set
forth opposite such Fiscal Quarter on such Schedule to account for the
contribution to Consolidated Third Party Rent prior to the Closing Date by the
Restaurants acquired pursuant to the Closing Date Acquisition and (b)
notwithstanding the foregoing, Consolidated Third Party Rent shall exclude for
any period any operating lease expense incurred with respect to those
Restaurants closed pursuant to clause (c) or (d) of Section 10.16 that was not
deducted in arriving at Consolidated Net Income for such period as a result of
the non-cash charge referenced in clause (a)(xii) of the definition of
Consolidated EBITDA. .

 

“Continuing Directors” means the directors (or equivalent governing body) of
Holdings on the Amendment No.4 Effective Date and each other director (or
equivalent) of Holdings, if, in each case, such other Person’s nomination for
election to the board of directors (or equivalent governing body) of Holdings is
approved by at least 51% of the then Continuing Directors.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Facility” means, collectively, the Development Facility, the Revolving
Credit Facility, the Term Loan Facility, the DF Term Loan Facility and the LC
Facility.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Loan Party or any of their respective Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1 which constitute an
Event of Default or which, with the passage of time, the giving of notice or any
other condition, would constitute an Event of Default.

 

 
11

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means, subject to Section 6.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in LC
Obligations required to be funded by it hereunder within two Business Days of
the date such Loans or participations were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrowing Agent in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the LC
Issuer or any Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrowing Agent, the
Administrative Agent or the LC Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowing Agent, to confirm in writing to the Administrative Agent
and the Borrowing Agent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrowing Agent), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 6.15(b)) upon delivery of written
notice of such determination to the Borrowing Agent, the LC Issuer and each
Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Development Commitment” means (a) as to any Development Lender, the obligation
of such Development Lender to make Development Loans to the Borrowers hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Development Lender’s name on the Register, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof and to convert its outstanding Development Loans to DF Term Loans
on each Development Facility Conversion Date and (b) as to all Development
Lenders, the aggregate commitment of all Development Lenders to make Development
Loans, as such amount may be modified at any time or from time to time pursuant
to the terms hereof and to convert outstanding Development Loans to DF Term
Loans on each Development Facility Conversion Date. The aggregate Development
Commitment of all the Development Lenders on the ClosingAmendment No. 4
Effective Date shall be $30,000,0005,000,000 and the Development Commitment of
each Development Lender on the ClosingAmendment No. 4 Effective Date is set
forth on Schedule 1.1(c).

 

“Development Commitment Percentage” means, with respect to any Development
Lender at any time, the percentage of the total Development Commitments of all
the Development Lenders represented by such Development Lender’s Development
Commitment. If the Development Commitments have terminated or expired, the
Development Commitment Percentages shall be determined based upon the
Development Commitments most recently in effect, giving effect to any
assignments.

 

“Development Costs” means, with respect to any acquisition, development or
renovation/remodeling of a Unit Location, as of the date of the borrowing of a
Development Loan with respect to such location, the hard and soft cost of
acquisition, development and renovation/remodeling of such Unit Location,
including the cash consideration incurred in such acquisition, construction
costs and related capital expenditures to be paid by any Loan Party, but
excluding all Pre-Opening Expense.

 

“Development Costs Certificate” means a certificate of a Responsible Officer of
the Borrowing Agent substantially in the form attached as Exhibit I.

 

 
12

--------------------------------------------------------------------------------

 

 

“Development Exposure” means, as to any Development Lender at any time, the
aggregate principal amount at such time of its outstanding Developments Loans at
such time.

 

“Development Facility” means the line of credit facility established pursuant to
Article V.

 

“Development Facility Conversion Date” means each of (a) the date that is the
first anniversary of the Closing Date and (b) the Development Facility Maturity
Date; provided that if the Development Facility is fully drawn prior to the
occurrence of the Development Facility Maturity Date, the date on which the
Development Facility is fully drawn shall be deemed to be a Development Facility
Conversion Date.

 

“Development Facility Maturity Date” means the earliest to occur of (a) June 29,
2017,2018, (b) the date of termination of the entire Development Commitment by
the Borrowers pursuant to Section 5.4, or (c) the date of termination of the
Development Commitment pursuant to Section 11.2(a).

 

“Development Facility Commitment Fee” has the meaning assigned thereto in
Section 6.4(a)(ii).

 

“Development Lenders” means, collectively, all of the Lenders with a Development
Commitment and/or DF Term Loans.

 

“Development Loan” means any line of credit loan made to the Borrowers pursuant
to Section 5.1, and all such line of credit loans collectively as the context
requires.

 

“DF Term Loan” has the meaning assigned thereto in Section 5.3. The aggregate
amount of DF Term Loans of all the Development Lenders on the Amendment No. 4
Effective Date shall be as set forth on Schedule 1.1(c).

 

“DF Term Loan Facility” means the term loan facility established pursuant to
Section 5.3 upon the conversion of Development Loans on any Development Facility
Conversion Date.

 

“DF Term Loan Maturity Date” means the first to occur of (a) June 29, 2020, or
(b) the date of acceleration of the DF Term Loans pursuant to Section 11.2(a).

 

“DF Term Loan Percentage” means, with respect to any Development Lender at any
time, the percentage of the total outstanding principal balance of the DF Term
Loans represented by the outstanding principal balance of such Development
Lender’s DF Term Loans. The DF Term Loan Percentage of all the Development
Lenders on the Amendment No. 4 Effective Date shall be as set forth on Schedule
1.1(c).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Distributions” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

 
13

--------------------------------------------------------------------------------

 

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 14.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 14.10(b)(iii)).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary thereof directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“Equity Issuance” means (a) any issuance by Holdings of shares of its Equity
Interests to any Person that is not a Loan Party (including in connection with
the exercise of options or warrants or the conversion of any debt securities to
equity) and (b) any capital contribution from any Person that is not a Loan
Party into any Loan Party or any Subsidiary thereof. The term “Equity Issuance”
shall not include any Disposition or any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

 
14

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a reportable event described in Section 4043(c) of ERISA
with respect to a Pension Plan, unless the 30-day notice requirement has been
waived pursuant to the applicable regulations; (b) the withdrawal of any Loan
Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; or (i) a failure by any Loan Party or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or the failure by any Loan Party or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Excess Cash Flow” means, for Holdings and its Subsidiaries on a consolidated
basis, in accordance with GAAP for any Fiscal Year:

 

(a)     the sum, without duplication, of (i) Consolidated Net Income for such
Fiscal Year, (ii) an amount equal to the amount of all non-cash charges to the
extent deducted in determining Consolidated Net Income for such Fiscal Year and
(iii) decreases in Working Capital for such Fiscal Year, minus

 

(b)     the sum, without duplication, of (i) the aggregate amount of (A) cash
actually paid by Holdings and its Subsidiaries during such Fiscal Year on
account of Capital Expenditures and Acquisitions permitted under this Agreement
(other than any amounts that were committed during a prior Fiscal Year to the
extent such amounts reduced Excess Cash Flow in such prior Fiscal Year per
clause (b)(i)(B) below) and (B) cash committed during such Fiscal Year to be
used to make Capital Expenditures or Acquisitions permitted under this Agreement
which in either case have been actually made or consummated or for which a
binding agreement exists as of the time of determination of Excess Cash Flow for
such Fiscal Year (in each case under this clause (i) other than to the extent
any such Capital Expenditure or Acquisition is made or is expected to be made
with the proceeds of Indebtedness, any Equity Issuance, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA), (ii) the aggregate amount of all scheduled principal
payments or repayments of Indebtedness (other than mandatory prepayments of
Loans) made by Holdings and its Subsidiaries during such Fiscal Year, but only
to the extent that such payments or repayments by their terms cannot be
reborrowed or redrawn and do not occur in connection with a refinancing of all
or any portion of such Indebtedness, (iii) an amount equal to the amount of all
non-cash credits to the extent included in determining Consolidated Net Income
for such Fiscal Year and (iv) increases to Working Capital for such Fiscal Year.

 

 
15

--------------------------------------------------------------------------------

 

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 14.22, Section 25 of the Subsidiary Guaranty Agreement and any
other “keepwell, support or other agreement” for the benefit of such Loan Party
and any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guarantee of such Loan Party, or a grant by such Loan
Party of a Lien, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

 

“Excluded Asset” means (a) any lease, license or contract to which any member of
the Consolidated Group is a party, or any license, consent, permit, variance,
certification, authorization or approval of any Governmental Authority (or any
person acting on behalf of a Governmental Authority) of which any member of the
Consolidated Group is the owner or beneficiary, or any of its rights or
interests thereunder, if and for so long as the grant of a security interest
therein shall constitute or result in (i) the abandonment, invalidation or
unenforceability of the right, title or interest of such member therein or (ii)
a breach or termination pursuant to the terms of, or a default under, such
lease, license or contract or such license, consent, permit, variance,
certification, authorization or approval (other than to the extent that any such
term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or
9-409 of the UCC or any other applicable law or principles of equity), (b) any
equipment, inventory or real property owned by any member of the Consolidated
Group on the date hereof or hereafter acquired that is subject to a purchase
money Lien or a Lien securing a Capital Lease Obligation permitted to be
incurred hereunder if the contract or other agreement (or the documentation
providing for such purchase money obligation or Capital Lease obligation) in
which such Lien is granted validly prohibits the creation of any other Lien on
such equipment, inventory or real property, or (c) any Equity Interest owned by
any member of the Consolidated Group in any Person that is its Subsidiary to the
extent that any Franchise Document with Buffalo Wild Wings validly prohibits the
creation of a Lien on such Equity Interest.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 6.13(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 6.12,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 6.12(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

 

 
16

--------------------------------------------------------------------------------

 

 

“Existing Borrowers” has the meaning assigned thereto in the recitals at the
beginning of this Agreement.

 

“Existing Credit Agreement” has the meaning assigned thereto in the recitals at
the beginning of this Agreement.

 

“Existing Lenders” has the meaning assigned thereto in the recitals at the
beginning of this Agreement.

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the LC Obligations then outstanding, (iii) the
aggregate principal amount of all Development Loans made by such Lender then
outstanding, (iv) the aggregate principal amount of all DF Term Loans made by
such Lender then outstanding, and (v) the aggregate principal amount of the Term
Loans made by such Lender then outstanding, or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Secured
Obligations have been paid in full (other than (x) contingent indemnification
obligations not then due thereunder and (y) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
have been made), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
reasonably satisfactory to the Administrative Agent and the LC Issuer have been
made).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means, collectively, (a) the separate engagement letter agreement
dated May 14, 2015 between certain of the Loan Parties and Citizens, in its
capacities as an Arranger and Administrative Agent, and (b) any other separate
fee letter agreement between one or more Loan Parties and an Arranger.

 

 
17

--------------------------------------------------------------------------------

 

 

“First Tier Foreign Subsidiary” means, at any date of determination, a Foreign
Subsidiary in which one or more Loan Parties owns directly more than 50%, in the
aggregate, of the Equity Interests of such Subsidiary.

 

“Fiscal Quarter” means any fiscal quarter of Holdings (including the last fiscal
quarter) occurring during any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings ending on the last Sunday in
December of each calendar year.

 

“FLSA Actions” means the claims made against Holdings and certain of its
Subsidiaries in each of Wolverton et al v. Diversified Restaurant Holdings, Inc.
et al, filed on March 31, 2014 and pending in the United States District Court
for the Eastern District of Michigan and Lisa Murphy & Andre D. Jordan, Jr. v.
Diversified Restaurant Holdings, Inc., et al, filed on May 19, 2014 and pending
in the United States District Court for the Northern District of Illinois, in
each case alleging violations of fair labor standards act and minimum wage laws,
each as more specifically described in Holdings’ Form 10-Q filed with the SEC
with respect to the quarterly period ended June 28, 2015.

 

“Four-Quarter Period” means a period of four consecutive Fiscal Quarters taken
together as one accounting period.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Franchise Documents” means, collectively, all franchise agreements, development
agreements, license agreements or related agreements (or assignments of such
agreements to a Loan Party) by and between the Franchisor and any Loan Party or
any other Subsidiary, which agreements relate to any of the Restaurants.

 

“Franchisor” means Buffalo Wild Wings.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the LC Issuer, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding LC Obligations, other than such LC Obligations as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

 
18

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, (a) Holdings, (b) the Subsidiary Guarantors
and (c) with respect to the payment and performance of all Swap Obligations,
each Borrower.

 

“Guaranty” means the Guarantee of Holdings set forth in Article XIII.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Hazardous Materials Indemnity Agreement” means the Consolidated, Amended and
Restated Hazardous Materials Indemnity Agreement of even date herewith made by
each Loan Party in favor of the Administrative Agent, for the benefit of the
Secured Parties.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

 
19

--------------------------------------------------------------------------------

 

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Loan Party permitted under Article X, is a Lender, an Affiliate
of a Lender, the Administrative Agent or an Affiliate of the Administrative
Agent or (b) at the time it (or its Affiliate) becomes a Lender (including on
the Closing Date), is a party to a Hedge Agreement with a Loan Party, in each
case in its capacity as a party to such Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Holdings” has the meaning assigned thereto in the introductory paragraph of
this Agreement.

 

“Inactive Subsidiaries” means, collectively, (a) each Subsidiary identified on
Schedule 8.12 on the Closing Date as being an “Inactive Subsidiary” and (b) each
Person that becomes a Subsidiary after the Closing Date and is not required to
become a Loan Party as a result of the provisions of Section 9.12(c), in the
case of clauses (a) and (b), so long as such Subsidiary has not become a Loan
Party (and delivered all of the relevant documentation in connection therewith)
in accordance with Section 9.12.

 

“Incurrence Test” means, with respect to any borrowing of Development Loans
pursuant to Section 5.1, (i) no Default or Event of Default shall have occurred
and be continuing or result from such borrowing and (ii) the Consolidated
Lease-Adjusted Leverage Ratio determined as of the date of such borrowing and
after giving effect thereto is not greater than 0.25 less than the maximum
Consolidated Lease-Adjusted Leverage Ratio allowed under Section 10.17(a) as of
such date.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)     the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)     net obligations of such Person under any Hedge Agreement;

 

(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business not more than ninety (90) days past due);

 

(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

 
20

--------------------------------------------------------------------------------

 

 

(f)     Capital Leases and Synthetic Lease Obligations;

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Interests of such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)     all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be the Hedge Termination Value thereof as of
such date. The amount of any Capital Lease or Synthetic Lease Obligation as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Interest Determination Date” has the meaning assigned thereto in the definition
of Applicable Margin.

 

“Interest Period” has the meaning assigned thereto in Section 6.2(b).

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“LC Issuer” means, with respect to Letters of Credit issued hereunder, Citizens,
in its capacity as issuer thereof, or any successor thereto.

 

“LC Commitment” means the lesser of (a) $1,000,000 and (b) the Revolving Credit
Commitment.

 

“LC Facility” means the letter of credit facility established pursuant to
Article III.

 

 
21

--------------------------------------------------------------------------------

 

 

“LC Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“LC Participants” means the collective reference to all the Revolving Credit
Lenders.

 

“Lease” means (and the correlative phrase “Leased” refers to) each and all
operating and capital leases or sub-leases of real or personal property, or
both, relating to a Unit Location or to the operations of any Loan Party and its
Subsidiaries of Restaurants at the Unit Locations, including those leases and
sub-leases for all real property leased by any Loan Party as of the Closing Date
and listed on Schedule 8.8.

 

“Leased Real Estate Support Documents” means, with respect to any Unit Location
which is leased or sub-leased to a Loan Party pursuant to a Lease, landlord
agreements, consents and/or waivers, environmental reports, environmental
questionnaires, flood hazard certifications, executed acknowledgement from the
applicable Loan Party and evidence of flood insurance, (if required,), other
flood-related documentation as required by Law and as reasonably required by the
Administrative Agent or any Lender and such other mortgage-related documents as
the Administrative Agent may reasonably request, in each case in form and
substance reasonably satisfactory to the Administrative Agent or, in the case of
any of the foregoing flood-related items, the applicable Lender requesting the
same.

 

“Lender” has the meaning assigned thereto in the introductory paragraph of this
Agreement and, as the context requires.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by
the LC Issuer from time to time, requesting the LC Issuer to issue a Letter of
Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

 

“LIBOR” means,

 

(a)     for any Interest Period with respect to a LIBOR Rate Loan, the rate of
interest per annum equal to the London Interbank Offered Rate as determined by
the ICE Benchmark Administration (or any successor administrator of such rate)
for deposits in Dollars for a period equal to such Interest Period at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of such Interest Period; and

 

(b)     for any interest rate calculation with respect to a Base Rate Loan on
any date of determination, the rate of interest per annum equal to the London
Interbank Offered Rate as determined by the ICE Benchmark Administration (or any
successor administrator of such rate) for deposits in Dollars for a period equal
to one month (commencing on the date of determination of such interest rate) at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to such
date of determination.

 

 
22

--------------------------------------------------------------------------------

 

 

If, for any reason, the Administrative Agent cannot determine such offered rate
by the ICE Benchmark Administration (or any successor administrator of LIBOR
rates), for purposes of either of the foregoing clauses (a) or (b), the
Administrative Agent may, in its discretion, select a replacement index based on
the arithmetic mean of the quotations, if any, of the interbank offered rate by
first class banks in London or New York for deposits in comparable amounts and
maturities. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

 

LIBOR Rate =

LIBOR

     

1.00-Eurodollar Reserve Percentage

 

 

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 6.2(a).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, the Collateral
Documents, the Fee Letters, the Hazardous Materials Indemnity Agreement, the
Borrower Joinder Agreements and each other document, instrument, certificate and
agreement executed and delivered by any Loan Party or any of its Subsidiaries in
favor of or provided to the Administrative Agent or any Secured Party in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).

 

“Loan Parties” means, collectively, Holdings, the Borrowers and the Subsidiary
Guarantors.

 

“Loans” means the collective reference to the Revolving Credit Loans, the
Development Loans, the DF Term Loans and the Term Loans, and “Loan” means any of
such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Maintenance Capital Expenditures” means Capital Expenditures made in connection
with the replacement, substitution, restoration or repair of existing assets.
For the avoidance of doubt, Maintenance Capital Expenditures shall not include
Capital Expenditures made in connection with an acquisition of new assets that
seeks to expand existing operational capacities as opposed to any such
acquisition that seeks to replace or substitute existing assets to maintain
existing operational capacities.

 

“Material Adverse Effect” means, with respect to Holdings and its Subsidiaries,
a material adverse effect on (a) the business, operations, properties, assets or
condition (financial or otherwise) of Holdings and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party, (c) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (d) an impairment of the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

 
23

--------------------------------------------------------------------------------

 

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the LC Issuer with respect to all Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the LC Issuer in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Loan Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Loan
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means, with respect to any event (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Loan Parties and their
respective Subsidiaries to third parties (other than Affiliates) in connection
with such event, (ii) in the case of a Disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made by the Loan
Parties and their respective Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, (iii) the amount of all taxes
paid (or reasonably estimated to be payable) by the Loan Parties and their
respective Subsidiaries, and the amount of any reserves established by the Loan
Parties and their respective Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by the Borrowers), and (iv)
with respect to any Disposition, any funded escrow established pursuant to the
documents evidencing any such Disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such
Disposition (provided that to the extent that any amounts are released from such
escrow to a Loan Party or a Subsidiary thereof, such amounts, net of any related
expenses, shall constitute Net Cash Proceeds).

 

“New Unit” means, as of any date of determination, any Restaurant (other than
any Restaurant acquired pursuant to the Closing Date Acquisition) that has not
yet been in operation or that has been in operation for less than twelve (12)
months.

 

“New Unit Adjustment” means, with respect to any New Unit, (a) 1 minus (the
number of full calendar months such New Unit has been open for business divided
by twelve) times (b) Consolidated Funded Indebtedness incurred to finance the
acquisition or development of such New Unit.

 

 
24

--------------------------------------------------------------------------------

 

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 14.2
and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” has the meaning assigned thereto in Section 6.6(a).

 

“Notice of Account Designation” has the meaning assigned thereto in Section
2.2(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
6.3.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.3(c).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the LC
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Loan Parties and each of their
respective Subsidiaries to the Lenders, the LC Issuer or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law, naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

 
25

--------------------------------------------------------------------------------

 

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 6.13).

 

“Owned Real Estate Support Documents” means, with respect to any Unit Location
which is owned by a Loan Party in fee simple, such mortgagee title insurance
policies in amounts and with endorsements satisfactory to the Administrative
Agent (which may be in the form of a mark-up or a pro forma of the title
commitments but which nevertheless represent presently effective and enforceable
title insurance), surveys, environmental database searches, environmental
assessment reports, environmental questionnaires, flood hazard certifications,
executed acknowledgement from the applicable Loan Party and evidence of flood
insurance, (if required, and), other flood-related documentation as required by
Law and as reasonably required by the Administrative Agent or any Lender and
such other mortgage-related documents, in each case, as the Administrative Agent
may reasonably request and, in each case in form and substance reasonably
satisfactory to the Administrative Agent or, in the case of any of the foregoing
flood-related items, the applicable Lender requesting the same.

 

“Participant” has the meaning assigned thereto in Section 14.10(d).

 

“Participant Register” has the meaning assigned thereto in Section 14.10(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Liens” means the Liens permitted pursuant to Section 10.1.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including any Pension Plan) maintained for the employees of any Loan
Party or any ERISA Affiliate or any such Plan to which any Loan Party or any
ERISA Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning assigned thereto in Section 9.2.

 

 
26

--------------------------------------------------------------------------------

 

 

“Pledge Agreement” means the Consolidated, Amended and Restated Pledge Agreement
of even date herewith made by certain Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties, as supplemented
from time to time by execution and delivery of Pledge Joinder Agreements or
Pledge Agreement Supplements.

 

“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement, executed and
delivered by a Loan Party to the Administrative Agent pursuant to Section 9.13
or otherwise.

 

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Borrower or a Subsidiary to the Administrative Agent pursuant to Section 9.13 or
otherwise.

 

“Pre-Opening Expense” means that portion of the operating expense for a New Unit
attributable to the period prior to the opening of such New Unit.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Public Lenders” has the meaning assigned thereto in Section 9.2.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Advance” means any Development Loan the proceeds of which are used
to finance the costs of acquiring a fee simple interest in any real estate on
which the Loan Parties will operate a Restaurant.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the LC
Issuer, as applicable.

 

“Recovery Event” means the receipt by any Loan Party or any Subsidiary of any
cash insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective assets or property.

 

“Register” has the meaning assigned thereto in Section 14.10(c).

 

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the LC Issuer pursuant to Section 3.5 for amounts drawn under Letters of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

 
27

--------------------------------------------------------------------------------

 

 

“Required Lenders” means, at any time, Lenders representing more than 50% of the
Total Credit Exposures of all Lenders. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by
Holdings and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer. Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

 

“Restaurant” means any Buffalo Wild Wings Restaurant or Bagger Dave’s Legendary
Burger Tavern Restaurant.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in LC Obligations for the account of, the
Borrowers hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
the Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans and to purchase participations in LC Obligations, as such amount may be
modified at any time or from time to time pursuant to the terms hereof. The
aggregate Revolving Credit Commitment of all the Revolving Credit Lenders on the
ClosingAmendment No. 4 Effective Date shall be $5,000,000 and the Revolving
Credit Commitment of each Revolving Credit Lender on the ClosingAmendment No. 4
Effective Date is set forth on Schedule 1.1(b).

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in LC Obligations
at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

 

“Revolving Credit Facility Commitment Fee” has the meaning assigned thereto in
Section 6.4(a)(i).

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrowers pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

 
28

--------------------------------------------------------------------------------

 

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) June 29,
2020, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrowers pursuant to Section 2.4, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 11.2(a).

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans occurring on such date; plus (b) with respect to any LC Obligations
on any date, the aggregate outstanding amount thereof on such date after giving
effect to any Extensions of Credit with respect to LC Obligations occurring on
such date and any other changes in the aggregate amount of the LC Obligations as
of such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sale Leaseback Transaction” has the meaning assigned thereto in Section 10.12.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among any Loan
Party and any Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided that the “Secured Obligations” of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the LC Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 12.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Security Agreement” means the Second Amended and Restated Security Agreement of
even date herewith made by each Loan Party in favor of the Administrative Agent
for the benefit of the Secured Parties, as supplemented from time to time by
execution and delivery of Security Joinder Agreements.

 

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Subsidiary to the Administrative Agent pursuant to Section
9.12 or otherwise.

 

“Seller” means A Sure Wing, L.L.C., a Missouri limited liability company.

 

 
29

--------------------------------------------------------------------------------

 

 

“Specified Bagger Dave’s Restaurants” means the Bagger Dave’s Legendary Burger
Tavern Restaurants located at (a) D-7 3401 South US Hwy 41, Terre Haute, Indiana
47802, (b) 4553 Canal Avenue SW, Grandville, Michigan 49418 and (c) 3333 West
Shore Drive Holland, Michigan 49424.

 

“Specified 2015/2016 New Bagger Dave’s Restaurants” means the Bagger Dave’s
Legendary Burger Tavern Restaurants located at (a) 9421 Civic Centre Boulevard,
West Chester Township, Ohio, (b) 5299 Cornerstone North Blvd., Centerville,
Ohio, (c) 2190 East Belt Line Avenue NE, Grand Rapids, Michigan and (d) 50570
Gratiot Avenue, Chesterfield Township, Michigan.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 14.22 or Section 25 of the Subsidiary Guaranty Agreement, as
applicable).

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of
Holdings.

 

“Subsidiary Guarantors” means, collectively or individually as the context may
indicate, each Subsidiary who from time to time becomes a party to the
Subsidiary Guaranty Agreement.

 

“Subsidiary Guaranty Agreement” means the Consolidated, Amended and Restated
Subsidiary Guaranty Agreement of even date herewith made by each Subsidiary
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties, as supplemented from time to time by execution and delivery of
Subsidiary Guaranty Joinder Agreements.

 

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary Guaranty
Agreement, executed and delivered by a Subsidiary to the Administrative Agent
pursuant to Section 9.12 or otherwise.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

 
30

--------------------------------------------------------------------------------

 

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a Term Loan for the account of the Borrowers hereunder (and to continue
a portion of the outstanding Term Loan, Line Advances and Swingline Loans under
(and each as defined in) the Existing Credit Agreement, as described in Section
4.1) on the Closing Date in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate commitment
of all Lenders to make (and continue) such Term Loans. The aggregate Term Loan
Commitment of all Lenders on the Closing Date shall be $120,000,000 and the Term
Loan Commitment of each Term Loan Lender on the Closing Date is set forth on
Schedule 1.1(a).

 

“Term Loan Facility” means the term loan facility established pursuant to
Article IV.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

 

“Term Loan Maturity Date” means the first to occur of (a) June 29, 2020, or (b)
the date of acceleration of the Term Loans pursuant to Section 11.2(a).

 

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.

 

“Term Loans” means the term loan made, or to be made, to the Borrowers (and the
outstanding Term Loan, Line Advances and Swingline Loans under (and each as
defined in) the Existing Credit Agreement continued) by the Term Loan Lenders
pursuant to Section 4.1.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure, outstanding Development Loans
outstanding DF Term Loans and outstanding Term Loans of such Lender at such
time.

 

“Transactions” means, collectively, (a) the Closing Date Acquisition, (b) the
execution and delivery of the Loan Documents and the initial Extensions of
Credit thereunder and (c) the payment of fees, commissions and expenses incurred
in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unit Locations” means, collectively, the property comprising the Restaurant
locations identified as such on Schedule 8.8 and the property comprising any new
Restaurant locations acquired after the Closing Date as permitted under this
Agreement.

 

“United States” means the United States of America.

 

 
31

--------------------------------------------------------------------------------

 

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
6.12(g).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Working Capital” means, for Holdings and its Subsidiaries on a consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and cash equivalents and taxes
and deferred taxes) over (b) current liabilities, excluding, without
duplication, (i) the current portion of any long-term Indebtedness, (ii)
outstanding Revolving Credit Loans, (iii) the current portion of current taxes
and deferred income taxes and (iv) the current portion of accrued Consolidated
Interest Expense.

 

SECTION 1.3     Rules of Interpretation; Other Definitions.

 

(a)     Rules of Interpretation. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined, (b) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms,
(c) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (d) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, (e) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”. Titles and captions
of Articles, Sections and subsections in, and the table of contents of, this
Agreement or any other Loan Document are for convenience only, and neither limit
nor amplify the provisions of this Agreement or any other Loan Document.

 

(b)     Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP,
applied on a consistent basis, as in effect from time to time and in a manner
consistent with that used in preparing the Baseline Financial Statements, except
as otherwise specifically prescribed herein (including as prescribed by Section
14.9). Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of Holdings and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

(c)     UCC Terms. Terms defined in the UCC in effect on the Closing Date and
not otherwise defined herein shall, unless the context otherwise indicates, have
the meanings provided by those definitions. Subject to the foregoing, the term
“UCC” refers, as of any date of determination, to the UCC then in effect.

 

 
32

--------------------------------------------------------------------------------

 

 

SECTION 1.4     Rounding. Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

SECTION 1.5     References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including the Code, the
Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities
Act of 1933, the UCC, the Investment Company Act of 1940, the Interstate
Commerce Act, the Trading with the Enemy Act of the United States or any of the
foreign assets control regulations of the United States Treasury Department,
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

 

SECTION 1.6     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

SECTION 1.7     Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or (b)
any amount which is drawn, reimbursed and no longer available under such Letter
of Credit).

 

SECTION 1.8     Adjustments for Certain Dispositions/Closures. For each period
of four Fiscal Quarters ending next following (a) the date of any closure of any
Restaurant pursuant to clause (c) or (d) of Section 10.16 or10.16, (b) the sale
contemplated by clause (i) of Section 10.5,10.5 or (c) the Bagger Dave’s
Legendary Burger Tavern Restaurant Spin-Off, for purposes of determining the
Consolidated Lease-Adjusted Leverage Ratio or the Consolidated Debt Service
Coverage Ratio, the consolidated results of operations of the Consolidated Group
shall exclude the results of operations of such closed or spun-off Restaurant or
the Person or assets subject to such sale or spin-off, as the case may be, in
either case whether positive or negative, on a historical pro forma basis to the
extent information in sufficient detail concerning such historical results of
such closed or spun-off Restaurant or the Person or assets subject to such sale
or spin-off, as the case may be, is reasonably available, and which amounts
shall include only adjustments reasonably satisfactory to the Administrative
Agent.

 

ARTICLE II
REVOLVING CREDIT FACILITY

 

SECTION 2.1     Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrowers from time to time from the Closing Date to, but
not including, the Revolving Credit Maturity Date as requested by the Borrowing
Agent in accordance with the terms of Section 2.2; provided that (a) the
Revolving Credit Outstandings shall not at any time exceed the Revolving Credit
Commitment and (b) the Revolving Credit Exposure of any Revolving Credit Lender
shall not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrowers may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.

 

 
33

--------------------------------------------------------------------------------

 

 

SECTION 2.2     Procedure for Advances of Revolving Credit Loans.

 

(a)     Requests for Borrowing. The Borrowing Agent shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit A (a “Notice of Borrowing”) not later than 2:00 p.m. (i) at least one
(1) Business Day before each Base Rate Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be in an aggregate principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof, (C) whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans, (D) in the case of a LIBOR Rate Loan, the
duration of the Interest Period applicable thereto and (E) the Borrower
requesting the Revolving Credit Loans. A Notice of Borrowing received after 2:00
p.m. shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

 

(b)     Disbursement of Revolving Credit Loans. Not later than 1:00 p.m. on the
proposed borrowing date, each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the Borrowers, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
Revolving Credit Loans to be made on such borrowing date. Each Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the applicable
Borrower identified in the most recent notice substantially in the form attached
as Exhibit B (a “Notice of Account Designation”) delivered by the Borrowing
Agent to the Administrative Agent or as may be otherwise agreed upon by the
Borrowing Agent and the Administrative Agent from time to time. Subject to
Section 6.8, the Administrative Agent shall not be obligated to disburse the
portion of the proceeds of any Revolving Credit Loan requested pursuant to this
Section to the extent that any Revolving Credit Lender has not made available to
the Administrative Agent its Revolving Credit Commitment Percentage of such
Loan.

 

SECTION 2.3     Repayment and Prepayment of Revolving Credit Loans.

 

(a)     Repayment. The Borrowers, jointly and severally, hereby agree to repay
the outstanding principal amount of all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, together with all accrued but unpaid interest
thereon.

 

(b)     Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrowers, jointly and severally,
hereby agree to repay immediately upon notice from the Administrative Agent, by
payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first, to the principal amount of outstanding Revolving Credit
Loans and second, with respect to any Letters of Credit then outstanding, a
payment of Cash Collateral into a Cash Collateral account opened by the
Administrative Agent, for the benefit of the Revolving Credit Lenders, in an
amount equal to such excess (such Cash Collateral to be applied in accordance
with Section 11.2(b)). In addition to the foregoing, the Revolving Credit Loans
shall also be subject to the mandatory prepayment provisions of Section 6.1.

 

 
34

--------------------------------------------------------------------------------

 

 

(c)     Optional Prepayments. The Borrowers may at any time and from time to
time prepay Revolving Credit Loans, in whole or in part, with irrevocable prior
written notice from the Borrowing Agent to the Administrative Agent
substantially in the form attached as Exhibit C (a “Notice of Prepayment”) given
not later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Revolving Credit Lender. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $250,000 or a whole multiple of $250,000 in excess thereof
(or the remaining outstanding principal amount). A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day.

 

(d)     Clean-Up Period. The Borrowers shall cause the outstanding principal
balance of the Revolving Credit Loans to be $0 for at least ninety (90)
consecutive days during each twelve (12) month period while the Revolving Credit
Facility is in effect, commencing with the first twelve (12) month period
measured from the Closing Date.[RESERVED].

 

(e)     Breakage Costs for LIBOR Rate Loans. Each repayment or prepayment shall
be accompanied by any amount required to be paid pursuant to Section 6.10.

 

SECTION 2.4     Permanent Reduction of the Revolving Credit Commitment.

 

(a)     Voluntary Reduction. The Borrowers shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
written notice from the Borrowing Agent to the Administrative Agent, to
permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time, or (ii) portions of the Revolving Credit Commitment,
from time to time, in an aggregate principal amount not less than $1,000,000 or
a whole multiple of $250,000 in excess thereof. Any reduction of the Revolving
Credit Commitment shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Revolving Credit Commitment Percentage.
All Revolving Credit Facility Commitment Fees accrued until the effective date
of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.

 

(b)     Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans and LC Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced, and if the aggregate amount of all outstanding Letters of Credit
exceeds the Revolving Credit Commitment as so reduced, the Borrowers shall be
required to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to such excess. Such Cash Collateral
shall be applied in accordance with Section 11.2(b). Any reduction of the
Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans (and furnishing of Cash Collateral
satisfactory to the Administrative Agent for all LC Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Revolving
Credit Facility. If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 6.10.

 

 
35

--------------------------------------------------------------------------------

 

 

SECTION 2.5     Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

 

ARTICLE III
LETTER OF CREDIT FACILITY

 

SECTION 3.1     LC Commitment.

 

(a)     Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including Section 7.2(d), and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents and on the agreements of the Revolving Credit Lenders set forth in
Section 3.4(a), the LC Issuer agrees to issue standby letters of credit (the
“Letters of Credit”) at the request of the Borrowing Agent on any Business Day
from the Closing Date through but not including the thirtieth (30th) Business
Day prior to the Revolving Credit Maturity Date in such form as may be approved
from time to time by the LC Issuer; provided that the LC Issuer shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the LC Obligations would exceed the LC Commitment or (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$100,000 (or such lesser amount as agreed to by the LC Issuer and the
Administrative Agent), (ii) be a standby letter of credit issued to support
obligations of any Borrower or any of their respective Subsidiaries, contingent
or otherwise, incurred in the ordinary course of business, (iii) expire on a
date no more than twelve (12) months after the date of issuance or last renewal
of such Letter of Credit, which date shall be no later than the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (iv) be subject to
ISP98, as set forth in the Letter of Credit Application or as determined by the
LC Issuer and, to the extent not inconsistent therewith, the laws of the State
of New York. The LC Issuer shall not at any time be obligated to issue any
Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the LC Issuer from issuing such Letter of Credit, or any Applicable Law
applicable to the LC Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the LC
Issuer shall prohibit, or request that the LC Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the LC Issuer with respect to letters of credit generally or such
Letter of Credit in particular any restriction or reserve or capital requirement
(for which the LC Issuer is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known as of the Closing Date and that the LC Issuer in good faith
deems material to it, or (B) the conditions set forth in Section 7.2 are not
satisfied. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires.

 

(b)     Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, Article III shall be subject to the terms and conditions of
Section 6.14 and Section 6.15.

 

SECTION 3.2     Procedure for Issuance of Letters of Credit. The Borrowing Agent
may from time to time request that the LC Issuer issue a Letter of Credit by
delivering to the LC Issuer at its applicable office (with a copy to the
Administrative Agent) a Letter of Credit Application therefor, completed to the
satisfaction of the LC Issuer, and such other certificates, documents and other
papers and information as the LC Issuer and the Administrative Agent may
request. Upon receipt of any Letter of Credit Application, the LC Issuer shall
process such Letter of Credit Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VII, promptly issue the Letter of Credit requested thereby (but in no
event shall the LC Issuer be required to issue any Letter of Credit earlier than
three (3) Business Days after its receipt of the Letter of Credit Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the LC Issuer and
the Borrowing Agent. The LC Issuer shall promptly furnish to the Borrowing Agent
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Revolving Credit Lender, furnish to such
Revolving Credit Lender a copy of such Letter of Credit and the amount of such
Revolving Credit Lender’s participation therein.

 

 
36

--------------------------------------------------------------------------------

 

 

SECTION 3.3     Commissions and Other Charges.

 

(a)     Letter of Credit Commissions. Subject to Section 6.15(a)(iii)(B), the
Borrowers, jointly and severally, shall pay to the Administrative Agent, for the
account of the LC Issuer and the LC Participants, a letter of credit commission
with respect to each Letter of Credit in the amount equal to the daily amount
available to be drawn under such Letter of Credit times the Applicable Margin
with respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on
a per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter, on the Revolving Credit Maturity
Date and thereafter on demand of the Administrative Agent. The Administrative
Agent shall, promptly following its receipt thereof, distribute to the LC Issuer
and the LC Participants all commissions received pursuant to this Section 3.3 in
accordance with their respective Revolving Credit Commitment Percentages.

 

(b)     Issuance Fee. In addition to the foregoing commission, the Borrowers,
jointly and severally, shall pay to directly to the LC Issuer, an issuance fee
with respect to each Letter of Credit at a rate of 0.125% per annum, in each
case computed on the daily amount available to be drawn under such Letter of
Credit. Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the LC Issuer.

 

(c)     Other Costs. In addition to the foregoing fees and commissions, the
Borrowers, jointly and severally, shall pay or reimburse the LC Issuer for such
normal and customary fees, costs, charges and expenses as are incurred or
charged by the LC Issuer in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.

 

SECTION 3.4     LC Participations.

 

(a)     The LC Issuer irrevocably agrees to grant and hereby grants to each LC
Participant, and, to induce the LC Issuer to issue Letters of Credit hereunder,
each LC Participant irrevocably agrees to accept and purchase and hereby accepts
and purchases from the LC Issuer, on the terms and conditions hereinafter
stated, for such LC Participant’s own account and risk an undivided interest
equal to such LC Participant’s Revolving Credit Commitment Percentage in the LC
Issuer’s obligations and rights under and in respect of each Letter of Credit
issued hereunder and the amount of each draft paid by the LC Issuer thereunder.
Each LC Participant unconditionally and irrevocably agrees with the LC Issuer
that, if a draft is paid under any Letter of Credit for which the LC Issuer is
not reimbursed in full by the Borrowers through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such LC Participant
shall pay to the LC Issuer upon demand at the LC Issuer’s address for notices
specified herein an amount equal to such LC Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

 

 
37

--------------------------------------------------------------------------------

 

 

(b)     Upon becoming aware of any amount required to be paid by any LC
Participant to the LC Issuer pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the LC Issuer under any Letter of
Credit, the LC Issuer shall notify the Administrative Agent of such unreimbursed
amount and the Administrative Agent shall notify each LC Participant (with a
copy to the LC Issuer) of the amount and due date of such required payment and
such LC Participant shall pay to the Administrative Agent (which, in turn shall
pay the LC Issuer) the amount specified on the applicable due date. If any such
amount is paid to the LC Issuer after the date such payment is due, such LC
Participant shall pay to the LC Issuer on demand, in addition to such amount,
the product of (i) such amount, times (ii) the daily average Federal Funds Rate
as determined by the Administrative Agent during the period from and including
the date such payment is due to the date on which such payment is immediately
available to the LC Issuer, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. A certificate of the LC Issuer with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to the LC Issuer of the unreimbursed amounts described in this Section,
if the LC Participants receive notice that any such payment is due (A) prior to
1:00 p.m. on any Business Day, such payment shall be due that Business Day, and
(B) after 1:00 p.m. on any Business Day, such payment shall be due on the
following Business Day.

 

(c)     Whenever, at any time after the LC Issuer has made payment under any
Letter of Credit and has received from any LC Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the LC
Issuer receives any payment related to such Letter of Credit (whether directly
from a Borrower or otherwise), or any payment of interest on account thereof,
the LC Issuer will distribute to such LC Participant its pro rata share thereof;
provided that in the event that any such payment received by the LC Issuer shall
be required to be returned by the LC Issuer, such LC Participant shall return to
the LC Issuer the portion thereof previously distributed by the LC Issuer to it.

 

(d)     Each LC Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or any Borrower may have
against the LC Issuer, any Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or the failure to
satisfy any of the other conditions specified in Article VII, (iii) any adverse
change in the condition (financial or otherwise) of any Loan Party, (iv) any
breach of this Agreement or any other Loan Document by any Loan Party or any
other Revolving Credit Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

SECTION 3.5     Reimbursement Obligation of the Borrowers. In the event of any
drawing under any Letter of Credit, the Borrowers, jointly and severally, agree
to reimburse (either with the proceeds of a Revolving Credit Loan as provided
for in this Section or with funds from other sources), in same day funds, the LC
Issuer on each date on which the LC Issuer notifies the Borrowing Agent of the
date and amount of a draft paid under any Letter of Credit for the amount of (a)
such draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by
the LC Issuer in connection with such payment. Unless the Borrowing Agent shall
immediately notify the LC Issuer that the Borrowers intend to reimburse the LC
Issuer for such drawing from other sources or funds, the Borrowing Agent shall
be deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Revolving Credit Lenders make a Revolving Credit Loan as a
Base Rate Loan on the applicable repayment date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by the LC
Issuer in connection with such payment, and the Revolving Credit Lenders shall
make a Revolving Credit Loan as a Base Rate Loan in such amount, the proceeds of
which shall be applied to reimburse the LC Issuer for the amount of the related
drawing and such fees and expenses. Each Revolving Credit Lender acknowledges
and agrees that its obligation to fund a Revolving Credit Loan in accordance
with this Section to reimburse the LC Issuer for any draft paid under a Letter
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including non-satisfaction of the conditions set forth
in Section 2.2(a) or Article VII. If the Borrowers have elected to pay the
amount of such drawing with funds from other sources and shall fail to reimburse
the LC Issuer as provided above, or if the amount of such drawing is not fully
refunded through a Base Rate Loan as provided above, the unreimbursed amount of
such drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.

 

 
38

--------------------------------------------------------------------------------

 

 

SECTION 3.6     Obligations Absolute. Each Borrower’s obligations under this
Article III (including the Reimbursement Obligation) shall be absolute and
unconditional under any and all circumstances and irrespective of any set off,
counterclaim or defense to payment which any Borrower may have or have had
against the LC Issuer or any beneficiary of a Letter of Credit or any other
Person. Each Borrower also agrees that the LC Issuer and the LC Participants
shall not be responsible for, and each Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee. The LC Issuer shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the LC Issuer’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. Each Borrower agrees that any action taken or omitted by
the LC Issuer under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on each Borrower and shall not result in any
liability of the LC Issuer or any LC Participant to any Borrower. The
responsibility of the LC Issuer to any Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit.

 

SECTION 3.7     Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

 

SECTION 3.8     Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrowers, jointly
and severally, shall be obligated to reimburse, or to cause the applicable
Subsidiary to reimburse, the LC Issuer hereunder for any and all drawings under
such Letter of Credit. Each Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Subsidiary inures to the benefit of
such Borrower and that such Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

 

 
39

--------------------------------------------------------------------------------

 

 

ARTICLE IV
TERM LOAN FACILITY

 

SECTION 4.1     Term Loan. Pursuant to the Existing Credit Agreement, certain of
the Lenders party hereto made a Term Loan (as defined in the Existing Credit
Agreement) to the Existing Borrowers and made Line Advances and Swingline Loans
to the Existing Borrowers (each as defined in the Existing Credit Agreement)
(such Term Loan, Line Advances and Swingline Loans being collectively referred
to as the “Existing Term Loans”). Immediately prior to the Closing Date, the
aggregate outstanding principal amount of the Existing Term Loans is
$65,319,717.69. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, on the Closing Date,
(i) each Existing Term Loan shall continue as a Term Loan hereunder, and (ii)
each Term Loan Lender severally agrees to make a Term Loan to the Borrowers in
an amount equal to its Term Loan Percentage of $ $54,680,282.31 (collectively,
the “Additional Term Loans”), so that, after giving effect to such Additional
Term Loans on the Closing Date, the aggregate outstanding principal amount of
the Term Loans shall be $120,000,000. Each Term Loan Lender severally agrees
that as of the Closing Date, after giving effect to the reallocations and
assignments described in Section 1.1(a), each Term Loan Lender shall hold that
portion of the Term Loans set forth on Schedule 1.1(a). No amount of the Term
Loans repaid or prepaid may be reborrowed. Term Loans may be Base Rate Loans or
LIBOR Rate Loans, as further provided herein.

 

SECTION 4.2     Procedure for Advance of Term Loans. The Borrowing Agent shall
give the Administrative Agent an irrevocable Notice of Borrowing prior to 11:00
a.m. on the Closing Date requesting that the Term Loan Lenders make the
Additional Term Loan and continue the Existing Term Loans as a Base Rate Loan on
such date (provided that the Borrowers may request, no later than three (3)
Business Days prior to the Closing Date, that the Lenders make the Additional
Term Loan and continue the Existing Term Loans as a LIBOR Rate Loan if the
Borrowing Agent has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 6.10). Upon receipt of such Notice of
Borrowing from the Borrowing Agent, the Administrative Agent shall promptly
notify each Term Loan Lender thereof. Not later than 1:00 p.m. on the Closing
Date, each Term Loan Lender will make available to the Administrative Agent for
the account of the Borrowers, at the Administrative Agent’s Office in
immediately available funds, the amount of the Additional Term Loan to be made
by such Term Loan Lender on the Closing Date. Any Existing Term Loan continued
as part of the Term Loan pursuant to Section 4.1 has already been funded. The
Borrowers hereby irrevocably authorize the Administrative Agent to disburse the
proceeds of the Additional Term Loans in immediately available funds by wire
transfer to such Person or Persons as may be designated by the Borrowing Agent
in writing.

 

SECTION 4.3     Repayment of Term Loans.

 

(a)     Term Loan. The Borrowers shall repay the aggregate outstanding principal
amount of the Term Loans in consecutive monthly installments as set forth on
Schedule 4.3(a), except as the amounts of individual installments may be
adjusted pursuant to Section 4.4 or 6.1. If not sooner paid, the Term Loan shall
be paid in full, together with accrued interest thereon, on the Term Loan
Maturity Date.

 

(b)     Breakage Costs for LIBOR Rate Loans. Each repayment shall be accompanied
by any amount required to be paid pursuant to Section 6.10.

 

SECTION 4.4     Prepayments of Term Loans.

 

(a)     Optional Prepayments. The Borrowers shall have the right at any time and
from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery by the Borrowing Agent to the Administrative
Agent of a Notice of Prepayment not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, specifying the date and amount of repayment,
whether the repayment is of LIBOR Rate Loans or Base Rate Loans or a combination
thereof, and if a combination thereof, the amount allocable to each. Each
optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $250,000 or a whole multiple of $250,000 in excess
thereof (or the remaining outstanding principal amount) and shall be applied to
the outstanding principal installments of the Term Loan in inverse order of
maturity. A Notice of Prepayment received after 11:00 a.m. shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the applicable Term Loan Lenders of each Notice of Prepayment.

 

 
40

--------------------------------------------------------------------------------

 

 

(b)     Mandatory Prepayments. The Term Loans shall be subject to the mandatory
prepayment provisions of Section 6.1.

 

(c)     Breakage Costs for LIBOR Rate Loans. Each prepayment shall be
accompanied by any amount required to be paid pursuant to Section 6.10.

 

ARTICLE V
DEVELOPMENT FACILITY AND DF TERM LOAN FACILITY

 

SECTION 5.1     Development Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Development Lender severally agrees to make Development Loans to the Borrowers
from time to time from the Closing Date to, but not including, the Development
Facility Maturity Date as requested by the Borrowing Agent in accordance with
the terms of Section 5.2; provided that (a) on the date of any such borrowing of
Development Loans, except in the case of any such borrowing made during the
period from the Amendment No. 3 Effective Date through the last day of Fiscal
Year 2016, the Borrowers have demonstrated compliance with the Incurrence Test,
(b) the aggregate outstanding principal amount of all Development Loans shall
not at any time exceed the Development Commitment and (c) the Development
Exposure of any Development Lender shall not at any time exceed such Development
Lender’s Development Commitment. Each Development Loan by a Development Lender
shall be in a principal amount equal to such Development Lender’s Development
Commitment Percentage of the aggregate principal amount of Development Loans
requested on such occasion. Amounts borrowed under this Section 5.1 and repaid
or prepaid may not be reborrowed. Notwithstanding anything in this Agreement to
the contrary, (i) the aggregate principal amount of all Development Loans made
on any borrowing date shall be limited to an amount equal to (A) in the case of
any BD Development Advance, 70% of the Development Costs then due and payable
and set forth in the Development Costs Certificate delivered in connection with
the request for such BD Development Advance, (B) in the case of any BWW
Development Advance, 80% of the Development Costs then due and payable and set
forth in the Development Costs Certificate delivered in connection with the
request for such BWW Development Advance and (CB) in the case of any Real Estate
Advance, 80% of the lesser of (1) the appraised value of (as determined by the
Administrative Agent), or (2) the actual cost of the acquisition of (as set
forth in the Development Costs Certificate delivered in connection with the
request for such Real Estate Advance), the fee simple interest in any real
estate on which the Loan Parties will operate a Restaurant, (ii) (A) the
aggregate principal amount of all BD Development Advances made under this
Agreement shall not exceed an amount equal to $15,000,000 and (B) during the
period from the Amendment No. 3 Effective Date through the last day of Fiscal
Year 2016, (1) no BD Development Advances shall be made except with respect to
the Specified 2015/2016 New Bagger Dave’s Restaurants and (2) the aggregate
principal amount of all BD Development Advances made with respect to the
Specified 2015/2016 New Bagger Dave’s Restaurants during such period shall not
exceed $3,000,000 and (iii and (ii) any Development Loans the proceeds of which
are used to pay for materials shall be conditioned on such materials being
stored on site or at another suitable location in the Administrative Agent’s
reasonable judgment and the Administrative Agent’s receipt of adequate proof
that the Loan Parties have absolute title thereto and sufficient insurance
thereon.

 

 
41

--------------------------------------------------------------------------------

 

 

SECTION 5.2     Procedure for Advances of Development Loans.

 

(a)     Requests for Borrowing. The Borrowing Agent shall give the
Administrative Agent irrevocable Notice of Borrowing not later than (i) 2:00
p.m. at least one (1) Business Day before each Base Rate Loan and (ii) 2:00 p.m.
at least three (3) Business Days before each LIBOR Rate Loan, of its intention
to borrow, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) the amount of such borrowing, which shall be in an aggregate principal
amount of $75,000 or a whole multiple of $10,000 in excess thereof, (C) whether
such Development Loans are to be a BD Development Advance, a BWW Development
Advance or a Real Estate Advance, (D) whether such Development Loans are to be
LIBOR Rate Loans or Base Rate Loans, (E) in the case of a LIBOR Rate Loan, the
duration of the Interest Period applicable thereto and (F) the Borrower
requesting the Development Loans. A Notice of Borrowing received after 2:00 p.m.
shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the Development Lenders of each Notice of Borrowing.

 

(b)     Disbursement of Development Loans. Not later than 1:00 p.m. on the
proposed borrowing date, each Development Lender will make available to the
Administrative Agent, for the account of the Borrowers, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Development Lender’s Development Commitment Percentage of the Development
Loans to be made on such borrowing date. Each Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section in immediately available funds by crediting
or wiring such proceeds to the deposit account of the applicable Borrower
identified in the most recent Notice of Account Designation delivered by the
Borrowing Agent to the Administrative Agent or as may be otherwise agreed upon
by the Borrowing Agent and the Administrative Agent from time to time. Subject
to Section 6.8, the Administrative Agent shall not be obligated to disburse the
portion of the proceeds of any Development Loan requested pursuant to this
Section to the extent that any Development Lender has not made available to the
Administrative Agent its Development Commitment Percentage of such Loan.

 

SECTION 5.3     Conversion of Development Loans to DF Term Loans; Reduction of
Development Commitments. On each Development Facility Conversion Date, each
Development Lender severally agrees that its then outstanding Development Loans
shall automatically be converted into a single term loan (each such term loan, a
“DF Term Loan”) of such Lender having an original principal amount equal to the
aggregate outstanding principal amount (immediately prior to conversion) of such
Lender’s Development Loans so converted. On each Development Line Conversion
Date, the Development Commitments shall be automatically and permanently reduced
by an amount equal to the aggregate principal amount of Development Loans
converted to DF Term Loans on such date, with such reduction being applied to
the Development Commitment of each Lender according to its Development
Commitment Percentage. Unless the Borrowing Agent shall have delivered a Notice
of Borrowing not later than 2:00 p.m., three (3) Business Days before the
applicable Development Facility Conversion Date indicating that one or more of
the DF Term Loans should initially constitute LIBOR Rate Loans, upon conversion,
each DF Term Loan shall be a Base Rate Loan. The Borrowers shall promptly (but
in any event within 3 Business Days) following each Development Facility
Conversation Date pay any amount required to be paid pursuant to Section 6.10 as
a result of the conversion of Development Loans into DF Term Loans. Amounts
repaid or prepaid with respect to DF Term Loans may not be reborrowed.

 

SECTION 5.4     Repayment and Prepayment of Development Loans and DF Term Loans.

 

(a)     Repayment.

 

(i)     To the extent not converted to DF Term Loans pursuant to Section 5.3,
the Borrowers hereby agree to repay the outstanding principal amount of all
Development Loans in full on the Development Facility Maturity Date, together
with all accrued but unpaid interest thereon.

 

 
42

--------------------------------------------------------------------------------

 

 

(ii)     (A)     With respect to the DF Term Loans, within thirty (30) days
following each Development Facility Conversion Date, the Administrative Agent
shall calculate and deliver to the Development Lenders and the Borrowing Agent
an amortization schedule with respect to the DF Term Loans created on such date
providing for monthly “straight line” amortization of principal over a 12-year
amortization period. The Borrowers shall repay the aggregate outstanding
principal amount of the DF Term Loans in consecutive monthly installments as set
forth in each such amortization schedule, except as the amounts of individual
installments may be adjusted pursuant to Section 5.4(b), 5.4(c) or 6.1. If not
sooner paid, the DF Term Loans shall be paid in full, together with accrued
interest thereon, on the DF Term Loan Maturity Date.

 

(B)     The parties hereto agree and acknowledge that, pursuant to and in
accordance with Amendment No. 4, (1) as of the Amendment No. 4 Effective Date,
all outstanding Development Loans made by any Lender and outstanding on the
Amendment No. 4 Effective Date were automatically converted into DF Term Loans
of such Lender having an original principal amount equal to the aggregate
outstanding principal amount (immediately prior to conversion) of such Lender’s
Development Loans so converted (which amounts were set forth on revised Schedule
1.1(c) attached to Amendment No. 4 in Annex B) and (2) the amortization schedule
with respect to such DF Term Loans was set forth on Annex E to Amendment No. 4.

 

(b)     Mandatory Prepayments. If at any time the aggregate outstanding
principal amount of all Development Loans exceeds the Development Commitment,
the Borrowers agree to repay immediately upon notice from the Administrative
Agent, by payment to the Administrative Agent for the account of the Development
Lenders, Extensions of Credit in an amount equal to such excess. In addition to
the foregoing, the Development Loans and the DF Term Loans shall also be subject
to the mandatory prepayment provisions of Section 6.1.

 

(c)     Optional Prepayments. The Borrowers may at any time and from time to
time prepay Development Loans or DF Term Loans, in whole or in part, upon
delivery by the Borrowing Agent to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of such Notice
of Prepayment, the Administrative Agent shall promptly notify each Development
Lender. If any such notice is given, the amount specified in such notice shall
be due and payable on the date set forth in such notice. Partial prepayments
shall be in an aggregate amount of $250,000 or a whole multiple of $250,000 in
excess thereof (or the remaining outstanding principal amount), and, in the case
of DF Term Loans, shall be applied to the outstanding principal installments
thereof in inverse order of maturity. A Notice of Prepayment received after
11:00 a.m. shall be deemed received on the next Business Day.

 

(d)     Breakage Costs for LIBOR Rate Loans. Each repayment or prepayment shall
be accompanied by any amount required to be paid pursuant to Section 6.10.

 

SECTION 5.5     Permanent Reduction of the Development Commitment.

 

(a)     Voluntary Reduction. The Borrowers shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice
from the Borrowing Agent to the Administrative Agent, to permanently reduce,
without premium or penalty, (i) the entire Development Commitment at any time,
or (ii) portions of the Development Commitment, from time to time, in an
aggregate principal amount not less than $1,000,000 or a whole multiple of
$250,000 in excess thereof. Any reduction of the Development Commitment shall be
applied to the Development Commitment of each Development Lender according to
its Development Commitment Percentage. All Development Facility Commitment Fees
accrued until the effective date of any termination of the Development
Commitment shall be paid on the effective date of such termination.

 

 
43

--------------------------------------------------------------------------------

 

 

(b)     Mandatory Reduction. On each date on which the repayment or prepayment
of Development Loans occurs, the Development Commitment shall be automatically
and permanently reduced by an amount equal to the aggregate amount of
Development Loans repaid or prepaid on such date.

 

(c)     Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section 5.5 shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Development Loans after such
reduction to the Development Commitment as so reduced. Any reduction of the
Development Commitment to zero shall be accompanied by payment of all
outstanding Development Loans and shall result in the termination of the
Development Commitment and the Development Facility (except to the extent of any
outstanding DF Term Loans). If the reduction of the Development Commitment
requires the repayment of any LIBOR Rate Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 6.10.

 

SECTION 5.6     Termination of Development Facility. The Development Facility
and the Development Commitments shall terminate on the Development Facility
Maturity Date.

 

ARTICLE VI
GENERAL LOAN PROVISIONS

 

SECTION 6.1     Mandatory Prepayments.

 

(a)     Dispositions. The Borrowers, jointly and severally, shall make mandatory
principal prepayments of the Loans in the manner set forth in subsection (f)
below in an amount equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Disposition (other than any Disposition permitted pursuant to,
and in accordance with, Section 10.5(a) through (f)). Any prepayment required by
this subsection (a) shall be made within one (1) Business Day after the date of
receipt by any Loan Party or any Subsidiary of the proceeds of any such
Disposition; provided that, so long as no Default has occurred and is continuing
and within 180 days of the receipt of such Net Cash Proceeds the Borrowing Agent
has delivered a certificate to the Administrative Agent certifying that the
Borrowers intend to reinvest such Net Cash Proceeds as contemplated by this
subsection (a), no prepayment shall be required under this subsection (a) to the
extent that such Net Cash Proceeds are reinvested within 365 days after receipt
of such Net Cash Proceeds in assets used or useful in the business of the
Borrowers and their respective Subsidiaries and as to which the Administrative
Agent, for the benefit of the Secured Parties, has a first priority perfected
Lien (to the extent the Administrative Agent, for the benefit of the Secured
Parties, had a perfected Lien in the assets subject to such Disposition);
provided further that any portion of the Net Cash Proceeds not actually
reinvested within such 365-day period shall be prepaid in accordance with this
subsection (a) on or before the last day of such 365-day period. Notwithstanding
the foregoing, the reinvestment provisions set forth in the provisos to the
preceding sentence shall not be applicable to any Disposition permitted pursuant
to Section 10.5(h) or (i) and the Net Cash Proceeds of any such Disposition
shall be applied to the prepayment of the Loans as set forth in this subsection
(a) as if such provisos did not exist.

 

(b)     Debt Issuances. The Borrowers, jointly and severally, shall make
mandatory principal prepayments of the Loans in the manner set forth in
subsection (f) below in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Debt Issuance not otherwise permitted
pursuant to Section 10.3. Any prepayment required by this subsection (b) shall
be made immediately upon receipt by any Loan Party or any Subsidiary of the
proceeds of any such Debt Issuance.

 

 
44

--------------------------------------------------------------------------------

 

 

(c)     Equity Issuances. The Borrowers, jointly and severally, shall make
mandatory principal prepayments of the Loans in the manner set forth in
subsection (f) below in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Equity Issuance other than the exercise
price on stock options issued as part of employee compensation; provided that,
so long as on the date of receipt of such Net Cash Proceeds no Default has
occurred and is continuing and the Consolidated Lease-Adjusted Leverage Ratio is
less than 4.50 to 1.00 determined as of such date, no prepayment under this
subsection (c) shall be required with respect to such Equity Issuance; provided
further that, notwithstanding the foregoing, the amount of any prepayment
required pursuant to this subsection (c) shall be limited to an amount
sufficient to result in a Consolidated Lease Adjusted Leverage Ratio of less
than 4.50 to 1.00 determined as of such date of prepayment and after giving
effect thereto. Any prepayment required by this subsection (c) shall be made
immediately upon receipt by any Loan Party or any Subsidiary of the proceeds of
any such Equity Issuance.

 

(d)     Recovery Events. The Borrowers, jointly and severally, shall make
mandatory principal prepayments of the Loans in the manner set forth in
subsection (f) below in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Recovery Event. Any prepayment required by
this subsection (d) shall be made within one (1) Business Day after the date of
receipt by any Loan Party or any Subsidiary of Net Cash Proceeds of any such
Recovery Event; provided that, so long as no Default has occurred and is
continuing and within 180 days of the receipt of such Net Cash Proceeds the
Borrowing Agent has delivered a certificate to the Administrative Agent
certifying that the Borrowers intend to apply such Net Cash Proceeds to
replacement or repair as contemplated by this subsection (d), no prepayment
shall be required under this subsection (d) to the extent that such Net Cash
Proceeds are applied to the replacement or repair of the assets which were lost,
damaged or destroyed as a result of the Recovery Event within 365 days after
receipt of such Net Cash Proceeds; provided further that any portion of the Net
Cash Proceeds not actually applied to such replacement or repair within such
365-day period shall be prepaid in accordance with this subsection (d) on or
before the last day of such 365-day period.

 

(e)     Excess Cash Flow. After the end of each Fiscal Year (commencing with the
Fiscal Year ending on or about December 31, 2016), within five (5) Business Days
after the earlier to occur of (i) the delivery of the financial statements and
related Compliance Certificate for such Fiscal Year and (ii) the date on which
the financial statements and the related Compliance Certificate for such Fiscal
Year are required to be delivered pursuant to Section 9.1(a) and Section 9.2(a),
the Borrowers, jointly and severally, shall make mandatory principal prepayments
of the Loans in the manner set forth in subsection (f) below in an amount equal
to (A) the Applicable Excess Cash Flow Percentage times Excess Cash Flow for
such Fiscal Year minus (B) the aggregate amount of all optional prepayments of
any Term Loan during such Fiscal Year, solely to the extent that such
prepayments are not funded with the incurrence of any Indebtedness, any Equity
Issuance, any casualty proceeds, any condemnation proceeds or any other proceeds
that would not be included in Consolidated EBITDA.

 

(f)     Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under subsection (a) through and including (e) above,
the Borrowing Agent shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied as follows: first, ratably to reduce the remaining
scheduled principal installments of the Term Loans and the DF Term Loans in
inverse order of maturity pursuant to Section 4.3 and 5.4(a)(ii), as the case
may be, and, second, to prepay the outstanding principal amount of the
Development Loans. For the avoidance of doubt, no prepayment required hereby
will constitute a waiver of any Default arising as a result of the occurrence of
any transaction contemplated by this Section 6.1 and not permitted under this
Agreement.

 

 
45

--------------------------------------------------------------------------------

 

 

SECTION 6.2     Interest.

 

(a)     Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrowers, Loans shall bear interest at (i) the Base Rate plus
the Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin
(provided that the LIBOR Rate shall not be available until three (3) Business
Days after the Closing Date unless the Borrowing Agent has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 6.10). The Borrowing Agent shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 6.3. Any Loan or any portion thereof as to which the
Borrowing Agent has not duly specified an interest rate as provided herein shall
be deemed a Base Rate Loan (it being understood, however, that the Borrowing
Agent may submit a Notice of Borrowing or a Notice of Conversion/Continuation
indicating that certain LIBOR Rate Loans be continued at the end of the
applicable Interest Period with respect thereto for successive Interest Periods
of the same duration until the Borrowing Agent otherwise notifies the
Administrative Agent in accordance with Section 6.3).

 

(b)     Interest Periods. In connection with each LIBOR Rate Loan, the Borrowing
Agent, by giving notice at the times described in Section 2.2, 5.2 or 6.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1) week
(in the case of the Development Loans only) or one (1), two (2) three (3), or
six (6) months; provided that:

 

(i)     the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(ii)     if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

 

(iii)     any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

(iv)     no Interest Period shall extend beyond the Development Facility
Maturity Date, the Revolving Credit Maturity Date, the DF Term Loan Maturity
Date or the Term Loan Maturity Date, as applicable, and Interest Periods shall
be selected by the Borrowing Agent so as to permit the Borrowers to make the
monthly principal installment payments pursuant to Section 4.3 or 5.4(a) without
payment of any amounts pursuant to Section 6.10; and

 

(v)     there shall be no more than six (6) Interest Periods (or such greater
number as may be approved by the Administrative Agent) in effect at any time.

 

 
46

--------------------------------------------------------------------------------

 

 

(c)     Default Rate. Subject to Section 11.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
11.1(a), (b), (h) or (i), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrowers (including the Borrowing Agent) shall no longer have the option to
request LIBOR Rate Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin but it shall be determined at Pricing
Level I) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin but it shall be determined at Pricing
Level I) then applicable to Base Rate Loans, (C) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Margin but it shall be determined at Pricing
Level I) then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document and (D) all accrued and unpaid
interest shall be due and payable on demand of the Administrative Agent.
Interest shall continue to accrue on the Obligations after the filing by or
against any Loan Party of any petition seeking any relief in bankruptcy or under
any Debtor Relief Law.

 

(d)     Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the second day of each calendar month
commencing August 2, 2015; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

 

(e)     Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest Applicable Margin, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrowers (through the Borrowing Agent) any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations. It is the intent hereof that no Borrower pay or
contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by such Borrower under Applicable
Law.

 

 
47

--------------------------------------------------------------------------------

 

 

SECTION 6.3     Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default has occurred and is then continuing, the Borrowers
shall have the option to (a) convert at any time all or any portion of any
outstanding Base Rate Loans in a principal amount equal to $100,000 or any whole
multiple of $50,000 in excess thereof into one or more LIBOR Rate Loans and (b)
upon the expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $100,000 or a whole
multiple of $50,000 in excess thereof into Base Rate Loans or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrowers desire to convert
or continue Loans as provided above, the Borrowing Agent shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit D (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued and (D) the Interest
Period to be applicable to such converted or continued LIBOR Rate Loan. If the
Borrowing Agent fails to give a timely Notice of Conversion/Continuation prior
to the end of the Interest Period for any LIBOR Rate Loan, then the applicable
LIBOR Rate Loan shall be converted to a Base Rate Loan; provided that,
notwithstanding the foregoing, the Borrowing Agent may submit a Notice of
Borrowing or a Notice of Conversion/Continuation indicating that certain LIBOR
Rate Loans be continued at the end of the applicable Interest Period with
respect thereto for successive Interest Periods of the same duration until the
Borrowing Agent otherwise notifies the Administrative Agent in accordance with
the terms of this Section 6.3. Any such automatic conversion to a Base Rate Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loan. If the Borrower requests a conversion
to, or continuation of, LIBOR Rate Loans, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.

 

SECTION 6.4     Fees.

 

(a)     Commitment Fees.

 

(i)     Commencing on the Closing Date, subject to Section 6.15(a)(iii)(A), the
Borrowers, jointly and severally, shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Revolving Credit Facility Commitment Fee”) at a rate per annum equal to 0.25%
on the average daily unused portion of the Revolving Credit Commitment of the
Revolving Credit Lenders (other than the Defaulting Lenders, if any). The
Revolving Credit Facility Commitment Fee shall be payable in arrears on the
first Business Day of each April, July, October and January during the term of
this Agreement commencing October 1, 2015 and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized in accordance with the terms
hereof) and the Revolving Credit Commitment has been terminated. The Revolving
Credit Facility Commitment Fee shall be distributed by the Administrative Agent
to the Revolving Credit Lenders (other than any Defaulting Lender) pro rata in
accordance with such Revolving Credit Lenders’ respective Revolving Credit
Commitment Percentages.

 

(ii)     Commencing on the Closing Date, subject to Section 6.15(a)(iii)(A), the
Borrowers, jointly and severally, shall pay to the Administrative Agent, for the
account of the Development Lenders, a non-refundable commitment fee (the
“Development Facility Commitment Fee” and together with the Revolving Credit
Facility Commitment Fee, collectively, the “Commitment Fees”) at a rate per
annum equal to 0.25% on the average daily unused portion of the Development
Commitment of the Development Lenders (other than the Defaulting Lenders, if
any). The Development Facility Commitment Fee shall be payable in arrears on the
first Business Day of each April, July, October and January during the term of
this Agreement commencing October 1, 2015 and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Development Facility shall have been indefeasibly and
irrevocably paid and satisfied in full and the Development Commitment has been
terminated. The Development Facility Commitment Fee shall be distributed by the
Administrative Agent to the Development Lenders (other than any Defaulting
Lender) pro rata in accordance with such Development Lenders’ respective
Development Commitment Percentages.

 

 
48

--------------------------------------------------------------------------------

 

 

(b)     Other Fees. Holdings and the Borrowers, jointly and severally, shall pay
to the Arrangers and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the applicable Fee Letter. The
Borrowers, jointly and severally, shall pay to the Lenders such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified.

 

SECTION 6.5     Manner of Payment.

 

(a)     Sharing of Payments. Each payment by any Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after 1:00 p.m. shall
be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent of the LC Issuer’s fees or LC Participants’
commissions shall be made in like manner, but for the account of the LC Issuer
or the LC Participants, as the case may be. Each payment to the Administrative
Agent of Administrative Agent’s fees or expenses shall be made for the account
of the Administrative Agent and any amount payable to any Lender under Sections
6.10, 6.11, 6.12 or 14.3 shall be paid to the Administrative Agent for the
account of the applicable Lender. Subject to Section 6.2(b)(ii), if any payment
under this Agreement shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment.

 

(b)     Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by any Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 6.15(a)(ii).

 

SECTION 6.6     Evidence of Indebtedness.

 

(a)     Extensions of Credit. The Extensions of Credit made by each Lender and
the LC Issuer shall be evidenced by one or more accounts or records maintained
by such Lender or the LC Issuer and by the Administrative Agent in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender or the LC Issuer shall be conclusive absent manifest error
of the amount of the Extensions of Credit made by the Lenders or the LC Issuer
to the Borrowers and itstheir respective Subsidiaries and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of any Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender or the LC
Issuer and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) one or more promissory notes (each such
promissory note, a “Note”), which shall evidence such Lender’s Loans in addition
to such accounts or records. Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

 

 
49

--------------------------------------------------------------------------------

 

 

(b)     Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Revolving Credit Lender or Development Lender, as the case may be, in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

SECTION 6.7     Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 6.10, 6.11, 6.12 or 14.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

 

(ii)     the provisions of this paragraph shall not be construed to apply to (A)
any payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 6.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to Holdings, any Borrower or any of their respective Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

SECTION 6.8     Administrative Agent’s Clawback.

 

(a)     Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.2(b), 4.2 and 5.2(b)
and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Base Rate Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by any Borrower shall
be without prejudice to any claim any Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

 
50

--------------------------------------------------------------------------------

 

 

(b)     Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrowing Agent
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the LC Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the LC Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the LC Issuer, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the LC Issuer, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(c)     Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrowers shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

 

SECTION 6.9     Changed Circumstances.

 

(a)     Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrowing Agent. Thereafter, until the Administrative Agent notifies the
Borrowing Agent that such circumstances no longer exist, the obligation of the
Lenders to make LIBOR Rate Loans or Base Rate Loans as to which the interest
rate is determined with reference to LIBOR and the right of any Borrower to
convert any Loan to or continue any Loan as a LIBOR Rate Loan or a Base Rate
Loan as to which the interest rate is determined with reference to LIBOR shall
be suspended, and (i) in the case of LIBOR Rate Loans, the Borrowers shall
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon (subject to Section 6.2(d)), on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan; or (B) convert the then
outstanding principal amount of each such LIBOR Rate Loan to a Base Rate Loan as
to which the interest rate is not determined by reference to LIBOR as of the
last day of such Interest Period; or (ii) in the case of Base Rate Loans as to
which the interest rate is determined by reference to LIBOR, the Borrowers shall
convert the then outstanding principal amount of each such Loan to a Base Rate
Loan as to which the interest rate is not determined by reference to LIBOR as of
the last day of such Interest Period.

 

 
51

--------------------------------------------------------------------------------

 

 

(b)     Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrowing Agent and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrowing Agent that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or
Base Rate Loans as to which the interest rate is determined by reference to
LIBOR, and the right of any Borrower to convert any Loan to a LIBOR Rate Loan or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined by reference to LIBOR shall be suspended and
thereafter the Borrowers may select only Base Rate Loans as to which the
interest rate is not determined by reference to LIBOR hereunder, (ii) all Base
Rate Loans shall cease to be determined by reference to LIBOR and (iii) if any
of the Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the
end of the then current Interest Period applicable thereto, the applicable Loan
shall immediately be converted to a Base Rate Loan as to which the interest rate
is not determined by reference to LIBOR for the remainder of such Interest
Period.

 

SECTION 6.10     Indemnity. Each Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by any Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of any Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrowing Agent through the Administrative
Agent and shall be conclusively presumed to be correct save for manifest error.

 

SECTION 6.11     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the LC Issuer;

 

 
52

--------------------------------------------------------------------------------

 

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or the LC Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the LC Issuer or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the LC Issuer or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the LC Issuer or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the LC
Issuer or other Recipient, the Borrowers shall promptly pay to any such Lender,
the LC Issuer or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the LC Issuer or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the LC Issuer determines that any
Change in Law affecting such Lender or the LC Issuer or any lending office of
such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the LC Issuer’s capital or on
the capital of such Lender’s or the LC Issuer’s holding company, if any, as a
consequence of this Agreement, any Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the LC Issuer, to a level below that which such Lender or
the LC Issuer or such Lender’s or the LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the LC Issuer’s policies and the policies of such Lender’s or the LC Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of such Lender or such LC Issuer the Borrowers
shall promptly pay to such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer or
such Lender’s or the LC Issuer’s holding company for any such reduction
suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender, the LC Issuer
or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the LC Issuer, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph (a)
or (b) of this Section and delivered to the Borrowing Agent, shall be conclusive
absent manifest error. The Borrowers shall pay such Lender, the LC Issuer or
such other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

 
53

--------------------------------------------------------------------------------

 

 

(d)     Delay in Requests. Failure or delay on the part of any Lender, the LC
Issuer or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, the LC Issuer’s or such other
Recipient’s right to demand such compensation; provided that no Borrower shall
be required to compensate any Lender, the LC Issuer or any other Recipient
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine (9) months prior to the date that such Lender, the LC Issuer or
such other Recipient, as the case may be, notifies the Borrowing Agent of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s, the LC Issuer’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

SECTION 6.12     Taxes.

 

(a)     LC Issuer; FATCA. For purposes of this Section 6.12, the term “Lender”
includes the LC Issuer, and the term “Applicable Law” includes FATCA.

 

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)     Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)     Indemnification by Holdings and the Borrowers. Holdings and the
Borrowers shall, jointly and severally, indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowing Agent by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Loan Party to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.10(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

 
54

--------------------------------------------------------------------------------

 

 

(f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 6.12,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)     Status of Lenders.

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowing Agent and the Administrative Agent, at the time or
times reasonably requested by the Borrowing Agent or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowing Agent or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowing Agent or the Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowing Agent or the Administrative Agent as will
enable the Borrowing Agent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 6.12(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrowing Agent
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowing Agent or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

 
55

--------------------------------------------------------------------------------

 

 

(2)     executed originals of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowing Agent and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowing Agent or the Administrative Agent such documentation prescribed
by Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrowing
Agent or the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowing Agent and the
Administrative Agent in writing of its legal inability to do so.

 

 
56

--------------------------------------------------------------------------------

 

 

(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 6.12 (including by
the payment of additional amounts pursuant to this Section 6.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(i)     Survival. Each party’s obligations under this Section 6.12 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

SECTION 6.13     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 6.11, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 6.12, or if any Lender gives a notice
pursuant to Section 6.9(b), then such Lender shall, at the request of the
Borrowing Agent, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 6.11 or Section 6.12, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 6.11, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 6.12, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 6.13(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice
delivered by the Borrowing Agent to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
14.10), all of its interests, rights (other than its existing rights to payments
pursuant to Section 6.11 or Section 6.12) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)     the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 14.10;

 

 
57

--------------------------------------------------------------------------------

 

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 6.10) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 6.11 or payments required to be made pursuant to
Section 6.12, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)     such assignment does not conflict with Applicable Law; and

 

(v)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

SECTION 6.14     Cash Collateral.

 

(a)     Certain Credit Support Events. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the LC Issuer (with a copy to the Administrative Agent)
the Borrowers shall Cash Collateralize the Fronting Exposure of the LC Issuer
with respect to such Defaulting Lender (determined after giving effect to
Section 6.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

(b)     Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuer, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to subsection (c) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 6.14 or Section 6.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

 
58

--------------------------------------------------------------------------------

 

 

(d)     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the LC Issuer shall no
longer be required to be held as Cash Collateral pursuant to this Section 6.14
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the LC Issuer that there
exists excess Cash Collateral; provided that, subject to Section 6.15, the
Person providing Cash Collateral and the LC Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

SECTION 6.15     Defaulting Lenders.

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
14.2.

 

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 14.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuer hereunder; third, to Cash
Collateralize the Fronting Exposure of the LC Issuer with respect to such
Defaulting Lender in accordance with Section 6.14; fourth, as the Borrowing
Agent may request (so long as no Default exists), to the funding of any Loan or
funded participation in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowing Agent, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize the LC Issuer’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 6.14; sixth, to the payment of any
amounts owing to the Lenders or the LC Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the LC Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 7.2 or Section 7.3 (as applicable) were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or funded participations
in Letters of Credit owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Obligations are held by the
Lenders pro rata in accordance with the Revolving Credit Commitments under the
Revolving Credit Facility without giving effect to Section 6.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 6.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 
59

--------------------------------------------------------------------------------

 

 

(iii)     Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(B)     Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 6.14.

 

(C)     With respect to any letter of credit commission not required to be paid
to any Defaulting Lender pursuant to clause (B) above, the Borrowers shall (1)
pay to each Non-Defaulting Lender that portion of any such commission otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to the LC Issuer the amount of any
such commission otherwise payable to such Defaulting Lender to the extent
allocable to the LC Issuer’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such commission.

 

(iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Credit Commitment Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that
such reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)     Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the LC Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 6.14.

 

 
60

--------------------------------------------------------------------------------

 

 

(b)     Defaulting Lender Cure. If the Borrowing Agent, the Administrative Agent
and the LC Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Credit
Facility (without giving effect to Section 6.15(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

SECTION 6.16     Borrowing Agent; Joint and Several Liability; Borrowers’
Waivers and Consents.

 

(a)     Each Borrower hereby directs the Administrative Agent to disburse the
proceeds of each Loan as specified by the Borrowing Agent, and such distribution
will, in all circumstances, be deemed to be made to, or at the direction of,
each Borrower. Each Borrower hereby irrevocably designates, appoints, authorizes
and directs the Borrowing Agent to act on behalf of such Borrower for the
purposes set forth in this Section 6.16, and to act on behalf of such Borrower
for purposes of requesting Loans hereunder and for otherwise giving and
receiving notices and certifications under this Agreement or any other Loan
Document and otherwise for taking all other action contemplated to be taken by
the Borrowing Agent hereunder or under any other Loan Document. Each Borrower
further appoints the Borrowing Agent as its agent for any service of process.
The Administrative Agent is entitled to rely and act on the instructions of the
Borrowing Agent, by and through any Responsible Officer thereof, on behalf of
each Borrower. Without limiting the provisions of Section 14.3, each Borrower
covenants and agrees to assume joint and several liability for and to protect,
indemnify and hold harmless the Administrative Agent and the Lenders from any
and all liabilities, obligations, damages, penalties, claims, causes of action,
costs, charges and expenses (including attorneys’ fees), which may be incurred
by, imposed or asserted against the Administrative Agent or any Lender,
howsoever arising or incurred because of, out of or in connection with the
disbursements of the Loans in accordance with this Section 6.16; provided that
the liability of the Borrowers pursuant to this indemnity shall not extend to
any liability, obligation, damage, penalty, claim, cause of action, cost, charge
or expense determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or the Lenders. The Borrowing Agent shall
maintain detailed books and records of all disbursements and payments made to
each Borrower with respect to proceeds of Loans. Not in any way in limitation of
any other provisions set forth herein, such books and records may be reviewed
and copied by the Administrative Agent in accordance with any inspection under
Section 9.10.

 

(b)     Notwithstanding any other provision of this Agreement, each Borrower
shall be jointly and severally liable with each other Borrower for all Loans and
all other Obligations, without regard to the identity of the Borrower in whose
name any Loan is made or Obligation is incurred.

 

(c)     The Obligations of each Borrower under this Section 6.16 are
independent, and a separate action or actions may be brought and prosecuted
against any Borrower whether action is brought against any other Borrower or
whether any other Borrower is joined in any such action or actions.

 

(d)     The Obligations of the Borrowers under this Agreement and the other Loan
Documents shall be joint and several, absolute and unconditional irrespective
of, and each Borrower hereby expressly waives, to the extent permitted by law,
any defense (other than payment, to the extent thereof) to its Secured
Obligations under this Agreement and all the other Loan Documents to which it is
a party by reason of:

 

 
61

--------------------------------------------------------------------------------

 

 

(i)     any lack of legality, validity or enforceability of this Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Secured Obligations (the Loan Documents and all such other agreements and
instruments being collectively referred to as the “Related Agreements”);

 

(ii)     any action taken in accordance with any of the Related Agreements, any
exercise of any right or power therein conferred, any failure or omission to
enforce any right conferred thereby, or any waiver of any covenant or condition
therein provided;

 

(iii)     any acceleration of the maturity of any of the Secured Obligations
(whether of such Borrower or of any other Borrower) or of any other obligations
or liabilities of any Person under any of the Related Agreements;

 

(iv)     any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Secured
Obligations (whether of such Borrower or of any other Borrower) or for any other
obligations or liabilities of any Person under any of the Related Agreements;

 

(v)     any dissolution of Holdings, any Borrower or any Subsidiary Guarantor or
any other party to a Related Agreement, or the combination or consolidation of
Holdings, any Borrower or any Subsidiary Guarantor or any other party to a
Related Agreement into or with another entity or any transfer or disposition of
any assets of Holdings, any Borrower or any Subsidiary Guarantor or any other
party to a Related Agreement;

 

(vi)     any extension (including extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part;

 

(vii)     the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
any of the Secured Obligations (whether of such Borrower or of any other
Borrower);

 

(viii)     any waiver of, forbearance or indulgence under, or other consent to
any change in or departure from any term or provision contained in this
Agreement, any other Loan Document or any other Related Agreement, including any
term pertaining to the payment or performance of any of the Secured Obligations
(whether of such Borrower or of any other Borrower) or any of the obligations or
liabilities of any party to any other Related Agreement; or

 

(ix)     any other circumstance whatsoever (with or without notice to or
knowledge of any other Borrower) which may or might in any manner or to any
extent vary the risks of such Borrower, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including any right to require or claim that resort be had to any Borrower or
any other Loan Party or to any collateral in respect of the Secured Obligations.

 

(e)     Notwithstanding anything to the contrary elsewhere contained herein or
in any other Loan Document to which any Borrower is a party, each Borrower
waives any right to assert against any Secured Party as a defense, counterclaim,
set-off, recoupment or cross claim in respect of its Secured Obligations, any
defense (legal or equitable) or other claim which such Borrower may now or at
any time hereafter have against any other Loan Party or any or all of the
Secured Parties without waiving any additional defenses, set-offs, counterclaims
or other claims otherwise available to such Borrower.

 

 
62

--------------------------------------------------------------------------------

 

 

(f)     Each Borrower hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) the Lenders’ heretofore, now or from time
to time hereafter making Loans and otherwise loaning monies or giving or
extending credit to or for the benefit of any other Borrower or any other Loan
Party, or otherwise entering into arrangements with any Loan Party giving rise
to Secured Obligations, whether pursuant to this Agreement or the Notes or any
other Loan Document or Related Agreement or any amendments, modifications, or
supplements thereto, or replacements or extensions thereof; (ii) presentment,
demand, default, non-payment, partial payment and protest; and (iii) any other
event, condition, or occurrence described in Section 6.16(d). Each Borrower
agrees that each Secured Party may heretofore, now or at any time hereafter do
any or all of the foregoing in such manner, upon such terms and at such times as
each Secured Party, in its sole and absolute discretion, deems advisable,
without in any way or respect impairing, affecting, reducing or releasing such
Borrower from its Secured Obligations, and each Borrower hereby consents to each
and all of the foregoing events or occurrences.

 

(g)     Each Borrower hereby unconditionally subordinates all present and future
debts, liabilities or obligations now or hereafter owing to such Borrower (a) of
any other Borrower, to the payment in full of the Secured Obligations (other
than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedge Agreements
as to which arrangements reasonably satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made), the termination of the
Commitments and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the LC Issuer shall have been made), and (b) of each
other Person now or hereafter constituting a Loan Party, to the payment in full
of the obligations of such Loan Party owing to any Secured Party and arising
under the Loan Documents or any Secured Cash Management Agreement or Secured
Hedge Agreement. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent for the benefit of the Secured Parties on
account of the Secured Obligations or such other obligations, as applicable,
and, after such request and pending such payment, shall be held by such Borrower
as agent and bailee of the Secured Parties separate and apart from all other
funds, property and accounts of such Borrower.

 

 
63

--------------------------------------------------------------------------------

 

 

(h)     To the extent that any Borrower shall make a payment (each a “Borrower
Payment”) of all or any portion of the Secured Obligations, then such Borrower
shall be entitled to contribution and indemnification from, and be reimbursed
by, the other Borrowers in an amount equal to a fraction of such Borrower
Payment, the numerator of which fraction is such other Borrower’s Allocable
Amount (as defined below) and the denominator of which is the sum of the
Allocable Amounts of all Borrowers. This Section is intended only to define the
relative rights of the Borrowers, and nothing set forth in this Section is
intended to or shall impair the obligations of the Borrowers, jointly and
severally, to pay any amounts, as and when the same shall become due and payable
in accordance with the terms of this Agreement and the other Loan Documents. The
Borrowers acknowledge that the rights of contribution, indemnification and
reimbursement hereunder shall constitute assets in favor of each Borrower to
which such contribution, indemnification and reimbursement is owing. Each
Borrower hereby agrees that any right of subrogation, contribution,
indemnification or reimbursement of such Borrower shall not be exercised until
93 days shall have elapsed following the payment in full of the Secured
Obligations (other than (1) contingent indemnification obligations and (2)
obligations and liabilities under Secured Cash Management Agreements or Secured
Hedge Agreements as to which arrangements reasonably satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made), the
termination of all Commitments and the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the LC Issuer shall have been
made), without the filing or commencement, by or against Holdings, any Borrower,
any Subsidiary Guarantor or any other Person providing collateral for the
Secured Obligations, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Person or its assets (and
shall be subject and subordinate to the payment in full of the Secured
Obligations (other than (1) contingent indemnification obligations and (2)
obligations and liabilities under Secured Cash Management Agreements or Secured
Hedge Agreements as to which arrangements reasonably satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made), the
termination of all Commitments and the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the LC Issuer shall have been
made)). If an amount shall be paid to any Borrower on account of such rights at
any time on or prior to such 93rd day, such amount shall be held in trust for
the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent for the benefit of the Secured Parties to be credited and
applied upon the Secured Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or otherwise as the Secured
Parties may elect. For purposes of this Section 6.16(h), “Allocable Amount”
means, as of any date of determination, for a Borrower, the maximum amount of
liability that could be asserted against such Borrower under this Agreement with
respect to the applicable Borrower Payment without (i) rendering such Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code or
Section 2 of either the Uniform Fraudulent Transfer Act (as in effect in any
applicable State, the “UFTA”) or the Uniform Fraudulent Conveyance Act (as in
effect in any applicable State, the “UFCA”), (ii) leaving such Borrower with
unreasonably small capital, within the meaning of Section 548 of the Bankruptcy
Code or Section 4 of the UFTA or Section 5 of the UFCA, or (iii) leaving such
Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA or Section 6 of the
UFCA.

 

(i)     Each Subsidiary that shall at any time execute and deliver to the
Administrative Agent a Borrower Joinder Agreement in accordance with Section
9.12(a) shall, upon acceptance thereof by the Administrative Agent, irrevocably,
absolutely and unconditionally become a party hereto and obligated hereunder as
a Borrower (including for the purpose of the joint and several liability of each
Borrower under this Section 6.16), and all references herein and in the other
Loan Documents to the Borrowers shall be deemed to include such Person as a
Borrower hereunder.

 

(j)     This Section 6.16 shall survive the termination of the Commitments and
the repayment of all Obligations hereunder.

 

ARTICLE VII
CONDITIONS OF CLOSING AND BORROWING

 

SECTION 7.1     Conditions to Effectiveness. The effectiveness of this Agreement
is subject to the fulfillment of all of the following conditions:

 

(a)     Documentation. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, each Lender and
the LC Issuer, each of the following, duly executed and acknowledged where
appropriate by all parties thereto:

 

(i)     this Agreement, the Subsidiary Guaranty Agreement, the Security
Agreement, the Pledge Agreement and the Hazardous Materials Indemnity Agreement;

 

(ii)     a Note executed by each Borrower in favor of each Lender requesting a
Note;

 

 
64

--------------------------------------------------------------------------------

 

 

(iii)     a Mortgage with respect to each Unit Location identified on Schedule
8.8 as being subject to a Mortgage on the Closing Date and evidence of the
proper recordation of each such Mortgage in the appropriate filing office (or of
delivery to the relevant title company for such recordation), together with the
Owned Real Estate Support Documents or Leased Real Estate Support Documents, as
the case may be, requested by the Administrative Agent with respect to each such
Unit Location;

 

(iv)     opinions of counsel to the Loan Parties;

 

(v)     specimen signatures certified by an appropriate officer of each Loan
Party;

 

(vi)     Organization Documents and resolutions of the board of directors, or
equivalent governing body, of each Loan Party, together with such other
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, the Loan Documents or the Transactions;

 

(vii)     Uniform Commercial Code lien search results;

 

(viii)     an agreement from Buffalo Wild Wings in a form substantially similar
to the agreement that Buffalo Wild Wings delivered to the Administrative Agent
on September 25, 2012 and updated to reflect any necessary changes resulting
from the Transactions (or an acceptable amendment to such existing agreement
accomplishing the same);

 

(ix)     a certificate of a Responsible Officer of Holdings attaching true,
correct and complete copies of (A) all Franchise Documents, (B) all Leases, (C)
all Closing Date Acquisition Documents and (D) all consents and approvals of
Governmental Authorities and all material consents and approvals of other third
parties (but excluding any authorizing consents and/or resolutions being
delivered pursuant to clause (vi) above and any landlord consents which are
being delivered pursuant to clause (iii) above) necessary to consummate the
Transactions, in each case as in effect on the Closing Date;

 

(x)     a certificate of a Responsible Officer of Holdings attesting to the
satisfaction of the conditions set forth in Section 7.1(c), Section 7.1(d)(ii),
Section 7.2(a) and Section 7.2(b) and to the fact that, since December 28, 2014,
no event has occurred or condition arisen that, either individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect;

 

(xi)     a certificate of the chief financial officer of Holdings attesting to
the Solvency of each Loan Party, individually, and the Consolidated Group taken
as a whole after giving effect to the Transactions and the Indebtedness incurred
in connection therewith; and

 

(xii)     (a) Uniform Commercial Code financing statements suitable in form and
substance for filing in all places required by Applicable Law to perfect the
Liens of the Administrative Agent under the Collateral Documents as a first
priority Lien (subject only to Permitted Liens) as to items of Collateral in
which a security interest may be perfected by the filing of financing
statements, (b) to the extent pledged pursuant to the Pledge Agreement,
certificates representing all of the issued and outstanding Equity interests in
Subsidiaries (if any) together with transfer powers executed in blank, and
evidence that each Loan Party has delivered such other documents and/or (c)
evidence of other actions as may be necessary under Applicable Law to perfect
the Liens of the Administrative Agent under the Collateral Documents as a first
priority Lien (subject only to Permitted Liens) in and to such other Collateral
as the Administrative Agent may reasonably require.

 

 
65

--------------------------------------------------------------------------------

 

 

(b)     Insurance. The Administrative Agent shall have received (i) evidence
that the insurance coverage required to be maintained by Section 9.7 is in
effect and (ii) endorsements naming the Administrative Agent and the Lenders, as
additional insureds under all liability insurance policies, and the
Administrative Agent, on behalf of the Lenders, as mortgagee or loss payee, as
the case may be, under all property insurance policies providing such coverage.

 

(c)     Closing Date Acquisition. All material consents and approvals required
to be obtained from any Governmental Authority or any other Person (including
Buffalo Wild Wings) in connection with the Closing Date Acquisition shall have
been obtained, and all applicable waiting periods and appeal periods shall have
expired, in each case without the imposition of any burdensome conditions. The
Closing Date Acquisition shall have been, or substantially simultaneously with
the initial funding of Loans on the Closing Date shall be, consummated in
accordance with the Closing Date Acquisition Documents and Applicable Law,
without any amendment to or waiver of any material terms or conditions of the
Closing Date Acquisition Documents not approved by the Administrative Agent and
the Lenders.

 

(d)     Financial Information.

 

(i)     Financial Statements. The Administrative Agent shall have received, in
form and substance reasonably satisfactory to it, financial statements of the
Seller for the fiscal period ending on or about March 31, 2015, prepared by
management of the Seller.

 

(ii)     Financial Covenant. The Administrative Agent will be reasonably
satisfied that, as of March 29, 2015 and after giving pro forma effect to the
Transactions, the Consolidated Lease-Adjusted Leverage Ratio is not greater than
5.30 to 1.00.

 

(e)     PATRIOT Act, etc. The Loan Parties shall have provided to the
Administrative Agent and the Lenders the documentation and other information
(including background checks) requested by the Administrative Agent or any
Lender in order to comply with requirements of the PATRIOT Act, applicable “know
your customer” and anti-money laundering rules and regulations, and such
documentation and other information shall be satisfactory to the Administrative
Agent and the Lenders.

 

(f)     Notice of Borrowing. The Administrative Agent shall have received from
the Borrowing Agent a Notice of Borrowing and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed, in each case in accordance with the
terms hereof.

 

(g)     Fees and Expenses. All documented fees and expenses (including estimated
fees and expenses) due to the Lenders, the Arrangers, the Administrative Agent
and counsel (including local and special counsel) to Citizens, in its capacities
as an Arranger and the Administrative Agent, will have been paid (without
prejudice to rights of reimbursement at a later date for any amounts not so
invoiced at such time).

 

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 7.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

 
66

--------------------------------------------------------------------------------

 

 

SECTION 7.2     Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or the LC Issuer to issue or extend any Letter
of Credit are subject to the satisfaction of the following conditions precedent
on the relevant borrowing, issuance or extension date:

 

(a)     Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct on and as of such borrowing, issuance or extension date with
the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date) and except that for purposes of this Section 7.2(a), the
representations and warranties contained in Section 8.5 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 9.1.

 

(b)     No Existing Default. No Default shall have occurred and be continuing
(i) on the borrowing date with respect to such Loan or after giving effect to
the Loans to be made on such date or (ii) on the issuance or extension date with
respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.

 

(c)     Notices. The Administrative Agent shall have received a Notice of
Borrowing from the Borrowing Agent in accordance with Section 2.2(a), Section
4.2 or Section 5.2, as applicable.

 

(d)     New Letters of Credit. So long as any Lender is a Defaulting Lender, the
LC Issuer shall not be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

SECTION 7.3     Conditions to Development Loans. In addition to the conditions
set forth in Sections 7.1 and 7.2, the obligations of the Lenders to make any
Development Loan are subject to the satisfaction of the following conditions
precedent on the relevant borrowing date:

 

(a)     Material Project Documents. At least ten (10) Business Days prior to
requesting any Development Loans for a particular project, the Administrative
Agent shall have received all material documents relating to the acquisition,
development or renovation/remodeling contemplated by such project (including
acquisition documents, construction documents and project budgets), all of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

(b)     Development Costs Certificate. At least three (3) Business Days prior to
the date on which the Lenders are being asked to make Development Loans, the
Administrative Agent shall have received from the Borrowing Agent a Development
Costs Certificate specifying, in form and detail reasonably satisfactory to the
Administrative Agent, the Development Costs as to which such Development Loans
are to be applied, which Development Costs shall then be due and payable (and
evidenced by invoices) or, in the case of any Real Estate Advance, will be due
and payable on the proposed borrowing date as part of the acquisition closing.

 

(c)     Appraisals for Real Estate Advances. At least twenty (20) Business Days
prior to requesting any Real Estate Advance, the Administrative Agent shall have
received a satisfactory appraisal prepared by an appraiser approved by the
Administrative Agent and directed to the Administrative Agent with respect to
the real property being acquired pursuant to such Real Estate Advance.

 

(d)     Compliance with Sections 9.12 and 9.15. The Loan Parties shall have
delivered to the Administrative Agent each of the items set forth in Sections
9.12 and 9.15, if not previously delivered, with respect to the applicable Unit
Location and the applicable Subsidiary that operates or owns such Unit Location,
unless such items have been waived (or the time for delivery thereof has been
extended) in accordance with the terms of such Sections.

 

 
67

--------------------------------------------------------------------------------

 

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and each Borrower hereby represent and warrant to the
Administrative Agent and the Lenders that:

 

SECTION 8.1     Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (b) has all requisite limited
liability company, corporate or partnership, as applicable, power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business and (ii) execute, deliver, and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transactions, and (c) is duly qualified and authorized to do
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
licenses, except in jurisdictions where the failure to be so qualified or
authorized could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.2     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party and the consummation of the Transactions, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, any Contractual Obligation (including any Lease or any Franchise
Document) to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law.

 

SECTION 8.3     Consents and Approvals. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or the
consummation of the Transactions, except for consents and approvals that have
been obtained and are still in force and effect as of the Closing Date.

 

SECTION 8.4     Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

 
68

--------------------------------------------------------------------------------

 

 

SECTION 8.5     Financial Statements; No Material Adverse Effect.

 

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Holdings and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
Holdings and its Subsidiaries as of the date thereof, including liabilities for
Taxes, material commitments and Indebtedness.

 

(b)     The unaudited consolidated and consolidating balance sheets of Holdings
and its Subsidiaries dated March 29, 2015, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of Holdings and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)     Since December 28, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

(d)     The pro forma calculations delivered pursuant to Section 7.1(d)(ii) (i)
have been prepared in good faith based on assumptions believed by the management
of Holdings to be reasonable as of the date prepared and (ii) fairly present the
consolidated pro forma financial condition of the Consolidated Group as of March
29, 2015 and the consolidated pro forma results of operations of the
Consolidated Group for the period ended on March 29, 2015, in each case giving
effect to the Transaction, all in accordance with GAAP.

 

SECTION 8.6     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Holdings or any Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings or any of its Subsidiaries or against any of
their respective properties or revenues that (a) purport to affect or pertain to
this Agreement, any other Loan Document or the transactions contemplated hereby
or thereby, or (b) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.7     No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

SECTION 8.8     Ownership of Property; Liens. Each Loan Party and each of their
respective Subsidiaries has good and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business. Schedule 8.8 is a complete and correct listing of all
Unit Locations and all other real property owned or leased by each Loan Party as
of the ClosingAmendment No. 4 Effective Date. The property of each Loan Party
and each of their respective Subsidiaries is subject to no Liens, other than
Permitted Liens.

 

 
69

--------------------------------------------------------------------------------

 

 

SECTION 8.9     Environmental Compliance.

 

(a)     Each Loan Party and each of its Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof each Loan Party has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)     None of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and to the best knowledge of the
Loan Parties and their Subsidiaries never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries in a manner, form or amount which could
reasonably be expected to result in material liability of any Loan Party or any
Subsidiary.

 

(c)     Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at, on, under, or from any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner which could not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.

 

(d)     The Loan Parties and their respective Subsidiaries are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws.

 

SECTION 8.10     Taxes. Holdings and each of its Subsidiaries have filed all
Federal, state, local and other tax returns and reports required to be filed,
and have paid all Federal, state, local and other Taxes, assessments, fees and
other material governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed material Tax assessment or other claim against, and no
material Tax audit with respect to, Holdings or any Subsidiary.

 

SECTION 8.11     ERISA Compliance.

 

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the knowledge of Holdings and each
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

 
70

--------------------------------------------------------------------------------

 

 

(b)     There are no pending or, to the knowledge of Holdings or any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)     (i) No ERISA Event has occurred, and neither Holdings, any Borrower nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or Multiemployer Plan; (ii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and neither Holdings, nor any
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iii) neither
Holdings, nor any Borrower nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (iv) neither Holdings, nor any
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has
been terminated by the plan administrator thereof nor by the PBGC, and no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

SECTION 8.12     Subsidiaries. Each Subsidiary of each Loan Party as of the
ClosingAmendment No. 4 Effective Date is listed on Schedule 8.12, and each
Subsidiary that is an Inactive Subsidiary as of the ClosingAmendment No. 4 Date
is specifically identified on Schedule 8.12.

 

SECTION 8.13     Disclosure. Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No financial statement,
material report, material certificate or other material information furnished
(whether in writing or orally) by or on behalf of any Loan Party or any
Subsidiary thereof to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and pro forma financial information, Holdings and each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation of such
materials (it being recognized by the Lenders that projections are not to be
viewed as facts and that the actual results during the period or periods covered
by such projections may vary from such projections). All reports, certificates
and other information furnished in writing by or on behalf of any Loan Party or
any Subsidiary thereof to the Administrative Agent or any Lender with respect to
real property Collateral are true, correct and complete in all material
respects.

 

SECTION 8.14     Compliance with Laws. Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Applicable Laws (including Regulations T, U and X issued by the Board of
Governors of the Federal Reserve System) and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
such requirement of Applicable Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted.

 

 
71

--------------------------------------------------------------------------------

 

 

SECTION 8.15     Margin Regulations; Investment Company Act, Etc.

 

(a)     No Loan Party is engaged, nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), or extending credit for the purpose of purchasing or
carrying margin stock.

 

(b)     Neither any Loan Party nor any Subsidiary thereof is (i) an “investment
company” or a company “controlled” by an “investment company” (as each such term
is defined or used in the Investment Company Act of 1940) or (ii) otherwise
subject to any other regulatory scheme limiting its ability to incur debt under
this Agreement or the other Loan Documents or consummate the transactions
contemplated hereby or thereby.

 

SECTION 8.16     Solvency. Each Loan Party is, individually and together with
its Subsidiaries on a consolidated basis, Solvent.

 

SECTION 8.17     Intellectual Property; Licenses, Etc. Each Loan Party and each
of their respective Subsidiaries owns, or possesses the right to use, all
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights and other rights with
respect to the foregoing which are necessary to conduct its business. No event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and neither Holdings,
any Borrower nor any Subsidiary is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations.

 

SECTION 8.18     Franchise Documents. Schedule 8.18 is a complete and correct
listing of all Franchise Documents as of the Closing Date, each of which is in
full force and effect without amendment or modification from the form or copy
delivered to the Administrative Agent on the Closing Date.

 

SECTION 8.19     OFAC. Neither Holdings, nor any of its Subsidiaries, nor, to
the knowledge of Holdings or any Borrower, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.

 

SECTION 8.20     Anti-Corruption Laws. Holdings and each of its Subsidiaries has
conducted its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

 
72

--------------------------------------------------------------------------------

 

 

ARTICLE IX
AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized in
accordance with the terms hereof) and the Commitments terminated, each Borrower
will, and will cause each of its Subsidiaries to:

 

SECTION 9.1     Financial Statements; Budget. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

 

(a)     as soon as available, but in any event within 120 days after the end of
each Fiscal Year, a consolidated balance sheet of the Consolidated Group as at
the end of such Fiscal Year, and the related consolidated statements of income
or operations, changes in shareholders’ equity and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, and audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

(b)     as soon as available, but in any event within 45 days after the end of
each Fiscal Quarter of each Fiscal Year (excluding the last Fiscal Quarter of
each Fiscal Year and commencing with the Fiscal Quarter ending on or about June
30, 2015), a consolidated balance sheet of the Consolidated Group as at the end
of such Fiscal Quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such Fiscal
Quarter and for the portion of the Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of Holdings as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Group in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

 

(c)     as soon as available, but in any event within 45 days after the end of
each Fiscal Quarter of each Fiscal Year (including the last Fiscal Quarter of
each Fiscal Year and commencing with the Fiscal Quarter ending on or about June
30, 2015), a store level profit and loss statement with respect to each
Restaurant, all in reasonable detail and certified by a Responsible Officer of
Holdings as fairly presenting the profits and/or losses of each Restaurant for
such Fiscal Quarter;

 

(d)     as soon as available, but in any event within 20 days after the end of
each calendar month, a store level sales report with respect to each Restaurant
for such calendar month just ended; and

 

(e)     as soon as available, but in any event within 90 days after the end of
each Fiscal Year, annual management prepared projections/forecasts and business
plans for each Borrower for each of the Restaurants for the upcoming Fiscal
Year.

 

SECTION 9.2     Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)     concurrently with the delivery of the financial statements referred to
in Sections 9.1(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Holdings;

 

(b)     promptly after any request by the Administrative Agent or any Lender,
copies of any audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them;

 

 
73

--------------------------------------------------------------------------------

 

 

(c)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of any Loan Party, and copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(d)     promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

 

(e)     as soon as available, but in any event within 30 days after the end of
each Fiscal Year, a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;

 

(f)     promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law that could (i) reasonably be expected to
have a Material Adverse Effect or (ii) cause any property described in the
Mortgages to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law;

 

(g)     promptly after any request by the Administrative Agent or any Lender,
such other information and documentation required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including the PATRIOT Act); and

 

(h)     promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 9.1(a) or (b) or Section
9.2(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Holdings posts such
documents, or provides a link thereto on Holdings’ website on the Internet at
the website address listed in Section 14.1; or (ii) on which such documents are
posted on Holdings’ behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) Holdings shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to Holdings to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) Holdings shall notify the
Administrative Agent (and the Administrative Agent shall promptly notify each
Lender) of the posting of any such documents and, upon request, shall provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Holdings with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.    

 

 
74

--------------------------------------------------------------------------------

 

 

Each of Holdings and each Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders and
the LC Issuer materials and/or information provided by or on behalf of Holdings
or any Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Holdings, any Borrower, their respective
Affiliates or the respective securities of any of the foregoing) (each, a
“Public Lender”). Each of Holdings and each Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by virtue of Holdings or any Borrower marking Borrower
Materials “PUBLIC,” each of Holdings and each Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the LC Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings, any Borrower, their respective Affiliates or the respective
securities of any of the foregoing for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
14.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

SECTION 9.3     Notices. Promptly (but in no event later than two (2) Business
Days) after any Responsible Officer of Holdings or any Borrower obtains
knowledge or has notice thereof notify the Administrative Agent in writing of:

 

(a)     the existence of any Default;

 

(b)     any dispute or litigation with Buffalo Wild Wings;

 

(c)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;

 

(d)     the occurrence of any ERISA Event; and

 

(e)     any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrowing Agent setting forth details of the
occurrence referred to therein and stating what action (if any) the Borrowers
have taken and propose to take with respect thereto.

 

SECTION 9.4     Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien) and for which adequate reserves have been provided in accordance with
GAAP; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

 
75

--------------------------------------------------------------------------------

 

 

SECTION 9.5     Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing (or the local
equivalent) under the laws of the jurisdiction of its organization, except in a
transaction permitted by Section 10.4 or 10.5; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of the registered patents, trademarks,
trade names and service marks, if any, owned by any Loan Party or any Subsidiary
thereof the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 9.6     Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

SECTION 9.7     Maintenance of Insurance.

 

(a)     Maintain with financially sound and reputable insurance companies not
Affiliates of Holdings or any Borrower, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and all such insurance shall (i) provide for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance (except in the case of the foregoing as a result of
non-payment of premium in which case only 10 days’ prior notice shall be
required), (ii) have loss payable and mortgagee endorsements (in the case of
property policies) and additional insured (in the case of liability policies)
endorsements reasonably satisfactory to the Administrative Agent and (iii) be
reasonably satisfactory in all other respects to the Administrative Agent.

 

(b)     (i) Maintain, if available, fully paid flood hazard insurance on all
real property that is located in a special flood hazard area and that is subject
to a Mortgage, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent, and (ii) furnish to the Administrative Agent (A) evidence
of renewal (and payment of renewal premiums therefor) of all such policies prior
to the expiration or lapse thereof and (B) prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area.

 

SECTION 9.8     Compliance With Laws. Comply in all material respects with the
requirements of all Applicable Laws (including Environmental Laws and ERISA),
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which such requirement of
Applicable Law or order, writ, injunction or decree is being contested in good
faith by appropriate proceedings diligently conducted.

 

SECTION 9.9     Books and Records. Maintain a system of accounting, and keep
proper books, records and accounts (which shall be true and complete in all
material respects) as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP and in compliance
with the regulations of any Governmental Authority having jurisdiction over it
or any of its properties.

 

 
76

--------------------------------------------------------------------------------

 

 

SECTION 9.10     Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, representatives and
independent public accountants, and with any employee, agent or representative
of Buffalo Wild Wings, all at the expense of the Borrowers and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrowing Agent; provided,
however, that, unless an Event of Default exists, only one such inspection at
each property shall be conducted within any 12 month period at the Borrowers’
expense; provided, further, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.

 

SECTION 9.11     Use of Proceeds.

 

(a)     Use the proceeds of the Additional Term Loan to (i) finance the payment
of a portion of the amounts payable on the Closing Date pursuant to the Closing
Date Acquisition Agreement to consummate the Closing Date Acquisition and (ii)
finance the payment of fees, commissions and expenses incurred in connection
with the Transactions.

 

(b)     Use the proceeds of Revolving Credit Loans to finance ongoing working
capital and other general corporate purposes of the Borrowers and their
respective Subsidiaries.

 

(c)     Use the proceeds of Development Loans (i) to finance the costs of
leasehold improvements and equipment associated with the development or
renovation/remodeling of Restaurants, (ii) to finance the acquisition of any fee
simple interest in any real estate on which the Loan Parties will operate a
Restaurant and (iii) to pay the fees, costs and expenses associated with the
transactions listed in the foregoing clauses (i), (ii), and (iii); provided
that, notwithstanding the foregoing, the proceeds of Development Loans shall be
applied only to the payment of those particular project-related costs identified
in the Development Costs Certificate delivered in connection with the request
for such Development Loans.

 

(d)     Use Letters of Credit to support the general corporate purposes of the
Borrowers and their respective Subsidiaries.

 

SECTION 9.12     New Subsidiaries.

 

(a)     Additional Domestic Subsidiaries. Promptly (and, in any event, within
thirty (30) days, as such time period may be extended by the Administrative
Agent in its sole discretion) after any Person becomes (whether by creation,
Acquisition or otherwise) a Domestic Subsidiary, (i) cause such Subsidiary to
(A) become either a Subsidiary Guarantor by delivering to the Administrative
Agent a duly executed Subsidiary Guaranty Joinder Agreement or a Borrower by
delivering to the Administrative Agent a duly executed Borrower Joinder
Agreement or, in either case, such other document as the Administrative Agent
shall reasonably request and deem appropriate for such purpose, (B) grant a
security interest in all Collateral (subject to the exceptions specified in the
applicable Collateral Documents) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed Security Joinder Agreement, Pledge Joinder
Agreement or such other document as the Administrative Agent shall reasonably
request and deem appropriate for such purpose and comply with the terms of each
applicable Collateral Document, (C) to the extent such Subsidiary has any Unit
Locations, deliver all documents required by Section 9.15 with respect to each
such Unit Location, (D) deliver to the Administrative Agent such opinions,
Organization Documents, resolutions, certificates and other documents referred
to in Section 7.1 with respect to such Domestic Subsidiary as may be reasonably
requested by the Administrative Agent (including Notes to the extent requested
by any Lender), (E) provide to the Administrative Agent and the Lenders the
documentation and other information (including background checks) requested by
the Administrative Agent or any Lender in order to comply with requirements of
the PATRIOT Act, applicable “know your customer” and anti-money laundering rules
and regulations (which documentation and other information shall be satisfactory
to the Administrative Agent and the Lenders) and (F) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent in connection with such Person becoming a Borrower or a
Subsidiary Guarantor, as the case may be, all in form, content and scope
reasonably satisfactory to the Administrative Agent and (ii) to the extent not
constituting an Excluded Asset, cause the applicable Loan Parties to deliver to
the Administrative Agent a Pledge Joinder Agreement or Pledge Agreement
Supplement, as applicable, pledging 100% of the total outstanding Equity
Interests of such Subsidiary and such original certificates evidencing such
Equity Interests together with an appropriate undated stock or other transfer
power for each certificate duly executed in blank by the registered owner
thereof.

 

 
77

--------------------------------------------------------------------------------

 

 

(b)     Additional Foreign Subsidiaries. Promptly (and, in any event, within
thirty (30) days, as such time period may be extended by the Administrative
Agent in its sole discretion) after any Person becomes a First Tier Foreign
Subsidiary, cause the applicable Loan Parties to deliver to the Administrative
Agent (i) a Pledge Joinder Agreement or Pledge Agreement Supplement, as
applicable, pledging sixty-five percent (65%) of the total outstanding voting
Equity Interests (and one hundred percent (100%) of the non-voting Equity
Interests) of such Subsidiary and such original certificates evidencing such
Equity Interests (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) together with an appropriate
undated stock or other transfer power for each certificate duly executed in
blank by the registered owner thereof, and (ii) such legal opinions and
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

 

(c)     Additional Inactive Subsidiaries. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, to the extent any new
Subsidiary is created solely for the purpose of potentially consummating any
acquisition transaction or starting a new Restaurant, neither any Loan Party nor
any Subsidiary shall be required to take the actions set forth in this Section
9.12 with respect to such new Subsidiary until the consummation of such
acquisition transaction or such new Restaurant is started (i.e. the signing of
the lease with respect thereto or commencement of any construction) (at which
time, the applicable Loan Parties and Subsidiaries shall be required to so
comply with this Section 9.12 with respect to such new Subsidiary promptly and
in any event within five (5) Business Days after the consummation of such
acquisition transaction or such new Restaurant is started (or such later date as
agreed to by the Administrative Agent in its sole discretion)); it being
understood and agreed that pursuant to Section 10.2 no Investment in any such
new Subsidiary shall be permitted until it becomes a Loan Party in accordance
with this Section 9.12).

 

SECTION 9.13     Further Assurances. (a) Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, (ai)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (bii)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (iA)
carry out more effectively the purposes of the Loan Documents, (iiB) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iiiC)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(ivD) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so, and (b) interact directly with each Lender to assist
such Lender in completing its flood insurance due diligence and flood insurance
compliance and promptly provide, or cause to be provided, to such Lender all
information required for the completion thereof, cause each of its Subsidiaries
to do so.

 

 
78

--------------------------------------------------------------------------------

 

 

SECTION 9.14     Compliance with Franchise Documents and Leases. Duly observe,
conform to and comply with, in all material respects, each of the obligations
imposed on Holdings, such Borrower or such Subsidiary in each of the Franchise
Documents to which it is a party and each Lease with respect to each Unit
Location to which it is a party.

 

SECTION 9.15     New Restaurants and Unit Locations. Give the Administrative
Agent at least thirty (30) days’ (or such shorter period as the Administrative
Agent may permit in its sole discretion) prior notice of the acquisition or
lease of any new Unit Location by any Loan Party (each such notice, a “New Unit
Location Notice”) and, simultaneously with such acquisition or lease (or such
later date as the Administrative Agent may permit in its sole discretion),
deliver to the Administrative Agent and, in the case of any flood hazard
determination certifications, executed acknowledgement from the applicable Loan
Party and evidence of flood insurance and other flood-related documentation, any
applicable Lender requesting the same:

 

(a)     if such Unit Location is owned in fee simple by any Loan Party, (i) a
Mortgage and evidence of the proper recordation of such Mortgage in the
appropriate filing office (or of delivery to the relevant title company for such
recordation) and (ii) the Owned Real Estate Support Documents requested by the
Administrative Agent with respect to such Unit Location;

 

(b)     if such Unit Location is Leased by any Loan Party (unless waived by the
Administrative Agent in its sole discretion): (i) a Mortgage and evidence of the
proper recordation of such Mortgage in the appropriate filing office (or of
delivery to the relevant title company for such recordation) and (ii) the Leased
Real Estate Support Documents requested by the Administrative Agent with respect
to such Unit Location;

 

(c)     such Uniform Commercial Code financing statements or other documents as
are required to perfect the security interest of the Secured Parties in such
Unit Location;

 

(d)     at the request of the Administrative Agent, opinions of counsel to the
applicable Loan Party dated as of the date of delivery of such Mortgage, and
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent;

 

(e)     a copy of each Lease with respect to such Unit Location;

 

(f)     a copy of each Franchise Document with respect to any Restaurant located
on such Unit Location;

 

(g)     to the extent required and not previously received, evidence
satisfactory to the Administrative Agent that the Franchisor has consented to
such acquisition or lease;

 

(h)     evidence reasonably satisfactory to the Administrative Agent that all
taxes and other related transaction costs that are due and payable and all
filing fees and recording fees have been paid; and

 

 
79

--------------------------------------------------------------------------------

 

 

(i)     such site due diligence and other due diligence with respect to such
Unit Location as the Administrative Agent may reasonably require.

 

Notwithstanding anything to the contrary in this Section 9.15, (x) to the extent
that any Loan Party enters into a Sale Leaseback Transaction for any Unit
Location, such transaction shall be deemed to be the acquisition or lease of a
new Unit Location, and on or before the date of consummation of any such Sale
Leaseback Transaction, the Borrowers shall cause to be delivered to the
Administrative Agent the documents set forth in clauses (b) through (i) above,
as applicable, and (y) except in the case of Sale Leaseback Transactions, the
Borrowers and their respective Subsidiaries shall only be required to use
commercially reasonable efforts to deliver the landlord consent pursuant to
clause (b) above with respect to any Unit Location and, to the extent the
Borrowers and their respective Subsidiaries exercised commercially reasonable
efforts to deliver such landlord consent with respect to any Unit Location, no
Default shall arise as a result of any failure to deliver such landlord consent
or any other document required by this Section 9.15 with respect to such Unit
Location if the Administrative Agent would not be able to obtain a Lien in such
Unit Location without such landlord consent. Promptly following receipt of any
New Unit Location Notice with respect to any Unit Location, the Administrative
Agent shall notify the Lenders of the same (such notice, the “New Unit Location
Lender Notice”). On and after the date that is 30 days after the Administrative
Agent delivers the New Unit Location Lender Notice with respect to any Unit
Location, the Administrative Agent shall be permitted to cause such Unit
Location to be mortgaged or otherwise pledged as Collateral hereunder unless it
has received written notice from a Lender within such 30 day period that it has
not completed its flood insurance diligence and flood insurance compliance with
respect to such Unit Location (it being understood that if the Administrative
Agent has received no such written notice from a Lender, then on and after such
date the Administrative Agent shall be permitted to assume that each Lender has
completed its flood insurance diligence and flood insurance compliance with
respect to such Unit Location). If any Lender provides such written notice
within such 30 day period, the Administrative Agent shall not cause the
applicable Unit Location to be mortgaged or otherwise pledged as Collateral
hereunder until on or after the date on which the Administrative Agent receives
confirmation from each such Lender that it has completed its flood insurance
diligence and flood insurance compliance with respect to such Unit Location.

 

SECTION 9.16     Anti-Corruption Laws. Conduct its businesses in compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

ARTICLE X
NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized in
accordance with the terms hereof) and the Commitments terminated, neither
Holdings nor any Borrower will, nor will Holdings nor any Borrower permit any of
its Subsidiaries to:

 

SECTION 10.1     Liens. Create, incur, assume or suffer to exist, any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)     Liens pursuant to any Loan Document;

 

 
80

--------------------------------------------------------------------------------

 

 

(b)     Liens existing on the date hereof and listed on Schedule 10.1 and any
renewals, refinancings or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 10.3(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal,
refinancing or extension of the obligations secured or benefited thereby is
permitted by Section 10.3(b);

 

(c)     Liens for Taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained in accordance with GAAP;

 

(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained in accordance with GAAP;

 

(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)     Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.1(l) or securing appeal or other surety bonds
relating to such judgments;

 

(i)     Liens securing Indebtedness permitted under Section 10.3(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

(j)     Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of Holdings and its Subsidiaries;

 

(k)     (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof; and

 

(l)     Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $100,000 at any time outstanding.

 

 
81

--------------------------------------------------------------------------------

 

 

SECTION 10.2     Investments. Make any Investments, except:

 

(a)     Cash Equivalents;

 

(b)     loans and advances to officers, directors and employees of the Loan
Parties, not to exceed $100,000 in the aggregate amount outstanding at any one
time, for travel, entertainment, relocation and analogous ordinary business
purposes;

 

(c)     Investments of any Loan Party in any other Loan Party;

 

(d)     Guarantees permitted by Section 10.3;

 

(e)     Investments existing on the date hereof (other than those referred to in
Section 10.2(c)) and listed on Schedule 10.2;

 

(f)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(g)     Acquisitions permitted by Section 10.10; and

 

(h)     Investments not otherwise permitted by the foregoing clauses so long as
the aggregate amount of all Investments pursuant to this clause does not exceed
$100,000 at any one time outstanding.

 

SECTION 10.3     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)     Indebtedness under the Loan Documents;

 

(b)     Indebtedness outstanding on the date hereof and listed on Schedule 10.3
and any refinancings, refundings, renewals or extensions thereof; provided that
the principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension;

 

(c)     Guarantees of any Loan Party in respect of Indebtedness permitted
hereunder of any other Loan Party;

 

(d)     Indebtedness (i) owing under Hedge Agreements entered into in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes and (ii) owing under Secured Cash
Management Agreements in an aggregate principal amount not to exceed $2,500,000
at any time outstanding;

 

(e)     Indebtedness in respect of Capital Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 10.1(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$500,000;

 

(f)     unsecured Indebtedness owed by any Loan Party (other than Holdings) to
another Loan Party; and

 

(g)     unsecured Indebtedness not otherwise permitted by the foregoing clauses
so long as the aggregate principal of all Indebtedness incurred pursuant to this
clause does not exceed $100,000 at any one time outstanding; and

 

 
82

--------------------------------------------------------------------------------

 

 

(h)     unsecured Guarantees of Holdings in respect of the Bagger Dave’s
Legendary Burger Tavern Restaurant Guaranteed Leases in an aggregate amount not
to exceed $11,000,000 in annual base rent plus all other obligations of any
applicable tenant under such Bagger Dave’s Legendary Burger Tavern Restaurant
Guaranteed Leases.

 

SECTION 10.4     Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into, another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:

 

(a)     any Subsidiary may merge with (i) a Borrower; provided that such
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that (A) when any wholly-owned Subsidiary is
merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person, and (B) when any Loan Party is merging with
another Subsidiary, a Loan Party shall be the continuing or surviving Person;
and

 

(b)     any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to any Loan
Party (other than Holdings); provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must also be a
wholly-owned Subsidiary.

 

SECTION 10.5     Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:

 

(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)     Dispositions of Cash Equivalents and inventory in the ordinary course of
business;

 

(c)     Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

 

(d)     Dispositions of property by any Subsidiary to a Loan Party or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Loan Party, the transferee thereof must be a Loan Party;

 

(e)     Dispositions permitted by Section 10.4;

 

(f)     Dispositions permitted by Section 10.12;

 

(g)     Dispositions not otherwise permitted under this Section 10.5; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the aggregate book value of all property Disposed of
in reliance on this clause (g) in any fiscal year shall not exceed $250,000,
(iii) the purchase price for such asset shall be paid to the Borrower or such
Subsidiary solely in cash and (iv) the Net Cash Proceeds of any such Disposition
shall be subject to Section 6.1; and

 

 
83

--------------------------------------------------------------------------------

 

 

(h)     Dispositions of any real property interest related to (and any personal
property used in) any Restaurant closed pursuant to Section 10.16; provided that
the Net Cash Proceeds of any such Disposition shall be subject to Section 6.1;
and(i)     the sale of all or substantially all of the assets related to the
operation of Bagger Dave’s Legendary Burger Tavern Restaurants (whether in a
single transaction or a series of related transactions); provided that (i) at
the time of such sale, no Default shall exist or would result from such sale,
(ii) the Loan Parties are in compliance with the financial covenants set forth
in Section 10.17, determined as of such date on a pro forma basis as if such
sale (and any repayment of Indebtedness in connection therewith) had occurred on
the first day of the Four-Quarter Period most recently ended, (iii) no later
than fifteen (15) Business Days prior to the proposed date of such sale (or such
later date as the Administrative Agent may permit in its sole discretion), the
Borrowing Agent shall have delivered to the Administrative Agent written
evidence satisfactory to the Administrative Agent demonstrating the calculations
set forth in the preceding clause (ii), (iv) the purchase price for such sale
shall be paid solely in cash and (v) the Net Cash Proceeds of any such sale
shall be subject to Section 6.1;

 

provided, however, that any Disposition pursuant to clauses (a) through (ih)
above shall be for fair market value.

 

SECTION 10.6     Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings and its Subsidiaries on the date hereof and other lines of business
incidental or reasonably related thereto.

 

SECTION 10.7     Transactions With Affiliates. Enter into any transaction of any
kind with any Affiliate of any Loan Party, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to Holdings, such Borrower or such Subsidiary as would be obtainable by
Holdings, such Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to transactions between or among Loan
Parties.       

 

SECTION 10.8     Margin Regulations. Use the proceeds of any Loan or any
drawings made under a Letter of Credit, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

SECTION 10.9     Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than any Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Distributions to any Loan Party or to
otherwise transfer property to or invest in any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of any Loan Party or (iii) of any Loan
Party or any Subsidiary thereof to create, incur, assume or suffer to exist
Liens on property, assets or revenues, whether now owned or hereafter acquired,
of such Person (other than customary restrictions contained in the Franchise
Documents prohibiting Liens on such Franchise Documents); provided, however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 10.3(e)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

 

SECTION 10.10     Acquisitions. Consummate any Acquisition other than the
Closing Date Acquisition.

 

SECTION 10.11     Dissolution, Etc. Wind up, liquidate or dissolve (voluntarily
or involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution, except in connection with a merger, liquidation,
dissolution or consolidation permitted pursuant to Section 10.4.

 

 
84

--------------------------------------------------------------------------------

 

 

SECTION 10.12     Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (any such arrangement a “Sale Leaseback Transaction”),
except for any Sale Leaseback Transaction with respect to the Unit Locations
located at 2234 North Canton Center Road, Canton, Michigan and 26725 State Road
56, Wesley Chapel, Florida, so long as (a) the terms and conditions upon which
such Sale Leaseback Transaction will be consummated are on then current fair
market terms and conditions, (b) the Person with whom such Loan Party enters
into such Sale Leaseback Transaction is not an Affiliate of any Loan Party and
(c) the Loan Parties comply with Section 9.15 in connection therewith.

 

SECTION 10.13     Amendment of Certain Agreements. Amend, modify or waive any of
its rights in a manner adverse to the Administrative Agent, any Lender or any
other Secured Party under (a) any of its Organization Documents, (b) any of the
Franchise Documents to which it is a party or, (c) any of the Leases with
respect to any Unit Location to which it is a party or (d) any of the Bagger
Dave’s Legendary Burger Tavern Restaurant Guaranteed Leases.

 

SECTION 10.14     Distributions. Make any Distributions other than:

 

(a)     Distributions by any Subsidiary to a Loan Party;

 

(b)     Distributions by any Loan Party or any Subsidiary thereof payable solely
in the common stock or other common Equity Interests of such Person; and

 

(c)     Distributions by Holdings to its shareholders, so long as (i) no Default
exists at the time of any such Distribution or would result therefrom, (ii) the
Consolidated Lease-Adjusted Leverage Ratio is less than 4.50 to 1.00 determined
as of such date (after giving effect to any Indebtedness to be incurred in
connection with such Distribution), (iii) the Loan Parties are in compliance
with the Consolidated Debt Service Coverage Ratio, calculated on a pro forma
basis as of the last day of the most recently ended Four-Quarter Period and as
if such Distribution and all other Distributions made during or since the end of
such Four-Quarter Period pursuant to this clause (c) had been made on such day
and (iv) no later than fifteen (15) Business Days prior to the proposed date of
making such Distribution (or such later date as the Administrative Agent may
permit in its sole discretion), the Borrowing Agent shall have delivered to the
Administrative Agent written evidence satisfactory to the Administrative Agent
demonstrating the calculations set forth in the preceding clauses (ii) and
(iii); and

 

(d)     the Bagger Dave’s Legendary Burger Tavern Restaurant Spin-Off
Distribution.

 

SECTION 10.15     Accounting Changes. Make any material change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of any Loan Party or any Subsidiary, except to change the fiscal
year of a Subsidiary to conform its fiscal year to that of Holdings.

 

SECTION 10.16     Restaurant Closures. Close any Restaurants, except that the
Borrowers may (a) in their discretion close up to two (2) Restaurants during the
term of this Agreement, (b) close any Restaurant so long as (i) a new Restaurant
is opened within a ten (10) mile radius of such closed Restaurant within 180
days of such closure, (ii) the Administrative Agent receives such documents as
it deems necessary to perfect a security interest in all of the assets of the
applicable Loan Parties associated with such new Restaurant at the time such
assets are acquired by such Loan Party and (iii) the Borrowers notify the
Administrative Agent in writing of such closure no less than 30 days prior to
the anticipated date of such closure (it being understood and agreed that if any
Buffalo Wild Wings Restaurant is closed pursuant to this clause (b), then the
new Restaurant opened in substitution therefor pursuant to this clause (b) must
also be a Buffalo Wild Wings Restaurant), and (c) in their discretion close any
or all of the Specified Bagger Dave’s Restaurants, (d) in their discretion close
any or all of the Amendment No. 3 Specified Restaurants and (e) in their
discretion close any other Bagger Dave’s Legendary Burger Tavern Restaurant if
the operation of such Restaurant resulted in a loss for the period of four
consecutive Fiscal Quarters most recently ended for which financial statements
are available (as evidenced by store level profit and loss statements delivered
to, and calculated in a manner acceptable to, the Administrative
Agent)Restaurant.

 

 
85

--------------------------------------------------------------------------------

 

 

SECTION 10.17     Financial Covenants.

 

(a)     Consolidated Lease-Adjusted Leverage Ratio. Permit the Consolidated
Lease-Adjusted Leverage Ratio at any time during any period set forth below to
be greater than the applicable ratio set forth below opposite such period.

 

Date of Measurement

Maximum Consolidated

Lease-Adjusted Leverage Ratio

Fiscal Quarter ending on or about June 30, 2015 through the day immediately
prior to the Amendment No. 3 Effective Date

5.75 to 1.00

Amendment No. 3 Effective Date through the last day of the Fiscal Quarter ending
on or about December 31, 2016

6.00 to 1.00

First day of the Fiscal Quarter ending on or about March 31, 2017 through the
day immediately prior to the end of the Fiscal Quarter ending on or about
December 31, 2017

5.75 to 1.00

Last day of the Fiscal Quarter ending on or about December 31, 2017 through the
day immediately prior to the end of the Fiscal Quarter ending on or about
December 31, 2018

5.50 to 1.00

Last day of the Fiscal Quarter ending on or about December 31, 2018 through the
day immediately prior to the end of the Fiscal Quarter ending on or about
December 31, 2019

5.25 to 1.00

Last day of the Fiscal Quarter ending on or about December 31, 2019 and
thereafter

5.00 to 1.00

 

(b)     Consolidated Debt Service Coverage Ratio. Permit the Consolidated Debt
Service Coverage Ratio as of the end of any Fiscal Quarter (commencing with the
Fiscal Quarter ending on or about June 30, 2015) to be less than 1.20 to 1.00.

 

SECTION 10.18     Development of Bagger Dave’s Legendary Burger Tavern
Restaurants. Build-out or develop any new Bagger Dave’s Legendary Burger Tavern
Restaurants, except for the build-out and/or development of (a) the Specified
2015/2016 New Bagger Dave’s Restaurants during Fiscal Years 2015 and 2016 and
(b) new Bagger Dave’s Legendary Burger Tavern Restaurants not exceeding, in the
aggregate for the Loan Parties and their respective Subsidiaries during any
Fiscal Year set forth below, the amount set forth opposite such Fiscal Year:.

 

Fiscal Year

Number of Restaurants

2017

7

2018

7

2019

8

2020

8

 

; provided that, notwithstanding the foregoing, the Borrowers will be allowed to
build-out and/or develop up to 2 additional new Bagger Dave’s Legendary Burger
Tavern Restaurants in each of the Fiscal Years 2017 through 2020, so long as on
the date such build-out or development is commenced the Consolidated
Lease-Adjusted Leverage Ratio is less than 4.50 to 1.00 determined as of such
date.

 

 
86

--------------------------------------------------------------------------------

 

 

SECTION 10.19     Sanctions. Directly or indirectly, use the proceeds of any
Extension of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as a Lender, an Arranger, the
Administrative Agent, the LC Issuer or otherwise) of Sanctions.

 

SECTION 10.20     Anti-Corruption Laws. Directly or indirectly use the proceeds
of any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions.

 

SECTION 10.21     Post-Closing Deliveries. Fail to deliver any item described on
Schedule 10.21 to the Administrative Agent within the time period specified
therein for such delivery.

 

SECTION 10.22     Restrictions on Inactive Subsidiaries. Permit any Inactive
Subsidiary to engage in any business or activity or own or hold any assets.

 

 

ARTICLE XI
DEFAULT AND REMEDIES

 

SECTION 11.1     Events of Default. Each of the following shall constitute an
Event of Default:

 

(a)     Default in Payment of Principal of Loans and Reimbursement Obligations.
Any Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

 

(b)     Other Payment Default. Any Borrower or any other Loan Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.

 

(c)     Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Loan Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Loan Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

 

 
87

--------------------------------------------------------------------------------

 

 

(d)     Default in Performance of Certain Covenants. Any Loan Party shall
default in the performance or observance of any covenant or agreement contained
in Sections 9.1, 9.2, 9.3, 9.5, 9.7, 9.10, 9.11, 9.12, 9.14 or 9.15 or Article
X.

 

(e)     Default in Performance of Other Covenants and Conditions. Any Loan Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrowing Agent and (ii) a Responsible Officer of any Loan Party having obtained
knowledge thereof.

 

(f)     Indebtedness Cross-Default. Any Loan Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of $500,000 beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of $500,000 or contained in
any instrument or agreement evidencing, securing or relating thereto or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired).

 

(g)     Change in Control. Any Change in Control shall occur.

 

(h)     Voluntary Bankruptcy Proceeding. Any Loan Party or any Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws, (ii)
file a petition seeking to take advantage of any Debtor Relief Laws, (iii)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under any Debtor Relief Laws, (iv) apply
for or consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

 

(i)     Involuntary Bankruptcy Proceeding. (i) A case or other proceeding shall
be commenced against any Loan Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (A) relief under any Debtor Relief Laws, or (B)
the appointment of a trustee, receiver, custodian, liquidator or the like for
any Loan Party or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or (ii) an order granting the relief requested in such case or proceeding
(including an order for relief under such federal bankruptcy laws) shall be
entered.

 

(j)     Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Loan Party party thereto or any Loan Party shall so state in writing, or any
Loan Document shall for any reason cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on, or security interest in, any of
the Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof.

 

 
88

--------------------------------------------------------------------------------

 

 

(k)     ERISA Events. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, the Multiemployer Plan or the PBGC in an aggregate amount in excess of
$500,000 or (ii) any Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $500,000.

 

(l)     Litigation; Judgment. Any material litigation against any Loan Party or
any Subsidiary shall be initiated by Buffalo Wild Wings and not dismissed within
30 days. There is entered against any Loan Party or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $500,000 (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect.

 

(m)     Termination of Franchise Documents. Any Franchise Document shall be
terminated or not renewed for any reason without the prior written consent of
the Administrative Agent (except with respect to any Franchise Document that is
terminated or not renewed in connection with a Restaurant closure permitted
pursuant to Section 10.16) or any Loan Party shall be notified that Buffalo Wild
Wings intends either to terminate or not renew its franchise.

 

(n)     Material Adverse Effect; Governmental Action. (i) There shall exist or
occur any event or circumstance that, individually or in the aggregate when
taken together with other events or circumstances, the Required Lenders in
reasonably believe has had or would have a Material Adverse Effect, (ii) the
Required Lenders shall have reasonably determined that they are insecure for any
reason or (iii) any Governmental Authority shall take any action which the
Required Lenders reasonably believe would result in a Material Adverse Effect or
otherwise would materially adversely affect any Loan Party’s ability to repay
the Obligations.

 

SECTION 11.2     Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall:

 

(a)     Acceleration; Termination of Credit Facility. Terminate all of the
Commitments and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including all LC Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented or
shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Loan Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of any Borrower
to request borrowings or Letters of Credit thereunder; provided that upon the
occurrence of an Event of Default specified in Section 11.1(h) or (i), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Loan Party,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

 
89

--------------------------------------------------------------------------------

 

 

(b)     Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrowers
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit (it being understood that all amounts held in such Cash Collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay the other Secured Obligations in accordance with
Section 11.4 and, after all such Letters of Credit shall have expired or been
fully drawn upon, the Reimbursement Obligation shall have been satisfied and all
other Secured Obligations shall have been paid in full, the balance, if any, in
such Cash Collateral account shall be returned to the Borrowers).

 

(c)     General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

 

SECTION 11.3     Rights and Remedies Cumulative; Non-Waiver; Etc.

 

(a)     The enumeration of the rights and remedies of the Administrative Agent,
the Lenders and the LC Issuer set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent, the Lenders and the LC
Issuer of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise.
No delay or failure to take action on the part of the Administrative Agent, any
Lender or the LC Issuer in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default. No course of dealing between the Loan Parties,
the Administrative Agent, the Lenders and the LC Issuer or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Default.

 

(b)     Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 11.2 for the benefit of all the
Lenders and the LC Issuer; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the LC Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as LC Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 14.4 (subject to
the terms of Section 6.7), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 11.2 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 6.7, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

 
90

--------------------------------------------------------------------------------

 

 

SECTION 11.4     Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 11.2 or the Administrative
Agent, any Lender or the LC Issuer has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the LC Issuer in its capacity as
such, ratably among the Administrative Agent and the LC Issuer in proportion to
the respective amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements, and Secured Cash Management
Agreements, ratably among the Lenders, the LC Issuer, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize any LC Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers (as specified by the Borrowing
Agent) or as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 11.5     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the LC Issuer and the Administrative Agent under
Sections 3.3, 6.4 and 14.3) allowed in such judicial proceeding; and

 

 
91

--------------------------------------------------------------------------------

 

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.3,
6.4 and 14.3.

 

SECTION 11.6     Credit Bidding.

 

(a)     The Administrative Agent, on behalf of itself, the Lenders and the LC
Issuer, shall have the right to credit bid and purchase for the benefit of the
Administrative Agent, the Lenders and the LC Issuer all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

 

(b)     Each of the Lenders and the LC Issuer hereby agrees that, except as
otherwise provided in any Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE XII
THE ADMINISTRATIVE AGENT

 

SECTION 12.1     Appointment and Authority.

 

(a)     Each of the Lenders and the LC Issuer hereby irrevocably appoints
Citizens to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto (including entering into, on
behalf of the Secured Parties, one or more intercreditor and/or subordination
agreements with respect to any subordinated Indebtedness permitted hereunder).
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the LC Issuer, and neither any Loan Party nor any
Subsidiary shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

 
92

--------------------------------------------------------------------------------

 

 

(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the LC Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the LC Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto (including to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the Secured
Parties). In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to this Article XII for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of Articles XII and XIIII (including Section 14.3, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

SECTION 12.2     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 12.3     Exculpatory Provisions.

 

(a)     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(i)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(ii)     shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
or Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

 
93

--------------------------------------------------------------------------------

 

 

 (b)     The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 14.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrowing Agent, a Lender or
the LC Issuer.

 

(c)     The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

SECTION 12.4     Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the LC Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the LC Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the LC Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

SECTION 12.5     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

 
94

--------------------------------------------------------------------------------

 

 

SECTION 12.6     Resignation or Removal of Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the LC Issuer and the Borrowing Agent. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowing Agent (and, so long as no Event of Default
exists subject to the consent of the Borrowing Agent, such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the LC Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowing
Agent and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrowing Agent, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the LC Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the LC Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 14.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)     Any resignation by, or removal of, Citizens as Administrative Agent
pursuant to this Section shall also constitute its resignation as LC Issuer.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer, if in its sole
discretion it elects to, (ii) the retiring LC Issuer shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor LC Issuer, if in its sole discretion it elects to, shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring LC Issuer to effectively assume the obligations of
the retiring LC Issuer with respect to such Letters of Credit.

 

 
95

--------------------------------------------------------------------------------

 

 

SECTION 12.7     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the LC Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 12.8     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the LC Issuer hereunder.

 

SECTION 12.9     Collateral and Guaranty Matters.

 

(a)     Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(i)     to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of all of the Commitments and payment in
full of all Secured Obligations (other than (1) contingent indemnification
obligations and (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
LC Issuer shall have been made), (B) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted under the Loan Documents, or (C) if approved,
authorized or ratified in writing in accordance with Section 14.2;

 

(ii)     to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

 

(iii)     to release (A) any Subsidiary Guarantor from its obligations under any
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents or (B) any Loan Party from its
obligations under any Loan Document in connection with any dissolution of such
Person permitted pursuant to Section 10.11.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Documents pursuant to this
Section 12.9. In each case as specified in this Section 12.9, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Loan Party from its obligations under the Loan
Documents, in each case in accordance with the terms of the Loan Documents and
this Section 12.9. In the case of any such sale, transfer or disposal of any
property constituting Collateral in a transaction constituting a Disposition
permitted pursuant to Section 10.5, the Liens created by any of the Collateral
Documents on such property shall be automatically released without need for
further action by any person.

 

 
96

--------------------------------------------------------------------------------

 

 

(b)     The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

SECTION 12.10     Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 11.4 or any Collateral by virtue of the provisions hereof or of the
Subsidiary Guaranty Agreement or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article XII to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Secured Cash Management
Agreements and Secured Hedge Agreements, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

 

ARTICLE XIII
GUARANTY

 

SECTION 13.1     Guaranty.

 

(a)     Holdings hereby unconditionally, absolutely, continually and irrevocably
guarantees to the Administrative Agent for the benefit of the Secured Parties
the payment and performance in full of the Guaranteed Liabilities (as defined
below). For all purposes of this Guaranty, “Guaranteed Liabilities” means: (i)
each Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from any Borrower to
any one or more of the Secured Parties, including, without limitation,
principal, interest, premiums and fees (including all fees and expenses of
counsel); (ii) each Loan Party’s prompt, full and faithful performance,
observance and discharge of each and every agreement, undertaking, covenant and
provision to be performed, observed or discharged by such Loan Party under the
Credit Agreement, the Notes and all other Loan Documents; and (iii) the prompt
payment in full by each Loan Party, when due or declared due and at all such
times, of obligations and liabilities now or hereafter arising under the Secured
Cash Management Agreements and Secured Hedge Agreements. The obligations of
Holdings to the Secured Parties under this Guaranty are hereinafter referred to
“Holdings’ Obligations”.

 

(b)     Holdings agrees that it is directly and primarily liable for the
Guaranteed Liabilities.

 

(c)     Holdings’ Obligations are secured by various Collateral Documents
referred to in this Agreement.

 

 
97

--------------------------------------------------------------------------------

 

 

SECTION 13.2     Payment. If any Borrower shall default in payment or
performance of any of the Guaranteed Liabilities, whether principal, interest,
premium, fees (including all fees and expenses of counsel), or otherwise, when
and as the same shall become due, and after expiration of any applicable grace
period, whether according to the terms of this Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under this Agreement, then Holdings will, upon demand thereof by the
Administrative Agent, (i) fully pay to the Administrative Agent, for the benefit
of the Secured Parties, an amount equal to all the Guaranteed Liabilities then
due and owing or declared or deemed to be due and owing, including for this
purpose, in the event of any Event of Default under Sections 11.1(h) or (i) (and
irrespective of the applicability of any restriction on acceleration or other
action as against any other Loan Party under any Debtor Relief Laws), the entire
outstanding or accrued amount of all Obligations or (ii) perform such Guaranteed
Liabilities, as applicable. For purposes of this Section 13.2, Holdings
acknowledges and agrees that “Guaranteed Liabilities” shall be deemed to include
any amount (whether principal, interest, premium, fees) which would have been
accelerated in accordance with Section 11.2 but for the fact that such
acceleration could be unenforceable or not allowable under any Debtor Relief
Law.

 

SECTION 13.3     Absolute Rights and Obligations. This is a guaranty of payment
and not of collection. Holdings’ Obligations under this Guaranty shall be joint
and several, absolute and unconditional irrespective of, and Holdings hereby
expressly waives, to the extent permitted by law, any defense to its obligations
under this Agreement and all Collateral Documents to which it is a party by
reason of:

 

(a)     any lack of legality, validity or enforceability of this Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of
Holdings’ Obligations, any of the Guaranteed Liabilities, or any other guaranty
of any of the Guaranteed Liabilities (the Loan Documents and all such other
agreements and instruments being collectively referred to as the “Related
Agreements”);

 

(b)     any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

 

(c)     any acceleration of the maturity of any of the Guaranteed Liabilities,
of Holdings’ Obligations of any other Loan Party, or of any other obligations or
liabilities of any Person under any of the Related Agreements;

 

(d)     any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of Holdings’ Obligations of any other Loan Party, or for
any other obligations or liabilities of any Person under any of the Related
Agreements;

 

(e)     any dissolution of any Borrower, any Subsidiary Guarantor, any other
Loan Party or any other party to a Related Agreement, or the combination or
consolidation of any Borrower, any Subsidiary Guarantor, any other Loan Party or
any other party to a Related Agreement into or with another entity or any
transfer or disposition of any assets of any Borrower, any Subsidiary Guarantor
or any other Loan Party or any other party to a Related Agreement;

 

(f)     any extension (including, without limitation, extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, this Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

 

 
98

--------------------------------------------------------------------------------

 

 

(g)     the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including, without limitation, Holdings’ Obligations
of any other Loan Party and obligations arising under any other guaranty of any
of the Guaranteed Liabilities or any other Loan Document now or hereafter in
effect);

 

(h)     any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in this Agreement,
any other Loan Document or any other Related Agreement, including, without
limitation, any term pertaining to the payment or performance of any of the
Guaranteed Liabilities, any of Holdings’ Obligations of any other Loan Party, or
any of the obligations or liabilities of any party to any other Related
Agreement;

 

(i)     any other circumstance whatsoever (with or without notice to or
knowledge of any Loan Party) which might in any manner or to any extent vary the
risks of such Loan Party, or might otherwise constitute a legal or equitable
defense available to, or discharge of, a surety or a guarantor, including,
without limitation, any right to require or claim that resort be had to any
Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Holdings’ Obligations.

 

It is the express purpose and intent of the parties hereto that this Guaranty
and Holdings’ Obligations hereunder shall be absolute and unconditional under
any and all circumstances and shall not be discharged except by payment and
performance as herein provided.

 

SECTION 13.4     Currency and Funds of Payment. All of Holdings’ Obligations for
payment will be paid in Dollars and in immediately available funds, regardless
of any law, regulation or decree now or hereafter in effect that might in any
manner affect the Guaranteed Liabilities, or the rights of any Secured Party
with respect thereto as against any Borrower or any other Loan Party, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Borrower or any other Loan Party of any or all of the Guaranteed
Liabilities

 

SECTION 13.5     Events of Default. Without limiting the provisions of Section
13.2, in the event that there shall occur and be continuing an Event of Default,
then notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and
Holdings’ Obligations shall immediately be and become due and payable.

 

SECTION 13.6     Subordination. Until this Guaranty is terminated in accordance
with Section 14.7, Holdings hereby unconditionally subordinates all present and
future debts, liabilities or obligations now or hereafter owing thereto (a) of
the Borrower, to the payment in full of the Guaranteed Liabilities, (b) of every
Subsidiary Guarantor (an “obligated guarantor”), to the payment in full of
Holdings’ Obligations of such obligated guarantor, and (c) of each other Person
now or hereafter constituting a Loan Party, to the payment in full of the
obligations of such Loan Party owing to any Secured Party and arising under the
Loan Documents or any Secured Cash Management Agreement or Secured Hedge
Agreement. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent, for the benefit of the Secured Parties,
on account of the Guaranteed Liabilities, Holdings’ Obligations, or such other
obligations, as applicable, and, after such request and pending such payment,
shall be held by Holdings as agent and bailee of the Secured Parties separate
and apart from all other funds, property and accounts of Holdings.

 

 
99

--------------------------------------------------------------------------------

 

 

SECTION 13.7     Suits. Holdings from time to time shall pay to the
Administrative Agent, for the benefit of the Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to Holdings, Holdings’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against Holdings. At the Administrative
Agent’s election, one or more and successive or concurrent suits may be brought
hereon by the Administrative Agent against Holdings, whether or not suit has
been commenced against any Borrower, any Subsidiary Guarantor, or any other
Person and whether or not the Secured Parties have taken or failed to take any
other action to collect all or any portion of the Guaranteed Liabilities or have
taken or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 13.4.

 

SECTION 13.8     Set-Off and Waiver. Holdings waives any right to assert against
any Secured Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of Holdings’ Obligations, any defense (legal or equitable) or other
claim which Holdings may now or at any time hereafter have against any Borrower
or any other Loan Party or any or all of the Secured Parties without waiving any
additional defenses, set-offs, counterclaims or other claims otherwise available
to Holdings. Holdings agrees that each Secured Party shall have a Lien for all
Holdings’ Obligations upon all deposits or deposit accounts, of any kind, or any
interest in any deposits or deposit accounts, now or hereafter pledged,
mortgaged, transferred or assigned to such Secured Party or otherwise in the
possession or control of such Secured Party for any purpose (other than solely
for safekeeping) for the account or benefit of Holdings, including any balance
of any deposit account or of any credit of Holdings with the Secured Party,
whether now existing or hereafter established, and hereby authorizes each
Secured Party from and after the occurrence of an Event of Default at any time
or times with or without prior notice to apply such balances or any part thereof
to such of Holdings’ Obligations to the Secured Parties then due and in such
amounts as provided for in this Agreement or otherwise as they may elect. For
the purposes of this Section 13.8, all remittances and property shall be deemed
to be in the possession of a Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.

 

SECTION 13.9     Waiver of Notice; Subrogation.

 

(a)     Holdings hereby waives, to the extent permitted by law, notice of the
following events or occurrences: (i) acceptance of this Guaranty; (ii) the
Lenders’ heretofore, now or from time to time hereafter making Extensions of
Credit and otherwise loaning monies or giving or extending credit to or for the
benefit of any Borrower or any other Loan Party, or otherwise entering into
arrangements with any Loan Party giving rise to Guaranteed Liabilities, whether
pursuant to this Agreement or the Notes or any other Loan Document or Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 13.3. Holdings agrees that each Secured Party
may heretofore, now or at any time hereafter do any or all of the foregoing in
such manner, upon such terms and at such times as each Secured Party, in its
sole and absolute discretion, deems advisable, without in any way or respect
impairing, affecting, reducing or releasing Holdings from Holdings’ Obligations,
and Holdings hereby consents to each and all of the foregoing events or
occurrences.

 

 
100

--------------------------------------------------------------------------------

 

 

(b)     Holdings hereby agrees that payment or performance by Holdings of
Holdings’ Obligations under this Guaranty may be enforced by the Administrative
Agent, on behalf of the Secured Parties, upon demand by the Administrative Agent
to Holdings without the Administrative Agent being required, Holdings expressly
waiving to the extent permitted by law any right it may have to require the
Administrative Agent, to (i) prosecute collection or seek to enforce or resort
to any remedies against any Borrower, any Subsidiary Guarantor or any other
guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or resort to
any remedies with respect to any security interests, Liens or encumbrances
granted to the Administrative Agent or any Lender or other party to a Related
Agreement by any Borrower, any Subsidiary Guarantor or any other Person on
account of the Guaranteed Liabilities or any guaranty thereof, IT BEING
EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY HOLDINGS THAT DEMAND UNDER
THIS GUARANTY MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THIS AGREEMENT.

 

(c)     Holdings further agrees that with respect to this Guaranty, Holdings
shall not exercise any of its rights of subrogation, reimbursement,
contribution, indemnity or recourse to security for the Guaranteed Liabilities
until 93 days immediately following the Facility Termination Date shall have
elapsed without the filing or commencement, by or against any Loan Party, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. If an amount shall be
paid to Holdings on account of such rights at any time prior to termination of
this Guaranty in accordance with the provisions of Section 14.17, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon Holdings’ Obligations, whether matured
or unmatured, in accordance with the terms of this Agreement or otherwise as the
Secured Parties may elect. The agreements in this subsection shall survive
repayment of all of Holdings’ Obligations, the termination or expiration of this
Guaranty in any manner, including termination in accordance with Section 14.17,
and occurrence of the Facility Termination Date.

 

ARTICLE XIV
MISCELLANEOUS

 

SECTION 14.1     Notices.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

If to Holdings, the Borrowing Agent or any Borrower:

Diversified Restaurant Holdings, Inc.
27680 Franklin Road
Southfield, Michigan 48034
Attention: David G. Burke, Chief Financial Officer
Telephone No.: (248) 215-0020
http://www.diversifiedrestaurantholdings.com

 

with a copy to (which shall not constitute notice):

Dickinson Wright PLLC

2600 W. Beaver Road, Suite 300

Troy, Michigan 48084

Attention: Michael T. Raymond, Esq.
Telephone No.: (248) 433-7273
Facsimile No.: (248) 433-7274

 

 
101

--------------------------------------------------------------------------------

 

 

If to Citizens as Administrative Agent or LC Issuer:

Citizens Bank, National Association
28 State Street
14th Floor, MS1420
Boston, Massachusetts 02109
Attention: Christopher Wickles, Senior Vice President
Telephone No.: (617) 994-7029
Facsimile No.: (617) 725-5693

 

with a copy to (which shall not constitute notice):

McGuireWoods LLP

201 North Tryon Street, Suite 3000

Charlotte, North Carolina 28202

Attention: Steven D. Ritchie, Esq.
Telephone No.: (704) 343-2177
Facsimile No.: (704) 343-2300

 

If to any Lender:

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowing Agent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

(c)     Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrowing Agent and Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.

 

 
102

--------------------------------------------------------------------------------

 

 

(d)     Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(e)     Platform.

 

(i)     Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the LC Issuer and the
other Lenders by posting the Borrower Materials on the Platform.

 

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Borrower Materials or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet (including the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Loan Party, any Lender, the LC Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

 

(f)     Private Side Designation. Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to any Loan Party or its
securities for purposes of United States Federal or state securities Applicable
Laws.

 

SECTION 14.2     Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided that no amendment, waiver or consent shall:

 

(a)     without the prior written consent of each Lender, amend, modify or waive
any provision of Article VII or any other provision of this Agreement if the
effect of such amendment, modification or waiver is to require the Lenders
(pursuant to, in the case of any such amendment to a provision hereof other than
Article VII, any substantially concurrent request by any Borrower for a
borrowing of Loans) to make Loans when such Lenders would not otherwise be
required to do so;

 

 
103

--------------------------------------------------------------------------------

 

 

(b)     increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;

 

(c)     waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

 

(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iii) of the proviso
set forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrowers
to pay interest at the rate set forth in Section 6.2(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or LC Obligation or to reduce any fee
payable hereunder;

 

(e)     change Section 11.4 in a manner that would alter the pro rata sharing of
payments or order of application required thereby without the written consent of
each Lender directly and adversely affected thereby;

 

(f)     change Section 6.1(f) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

 

(g)     change any provision of this Section or reduce the percentages specified
in the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

 

(h)     consent to the assignment or transfer by any Loan Party of such Loan
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 10.4), in each case, without the
written consent of each Lender;

 

(i)     release (i) Holdings, (ii) all of the Subsidiary Guarantors or (iii)
Subsidiary Guarantors comprising substantially all of the credit support for the
Secured Obligations, in any case, from the Guaranty or the Subsidiary Guaranty
Agreement, as applicable (other than as authorized in Section 12.9), without the
written consent of each Lender; or

 

 
104

--------------------------------------------------------------------------------

 

 

(j)     release all or substantially all of the Collateral or release any
Collateral Document (other than as authorized in Section 12.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Collateral Document) without the written consent of each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) each
Letter of Credit Application may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; provided that a copy
of such amended Letter of Credit Application shall be promptly delivered to the
Administrative Agent upon such amendment or waiver; and (v) the Administrative
Agent and the Borrowers shall be permitted to amend any provision of the Loan
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and the Borrowers shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) neither the Revolving Credit Commitment nor the Development
Commitment of such Lender may be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender. Each of the parties hereto
acknowledges and agrees that any increase, extension or renewal of any of the
Credit Facilities shall be subject to (and conditioned upon) the prior delivery
of all flood hazard determination certifications, executed acknowledgement from
the applicable Loan Party and evidence of flood insurance and other
flood-related documentation as required by Law and as reasonably required by the
Administrative Agent or any Lender.

 

SECTION 14.3     Expenses; Indemnity.

 

(a)     Costs and Expenses. The Borrowers, jointly and severally, shall pay (i)
all reasonable out of pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
Credit Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of pocket expenses incurred by the LC Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out of pocket expenses incurred by
the Administrative Agent, any Lender or the LC Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the LC Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)     Indemnification by the Borrowers. The Borrowers, jointly and severally,
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the LC Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including any Environmental Claims), penalties,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any Loan Party),
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the structuring,
syndication or consummation of the transactions contemplated hereby or thereby
(including the Transactions), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the LC Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any Subsidiary thereof, or any Environmental Claim related in any way to any
Loan Party or any Subsidiary thereof, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party or any Subsidiary thereof, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim (including any Environmental
Claims), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including reasonable attorneys and consultant’s fees; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 14.3(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

 
105

--------------------------------------------------------------------------------

 

 

(c)     Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the LC Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the LC Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time, or if the Total Credit Exposure has
been reduced to zero, then based on such Lender’s share of the Total Credit
Exposure immediately prior to such reduction) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that with respect to such unpaid amounts owed to the LC Issuer solely in its
capacity as such, only the Revolving Credit Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Revolving Credit Lenders’ Revolving Credit Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, if the Revolving Credit Commitment has been reduced to zero as of
such time, determined immediately prior to such reduction); provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the LC Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the LC Issuer or in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 6.8.

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)     Payments. All amounts due under this Section shall be payable promptly
(and in any event within ten (10) days) after demand therefor.

 

 
106

--------------------------------------------------------------------------------

 

 

(f)     Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

 

SECTION 14.4     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the LC Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by Applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the LC Issuer or any such Affiliate to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the LC Issuer or any
of their respective Affiliates, irrespective of whether or not such Lender, the
LC Issuer or any such Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Borrower or
such Loan Party may be contingent or unmatured or are owed to a branch or office
of such Lender, the LC Issuer or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 11.4 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the LC Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the LC
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the LC Issuer or their respective Affiliates may have. Each of the Lenders and
the LC Issuer agrees to notify the Borrowing Agent and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

SECTION 14.5     Governing Law; Jurisdiction, Etc.

 

(a)     Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

(b)     Submission to Jurisdiction. Each Loan Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the LC Issuer or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the LC Issuer may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

 
107

--------------------------------------------------------------------------------

 

 

(c)     Waiver of Venue. Each Loan Party irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)     Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

SECTION 14.6     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 14.7     Reversal of Payments. To the extent any Loan Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Secured Parties or the Administrative Agent receives any payment or proceeds of
the Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

 

SECTION 14.8     Injunctive Relief. Each Loan Party recognizes that, in the
event any Loan Party fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Administrative Agent, the Lenders or the LC Issuer.
Therefore, each Loan Party agrees that each of the Administrative Agent, the
Lenders or the LC Issuer, at their option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

 

SECTION 14.9     Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either Holdings, the Borrowing Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Loan Parties
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Loan Parties shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

 
108

--------------------------------------------------------------------------------

 

 

SECTION 14.10     Successors and Assigns; Participations.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party shall assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that, in each case with respect to any Credit Facility, any
such assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, in each case, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowing Agent otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrowing Agent shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrowing
Agent prior to such fifth (5th) Business Day;

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credit
Facilities on a non-pro rata basis;

 

 
109

--------------------------------------------------------------------------------

 

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrowing Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowing Agent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility, the Development Facility or any unfunded
Term Loan Commitments if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, a Development Commitment or a Term Loan
Commitment, as applicable, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) the Term Loans, Development Loans or DF Term
Loans to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(C)     the consent of the LC Issuer shall be required for any assignment in
respect of the Revolving Credit Facility.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made to
(A) Holdings, any Borrower or any of their respective Subsidiaries or Affiliates
or (B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

 

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowing Agent and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the LC Issuer and each Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Revolving Credit Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

 
110

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 6.8, 6.9, 6.10, 6.11 and 14.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section (other
than a purported assignment to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person), Holdings, any Borrower or any of their respective
Subsidiaries or Affiliates, which shall be null and void).

 

(c)     Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Boston, Massachusetts, a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by any Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person),
any Borrower or any Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the LC Issuer, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 14.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

 
111

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 14.2 that affects such Participant. Each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 6.10, 6.11 and
6.12 (subject to the requirements and limitations therein, including the
requirements under Sections 6.11(c) and6.12(g) (it being understood that the
documentation required under Section 6.12(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 6.11 and 6.13 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 6.10, 6.11 or 6.12, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the request of the Borrowing Agent and at
the Borrowers’ expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 6.12 and 6.13 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 14.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 6.6 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

 
112

--------------------------------------------------------------------------------

 

 

SECTION 14.11     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to any Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of Holdings or the
Borrowing Agent, (i) to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents, such information to consist of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the LC Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than a Loan Party, (k) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates,
(l) to the extent that such information is independently developed by such
Person or (m) for purposes of establishing a “due diligence” defense. For
purposes of this Section, “Information” means all information received from any
Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the LC
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from any
Loan Party or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 14.12     Performance of Duties. Each of the Loan Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Loan Party at its sole cost and expense.

 

SECTION 14.13     All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the LC Issuer, the Administrative
Agent and any Persons designated by the Administrative Agent, the LC Issuer or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.

 

SECTION 14.14     Survival.

 

(a)     All representations and warranties set forth in Article VIII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including any such representation or warranty made in or in
connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

 

 
113

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent, the Lenders, the LC Issuer and the other
Indemnitees are entitled under the provisions of this Article XIII and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent, the Lenders, the LC
Issuer and the other Indemnitees against events arising after such termination
as well as before.

 

SECTION 14.15     Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 14.16     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)     Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the LC Issuer and/or any Arranger, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 7.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 14.17     Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized or otherwise satisfied in a
manner acceptable to the LC Issuer) and all of the Commitments have been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

SECTION 14.18     Authorization to Conduct Due Diligence with Third Parties.
Each Borrower hereby authorizes the Administrative Agent, the Lenders and the LC
Issuer and any of their respective representatives, agents or assigns, to
contact the Franchisor, the Loan Parties’ respective accountants, insurance
agents, attorneys and other representatives and agents of the Franchisor and the
Loan Parties for the purpose of discussing the Loan Parties’ affairs and
financial condition and to obtain such information from, and conduct such other
due diligence with, such third parties from time to time as the Administrative
Agent, such Lender or the LC Issuer may deem necessary or desirable. Each
Borrower hereby authorizes and directs all such third parties to provide such
information to the Administrative Agent, the Lenders and the LC Issuer and any
of their respective representatives, agents or assigns, and to cooperate fully
in all respects in connection with any requests for information regarding the
Loan Parties.

 

 
114

--------------------------------------------------------------------------------

 

 

SECTION 14.19     USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies each Loan Party that pursuant to the requirements of the PATRIOT
Act, each of them is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the PATRIOT Act.

 

SECTION 14.20     Independent Effect of Covenants. Each of Holdings and each
Borrower expressly acknowledges and agrees that each covenant contained in
Articles IX or X shall be given independent effect. Accordingly, neither
Holdings nor any Borrower shall engage in any transaction or other act otherwise
permitted under any covenant contained in Articles IX or X if, before or after
giving effect to such transaction or act, Holdings or such Borrower shall or
would be in breach of any other covenant contained in Articles IX or X.

 

SECTION 14.21     Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Subsidiary Guaranty Agreement or the Collateral Documents which imposes
additional burdens on any Loan Party or any of its Subsidiaries or further
restricts the rights of any Loan Party or any of its Subsidiaries or gives the
Administrative Agent, the Lenders or the LC Issuer additional rights shall not
be deemed to be in conflict or inconsistent with this Agreement and shall be
given full force and effect.

 

SECTION 14.22     Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the joint and several liability under Section 6.16, the guarantee under
Article XIII, the guarantee under the Subsidiary Guaranty Agreement, or the
grant of the security interest under the Loan Documents, in each case, by any
Specified Loan Party, becomes effective with respect to any Swap Obligation
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
(including the Subsidiary Guaranty Agreement) to which it is a party in respect
of such Swap Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Loan Party’s
obligations and undertakings under this Section 14.21 voidable under Applicable
Law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Loan Party that is a
Qualified ECP Guarantor under this Section 14.21 shall remain in full force and
effect until the Facility Termination Date. Each Loan Party that is a Qualified
ECP Guarantor intends this Section 14.21 to constitute, and this Section 14.21
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

 
115

--------------------------------------------------------------------------------

 

 

SECTION 14.23     No Advisory or Fiduciary Responsibility.

 

(a)     In connection with all aspects of each transaction contemplated hereby,
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the Credit Facility and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and each Loan Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Loan Party or any of its Affiliates, stockholders, creditors
or employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising any Loan Party or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to any Loan Party or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Loan Parties and their respective Affiliates, and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

 

(b)     Each Loan Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, Holdings, any Borrower or any Affiliate of the
foregoing or any other Person that may do business with or own securities of any
of the foregoing, all as if such Lender, Arranger or Affiliate thereof were not
a Lender or an Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facility) and without any duty to account
therefor to any other Lender, the Arrangers, Holdings, any Borrower or any
Affiliate of the foregoing. Each Lender, the Arrangers and any Affiliate thereof
may accept fees and other consideration from Holdings, any Borrower or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facility or otherwise without having to account for the same to any other
Lender, the Arrangers, Holdings, any Borrower or any Affiliate of the foregoing.

 

 
116

--------------------------------------------------------------------------------

 

 

SECTION 14.24     Advertising, Promoting and Marketing. The Administrative Agent
and each Lender may, and each of Holdings and the Borrowers authorize the
Administrative Agent and each Lender to, include reference to any Loan Party or
any Subsidiary thereof, and utilize any logo or other distinctive symbol
associated with any Loan Party or any Subsidiary thereof, in connection with any
advertising, promoting or marketing undertaken by the Administrative Agent or
such Lender.

 

SECTION 14.25     Release of AMC Canton Real Estate as a Borrower. Upon the
effectiveness of this Agreement, each of Holdings, the Borrowers, the Lenders,
the Administrative Agent and AMC Canton Real Estate, Inc., a Michigan
corporation (“AMC Canton Real Estate”) hereby agrees that (a) AMC Canton Real
Estate shall be released from all of its obligations under the Loan Documents as
a “Borrower” (it being understood that from and after the effectiveness of this
Agreement AMC Canton Real Estate shall be excluded from any reference in any
Loan Document to “any Borrower”, “the Borrowers” or “a Borrower”) and (b) any
and all Liens on the assets of AMC Canton Real Estate created pursuant to the
Collateral Documents shall be terminated and released. The Administrative Agent
agrees to execute and deliver such releases and related documents as AMC Canton
Real Estate may reasonably request in order to evidence or give public notice of
such Lien termination.

 

[Signature pages follow.]

 

 
117

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed under seal by their duly authorized
officers, all as of the day and year first written above.

 

 

HOLDINGS: 

 

 

 

DIVERSIFIED RESTAURANT HOLDINGS, INC.,

as Holdings 

         

By: ________________________________________

Name:
Title:

             

BORROWERS:

 

[__________________________________]

          By: ________________________________________



Name:

Title:

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

AGENTS AND LENDERS: 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION,

as Administrative Agent, LC Issuer and a Lender 

     

By: ___________________________

Name:  Christopher J. Wickles

Title:    Senior Vice President

 

 

 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page 

 

 
 

--------------------------------------------------------------------------------

 

 

 

[____________________], as a Lender

 

 

 

By:  _______________________________________    
Name:  _____________________________________    
Title:    _____________________________________

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page 

 

 
 

--------------------------------------------------------------------------------

 

 



 

[____________________], as a Lender

 

 

 

By:  _______________________________________    
Name:  _____________________________________    
Title:    _____________________________________



 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page 

 

 
 

--------------------------------------------------------------------------------

 

 

Annex B

 

Amended and Additional Schedules

 

See attached.

 

 
 

--------------------------------------------------------------------------------

 

  

SCHEDULE 1.1(c)

 

Development Commitments and Development Percentages

 

 

Lender

Development Commitment

Development Commitment Percentage

Citizens Bank, National Association

$1,048,387.10

20.967742000%

BMO Harris Bank, N.A.

$1,048,387.10

20.967742000%

Fifth Third Bank

$887,096.77

17.741935400%

Regions Bank

$887,096.77

17.741935400%

Bank of America, N.A.

$564,516.13

11.290322600%

The Huntington National Bank

$564,516.13

11.290322600%

Total

$5,000,000.00

100.000000000%

 

 

Lender

Principal Amount of DF

Term Loans

DF Term Loan Percentage

Citizens Bank, National Association

$3,816,019.23

20.967742071%

BMO Harris Bank, N.A.

$3,816,019.18

20.967741796%

Fifth Third Bank

$3,228,939.32

17.741935442%

Regions Bank

$3,228,939.32

17.741935442%

Bank of America, N.A.

$2,054,779.58

11.290322624%

The Huntington National Bank

$2,054,779.58

11.290322624%

Total

$18,199,476.21

100.000000000%

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1(d)

 

 

 

Adjustments to Consolidated EBITDA and Consolidated Third Party Rent

 

 

Fiscal Quarter Ending

Consolidated EBITDA

Consolidated Third Party Rent

March 31, 2016

$7,611,639

$2,180,633

June 30, 2016

$6,409,432

$2,129,923

September 30, 2016

$6,068,791

$2,175,752

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.8

 

Real Property and Unit Locations     

 

Loan Party

Physical Address

Owned or Leased by a

Loan Party?

Subject to a Mortgage on

the Closing Date?

Diversified Restaurant Holdings, Inc.

27680 Franklin Road

Southfield, Michigan 48034

Leased

No

AMC Wings, Inc. Subsidiaries:

Flyer Enterprises, Inc. #3690

44833 Mound Rd.

Leased

No

 

Sterling Heights, MI 48314

   

Anker, Inc. #3101

3190 Silver Lake Rd.

Leased

No

 

Fenton, MI 48430

   

TMA Enterprises of Novi, Inc. #3130

44375 Twelve Mile Rd.

Leased

No

 

Novi, MI 48377

   

Bearcat Enterprises, Inc. #3179

15745 15 Mile Rd.

Leased

Yes

 

Clinton Twp., MI 48035

   

AMC Warren, LLC #3312

29287 Mound Rd.

Leased

No

 

Warren, MI 48092

   

AMC Grand Blanc, Inc. #3383

8251 Trillium Circle Ave.; Ste. 102

Leased

No

 

Grand Blanc, MI 48439

   

AMC Petoskey, Inc. #3360

2180 Anderson Rd., Ste. 110

Leased

No

 

Petoskey, MI 49770

   

AMC Troy, Inc. #3407

1873 E. Big Beaver Road

Leased

No

 

Troy, MI 48083

   

AMC Flint, Inc. #3441

G-3192 South Linden Road

Leased

No

 

Flint, MI 48507

   

AMC Port Huron, Inc. #3442

4355 24th Avenue, Ste. 1

Leased

No

 

Port Huron, MI 48059

   

 

 
 

--------------------------------------------------------------------------------

 

 

Loan Party Physical Address

Owned or Leased by a

Loan Party?

Subject to a Mortgage on

the Closing Date?

AMC Chesterfield, Inc. #3505

51346 Gratiot Avenue

Leased

No

 

Chesterfield, MI 48051

   

AMC Marquette, Inc. # 3508

2500 U.S. Highway 41 West

Leased

No

 

Marquette, MI 49855

   

AMC Traverse City, Inc. #3556

3480 S. Airport Road

Leased

No

 

Traverse City, MI 49684

   

AMC Detroit, Inc. #3632

1218 Randolph Street

Leased

No

 

Detroit, MI 48226

   

AMC Sault Ste. Marie, Inc. #3661

4536 I-75 Business Spur

Leased

No

 

Sault Ste. Marie, MI 49783

   

AMC Lapeer, Inc. #3660

700 S. Main Street #101A

Leased

No

 

Lapeer, MI 48446

   

AMC Bagley, Inc. #3682

2305 Snowdrift Drive

Leased

Yes

 

Gaylord, MI 49735

   

AMC Birch Run, Inc. #3712

8811 Main Street (a/k/a E. Birch Run Road) 

Leased

Yes

 

Birch Run, MI 48415

   

AMC Royal Oak, Inc. #3761

500 S. Main Street

Leased

No

 

Royal Oak, MI 48067

   

AMC Adrian, Inc. #3778

125 E. US 223

Leased

No

 

Adrian, MI 49221

   

MCA Enterprises Brandon, Inc. #3189

2055 Badlands Drive

Leased

Yes

 

Brandon, FL 33511

   

Buckeye Group II, LLC #3269

4067 Clark Rd.

Leased

No

 

Sarasota, FL 34233

   

AMC North Port, Inc. #3716

18379 Tamiami Trail

Leased

No

 

North Port, FL 34287

   

AMC Riverview, Inc. #3345

10607 Big Bend Rd.

Leased

No

 

Riverview, FL 33579

   

 

 
 

--------------------------------------------------------------------------------

 

 

 

Loan Party Physical Address

Owned or Leased by a

Loan Party?

Subject to a Mortgage on

the Closing Date?

AMC Ft. Myers, Inc. #3543

9390 Dynasty Drive; Suite 101

Leased

No

 

Ft. Myers, Florida 33905

   

AMC Lakeland, Inc. #3559

3750 US Highway 98

Leased

No

 

Lakeland, FL 33810

   

AMC Sarasota, Inc. #3591

5235 University Pkwy

Leased

No

 

University Park, FL 34201

   

AMC Largo, Inc. #3638

10500 Ulmerton Road Suite 476

Leased

No

 

Largo, FL 33771

   

AMC Ybor, Inc. #3645

1625 E. 7th Avenue

Leased

No

 

Tampa, FL 33605

   

AMC Pinellas Park, Inc. #3696

4075 Park Blvd.

Leased

Yes

 

Pinellas Park, FL 33781

   

AMC Wesley Chapel, Inc. #3697

26725 State Road 56

Leased

No

 

Wesley Chapel, FL 33544

   

AMC Clearwater, Inc. #3348

21688 US Highway 19 N

Leased

No

 

Clearwater, FL 33765

   

AMC Oldsmar, Inc. #3274

4058 Tampa Road

Leased

No

 

Oldsmar, FL 34677

   

AMC Trinity, Inc. #3286

10936 State Road 54

Leased

No

 

New Port Richey, FL 34655

   

AMC Bradenton, Inc. #3779

4120 W. 14th Street

Leased

No

 

Bradenton, Florida 34205

   

AMC Tyrone, Inc.

2938 Tyrone Blvd. N.

Leased

No, to be delivered after close under Section 10.21

 

St. Petersburg, Florida 33710

   

AMC Calumet City, Inc. #3462

1250 Torrence Avenue

Leased

Yes

 

Calumet City, IL 60409

   

 

 
 

--------------------------------------------------------------------------------

 

 

 

Loan Party Physical Address

Owned or Leased by a

Loan Party?

Subject to a Mortgage on

the Closing Date?

AMC Homewood, Inc. #3564

17510 S. Halsted

Leased

Yes

 

Homewood, IL 60430

   

AMC Lansing, Inc. #3447

3720 Ridge Road

Leased

Yes

 

Lansing, IL 60438

   

AMC Chicago, Inc. #3689

1832 North Clybourn

Leased

Yes

 

Chicago, IL 60614

   

AMC Belleville, Inc. #3424

5600 Belleville Crossing Street

Leased

No, to be delivered after close under Section 10.21

 

Belleville, IL 62226

   

AMC Edwardsville, Inc. #3330

249 Harvard Drive

Leased

Yes

 

Edwardsville, IL 62025

   

AMC O'Fallon Illinois, Inc. #3294

1424 Central Park Circle

Leased

Yes

 

O'Fallon, IL 62269

   

AMC Crown Point, Inc. #3434

1600 E. Summit Street

Leased

Yes

 

Crown Point, IN 46307

   

AMC Hobart, Inc. #3354

2515 Southlake Mall Drive

Leased

Yes

 

Merrillville, IN 46342

   

AMC Schererville, Inc. #3060

1200 US 41

Leased

Yes

 

Schererville, IN 46375

   

AMC Valparaiso, Inc. #3151

212 E. Lincoln Way; Suite 101

Leased

Yes

 

Valparaiso, IN 46383

   

AMC Hammond, Inc. #3642

2942 Carlson Drive

Leased

Yes

 

Hammond, IN 46323

   

AMC Ballwin, Inc. #3750

15425 Manchester Road

Leased

No, to be delivered after close under Section 10.21

 

Ballwin, MO 63011

   

AMC Brentwood, Inc. #3585

1210 Strassner Drive

Leased

No, to be delivered after close under Section 10.21

 

Brentwood, MO 63011

   

 

 
 

--------------------------------------------------------------------------------

 

 

Loan Party Physical Address

Owned or Leased by a

Loan Party?

Subject to a Mortgage on

the Closing Date?

AMC Chesterfield Missouri, Inc. #3655

17276 Chesterfield Airport Road

Leased

No, to be delivered after close under Section 10.21

 

Chesterfield, MO 63005

   

AMC Columbia, Inc. #3523

505 East Nifong Blvd.

Leased

No, to be delivered after close under Section 10.21

 

Columbia, MO 65203

   

AMC Creve Coeur Missouri, Inc. #3219

12653 Olive Blvd.

Leased

No, to be delivered after close under Section 10.21

 

Creve Coeur, MO 63141

   

AMC Fenton Missouri, Inc. #3283

150 Gravois Bluffs Circle

Leased

No, to be delivered after close under Section 10.21

 

Fenton, MO 63206

   

AMC Jefferson City, Inc. #3443

707-B Stoneridge Parkway

Leased

No, to be delivered after close under Section 10.21

 

Jefferson City, MO 65109

   

AMC Kirkwood, Inc. #3566

1244 S. Kirkwood Road

Leased

Yes

 

Kirkwood, MO 63122

   

AMC Lake Ozark, Inc. #3708

200 Kestrel Lane

Leased

No, to be delivered after close under Section 10.21

 

Lake Ozark, MO 65049

   

AMC O'Fallon Missouri, Inc. #3656

2352 Hwy K

Leased

No, to be delivered after close under Section 10.21

 

O'Fallon, MO 63366

   

AMC Rolla, Inc. #3700

1811 N. Bishop

Leased

No, to be delivered after close under Section 10.21

 

Rolla, MO 65401

   

AMC St. Charles, Inc. #3167

1465 Bass Pro Drive

Leased

No, to be delivered after close under Section 10.21

 

St. Charles, MO 63301

   

 

 
 

--------------------------------------------------------------------------------

 

 

Loan Party Physical Address

Owned or Leased by a

Loan Party?

Subject to a Mortgage on

the Closing Date?

AMC St. Louis, Inc. #3231

570 S. County Centerway

Leased

No, to be delivered after close under Section 10.21

 

St. Louis, MO 63129

   

AMC St. Peters, Inc. #3423

179-C Mid Rivers Mall Drive

Leased

Yes

 

St. Peters, MO 63376

   

AMC Wentzville, Inc. #3390

1285 West Pearce Blvd.

Leased

No, to be delivered after close under Section 10.21

 

Wentzville, MO 63385

   

AMC Cape Coral, Inc. #3801

307 S.W. Pine Island Road

Leased

No

 

Cape Coral, FL 33993

   

AMC South Tampa, Inc. #3818

4015 S. Dale Mabry Hwy

Leased

No

 

Tampa, FL 33611

   

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.12

 

 

Subsidiaries

 

Subsidiaries that are Loan Parties:

 

Name

Jurisdiction of Formation

Form of Organization

AMC Adrian, Inc.

MI

Corporation

AMC Bagley, Inc.

MI

Corporation

AMC Birch Run, Inc.

MI

Corporation

AMC Calumet City, Inc.

IL

Corporation

AMC Chesterfield, Inc.

MI

Corporation

AMC Chicago, Inc.

IL

Corporation

AMC Clearwater, Inc.

FL

Corporation

AMC Crown Point Inc.

IN

Corporation

AMC Detroit, Inc.

MI

Corporation

AMC Flint, Inc.

MI

Corporation

AMC Ft. Myers, Inc.

FL

Corporation

AMC Grand Blanc, Inc.

MI

Corporation

AMC Hammond Inc.

IN

Corporation

AMC Hobart Inc.

IN

Corporation

AMC Homewood, Inc.

IL

Corporation

AMC Lakeland, Inc.

FL

Corporation

AMC Lansing, Inc.

IL

Corporation

AMC Lapeer, Inc.

MI

Corporation

AMC Largo, Inc.

FL

Corporation

AMC Marquette, Inc.

MI

Corporation

AMC North Port, Inc.

MI

Corporation

AMC Oldsmar, Inc.

FL

Corporation

AMC Petoskey, Inc.

MI

Corporation

AMC Pinellas Park, Inc.

FL

Corporation

AMC Port Huron, Inc.

MI

Corporation

AMC Riverview, Inc.

MI

Corporation

AMC Royal Oak, Inc.

MI

Corporation

AMC Sarasota, Inc.

FL

Corporation

AMC Sault Ste. Marie, Inc.

MI

Corporation

 

 
 

--------------------------------------------------------------------------------

 

 

Name Jurisdiction of Formation Form of Organization

AMC Schererville Inc.

IN

Corporation

AMC Traverse City, Inc.

MI

Corporation

AMC Trinity, Inc.

FL

Corporation

AMC Troy, Inc.

MI

Corporation

AMC Valparaiso Inc.

IN

Corporation

AMC Warren, LLC

MI

Limited liability company

AMC Wesley Chapel, Inc.

FL

Corporation

AMC Ybor, Inc.

FL

Corporation

Anker, Inc.

MI

Corporation

Bearcat Enterprises, Inc.

MI

Corporation

Buckeye Group, LLC

MI

Limited liability company

Buckeye Group II, LLC

MI

Limited liability company

DMM Group, LLC

MI

Limited liability company

Flyer Enterprises, Inc.

MI

Corporation

MCA Enterprises Brandon, Inc.

MI

Corporation

TMA Enterprises of Novi, Inc.

MI

Corporation

AMC Group, Inc.

MI

Corporation

AMC Wings, Inc.

MI

Corporation

AMC Real Estate, Inc.

MI

Corporation

AMC Ballwin, Inc.

MO

Corporation

AMC Belleville, Inc.

IL

Corporation

AMC Brentwood, Inc.

MO

Corporation

AMC Chesterfield Missouri, Inc.

MO

Corporation

AMC Columbia, Inc.

MO

Corporation

AMC Creve Coeur Missouri, Inc.

MO

Corporation

AMC Edwardsville, Inc.

IL

Corporation

AMC Fenton Missouri, Inc.

MO

Corporation

AMC Jefferson City, Inc.

MO

Corporation

AMC Kirkwood, Inc.

MO

Corporation

AMC Lake Ozark, Inc.

MO

Corporation

AMC O'Fallon Illinois, Inc.

IL

Corporation

AMC O’Fallon Missouri, Inc.

MO

Corporation

AMC Rolla, Inc.

MO

Corporation

AMC St. Charles, Inc.

MO

Corporation

AMC St. Louis, Inc.

MO

Corporation

 

 
 

--------------------------------------------------------------------------------

 

 

Name Jurisdiction of Formation Form of Organization

AMC St. Peters, Inc.

MO

Corporation

AMC Wentzville, Inc.

MO

Corporation

AMC Bradenton, Inc.

FL

Corporation

AMC Tyrone, Inc.

FL

Corporation

AMC Cape Coral, Inc.

FL

Corporation

AMC South Tampa, Inc.

FL

Corporation

 

Subsidiaries that are Inactive Subsidiaries

 

None.

 

 
 

--------------------------------------------------------------------------------

 

  

Annex C

 

Bagger Dave’s Entities

 

Bagger Dave's Franchising Corporation

MI

Corporation

Bagger Dave’s Burger Tavern Inc.

NV

Corporation

AMC Burgers, LLC (f/k/a AMC Burgers, Inc.)

MI

Limited liability company

Ann Arbor Burgers, Inc.

MI

Corporation

Avon Burgers, Inc.

IN

Corporation

Berkley Burgers, Inc.

MI

Corporation

Birch Run Burgers, Inc.

MI

Corporation

Bloomfield Burgers, Inc.

MI

Corporation

Brighton Burgers, Inc.

MI

Corporation

Canton Burgers, Inc.

MI

Corporation

Cascade Burgers, Inc.

MI

Corporation

Chesterfield Township Burgers, Inc.

MI

Corporation

Crown Point Burgers Inc.

IN

Corporation

Detroit Burgers, Inc.

MI

Corporation

East Lansing Burgers, Inc.

MI

Corporation

Fishers Burgers, Inc.

IN

Corporation

Fort Wayne North Burgers, Inc.

IN

Corporation

Grand Blanc Burgers, Inc.

MI

Corporation

Grand Rapids Burgers, Inc.

MI

Corporation

Grandville Burgers, Inc.

MI

Corporation

Greenwood Burgers, Inc.

IN

Corporation

Indy/Michigan Road Inc.

IN

Corporation

Schererville Burgers, Inc.

IN

Corporation

Shelby Township Burgers, Inc.

MI

Corporation

Terre Haute Burgers, Inc.

IN

Corporation

Traverse City Burgers, Inc.

MI

Corporation

Troy Burgers, Inc.

MI

Corporation

Westfield Burgers, Inc.

IN

Corporation

Woodhaven Burgers, Inc.

MI

Corporation

Centerville Burgers, Inc.

OH

Corporation

West Chester Township Burgers, Inc.

OH

Corporation

West Grand Rapids Burgers, Inc.

MI

Corporation

 

 
 

--------------------------------------------------------------------------------

 

  

Annex D

 

FORM 10

(as in effect on the Amendment No. 4 Effective Date)

 

[See Commission File Number 000-55702 162033183]

 

 
 

--------------------------------------------------------------------------------

 

 

Annex E

 

Converted DF Term Loans

 

Amortization Schedule

 

#

Payment Date

Period

Start

Balance

Monthly

Principal Payment

Period

End

Balance

1

1/2/2017

$18,199,476.21

$126,385.25

$18,073,090.96  

2

1/31/2017

$18,073,090.96

$126,385.25

$17,946,705.71 

3

2/28/2017

$17,946,705.71

$126,385.25

$17,820,320.46 

4

3/31/2017

$17,820,320.46

$126,385.25

$17,693,935.20 

5

5/1/2017

$17,693,935.20

$126,385.25

$17,567,549.95 

6

5/31/2017

$17,567,549.95

$126,385.25

$17,441,164.70 

7

6/30/2017

$17,441,164.70

$126,385.25

$17,314,779.45 

8

7/31/2017

$17,314,779.45

$126,385.25

$17,188,394.20 

9

8/31/2017

$17,188,394.20

$126,385.25

$17,062,008.95 

10

10/2/2017

$17,062,008.95

$126,385.25

$16,935,623.70 

11

10/31/2017

$16,935,623.70

$126,385.25

$16,809,238.44 

12

11/30/2017

$16,809,238.44

$126,385.25

$16,682,853.19 

13

1/2/2018

$16,682,853.19

$126,385.25

$16,556,467.94 

14

1/31/2018

$16,556,467.94

$126,385.25

$16,430,082.69 

15

2/28/2018

$16,430,082.69

$126,385.25

$16,303,697.44 

16

4/2/2018

$16,303,697.44

$126,385.25

$16,177,312.19 

17

4/30/2018

$16,177,312.19

$126,385.25

$16,050,926.94 

18

5/31/2018

$16,050,926.94

$126,385.25

$15,924,541.68 

19

7/2/2018

$15,924,541.68

$126,385.25

$15,798,156.43 

20

7/31/2018

$15,798,156.43

$126,385.25

$15,671,771.18 

21

8/31/2018

$15,671,771.18

$126,385.25

$15,545,385.93 

22

10/1/2018

$15,545,385.93

$126,385.25

$15,419,000.68 

23

10/31/2018

$15,419,000.68

$126,385.25

$15,292,615.43 

24

11/30/2018

$15,292,615.43

$126,385.25

$15,166,230.18 

25

12/31/2018

$15,166,230.18

$126,385.25

$15,039,844.92 

26

1/31/2019

$15,039,844.92

$126,385.25

$14,913,459.67 

27

2/28/2019

$14,913,459.67

$126,385.25

$14,787,074.42 

28

4/1/2019

$14,787,074.42

$126,385.25

$14,660,689.17 

29

4/30/2019

$14,660,689.17

$126,385.25

$14,534,303.92 

30

5/31/2019

$14,534,303.92

$126,385.25

$14,407,918.67 

31

7/1/2019

$14,407,918.67

$126,385.25

$14,281,533.41 

32

7/31/2019

$14,281,533.41

$126,385.25

$14,155,148.16 

33

9/3/2019

$14,155,148.16

$126,385.25

$14,028,762.91 

34

9/30/2019

$14,028,762.91

$126,385.25

$13,902,377.66 

35

10/31/2019

$13,902,377.66

$126,385.25

$13,775,992.41 

36

12/2/2019

$13,775,992.41

$126,385.25

$13,649,607.16 

37

12/31/2019

$13,649,607.16

$126,385.25

$13,523,221.91 

38

1/31/2020

$13,523,221.91

$126,385.25

$13,396,836.65 

39

3/2/2020

$13,396,836.65

$126,385.25

$13,270,451.40 

40

3/31/2020

$13,270,451.40

$126,385.25

$13,144,066.15 

41

4/30/2020

$13,144,066.15

$126,385.25

$13,017,680.90 

42

6/1/2020

$13,017,680.90

$126,385.25

$12,891,295.65 

43

Maturity Date

$12,891,295.65

$12,891,295.65

   $0.00

 

 
 

--------------------------------------------------------------------------------

 

 

Annex F

 

Amended Exhibit E

 

See attached.

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT E


 

FORM OF COMPLIANCE CERTIFICATE

 

Dated as of: _____________

 

The undersigned, on behalf of Diversified Restaurant Holdings, Inc., a Nevada
corporation (“Holdings” or the “Borrowing Agent”), in its capacity as the
Borrowing Agent, hereby certifies to the Administrative Agent and the Lenders,
each as defined in the Credit Agreement referred to below, as follows:

 

1.     This certificate is delivered to you pursuant to Section 9.2(a) of the
Second Amended and Restated Credit Agreement dated as of June 29, 2015 (the
“Credit Agreement”), by and among Holdings, certain Subsidiaries of Holdings
from time to time party thereto (each a “Borrower” and, collectively, the
“Borrowers”), the Lenders party thereto and Citizens Bank, National Association,
as Administrative Agent and LC Issuer. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

2.     I have reviewed the financial statements of Holdings and the Consolidated
Group dated as of _______________ and for the Four-Quarter Period then ended
(the “Subject Period”) and required to be delivered pursuant to Section
9.1[(a)][(b)]. Such consolidated financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Consolidated Group in accordance with GAAP[, subject only to normal
year-end audit adjustments and the absence of footnotes]1.

 

3.     I have reviewed the terms of the Credit Agreement and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of each Loan Party and
their respective Subsidiaries during the Subject Period. Such review has not
disclosed the existence during or at the end of the Subject Period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action each Loan
Party has taken, is taking and proposes to take with respect thereto].

 

4.     Attached hereto as Schedule 1 is a true, correct and complete calculation
of the Consolidated Lease-Adjusted Leverage Ratio as of the last day of the
Subject Period. Attached hereto as Schedule 2 is a true, correct and complete
calculation of the Consolidated Debt Service Coverage Ratio for the Subject
Period. [Attached hereto as Schedule 3 is a true, correct and complete
calculation of Excess Cash Flow for the Subject Period.]2

 

[Signature page follows]

 

 

 

--------------------------------------------------------------------------------

1 Include in the case of financial statements delivered pursuant to Section
9.1(b).

2 To be included only for compliance certificates delivered at the end of each
Fiscal Year. 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Compliance Certificate as of the day and year first written above.

 

 

DIVERSIFIED RESTAURANT HOLDINGS, INC., as Borrowing Agent

         

By:______________________________

 

Name:____________________________

 

Title:_____________________________

 

 
 

--------------------------------------------------------------------------------

 

 

For the Four-Quarter Period ended ___________

 

SCHEDULE 1

to the Compliance Certificate
($ in 000’s)

 

Consolidated Lease-Adjusted Leverage Ratio and Applicable Margin Determination

 

A.  Consolidated Lease-Adjusted Leverage Ratio         1. Consolidated Funded
Indebtedness:       $_______________       2. New Unit Adjustment, if any, for
all New Units:     $_______________       3. Consolidated Third Party Rent1:    
$_______________       4.  Consolidated EBITDA:         (a) Consolidated Net
Income     $_______________ (b) + Consolidated Interest Expense     
$_______________ (c) + federal, state, local and foreign income taxes (and
franchise taxes



    in the nature of income tax)    



 

$_______________

(d) + depreciation and amortization expense      $_______________ (e) +
Pre-Opening Expense        (f) + non-cash stock compensation charges     
$_______________ (g) + other non-cash items reducing Consolidated Net Income
that do not



    represent a cash item in such period or any future period     



 

$_______________

(h)  + non-recurring expenses not to exceed $500,000 during any Four-Quarter
Period     $_______________ (i) + extraordinary losses      $_______________ (j)
+ non-recurring cash fees and expenses paid in connection with the



    Bagger Dave’s Legendary Burger Tavern Restaurant Spin-Off not to exceed

    $250,000 in the aggregate during the term of this Agreement    



 

 

$_______________

(k) - federal, state, local and foreign income tax credits     $_______________
(l) - non-cash items increasing Consolidated Net Income       $_______________
(m) - cash capital gains      $_______________ (n) - non-recurring and
extraordinary gains     $_______________ (o) + pro forma adjustments (see
Section 1.8 of the Credit Agreement)      $_______________ (p) = Consolidated
EBITDA     $_______________            5.  Consolidated EBITDAR (Lines 3 +
4(p)):  $_______________      

6.

Consolidated Lease-Adjusted Leverage Ratio

((Line 1 – Line 2 + (Line 3 x (8) eight)) ÷ Line 5):    

 

_________ to 1.00

 

The Applicable Margin is to be calculated at Pricing Level ___.

 

Pricing Level

Consolidated Lease-Adjusted Leverage Ratio

I

Greater than or equal to 5.00 to 1.00

II

Greater than or equal to 4.50 to 1.00, but less than 5.00 to 1.00

III

Greater than or equal to 4.00 to 1.00, but less than 4.50 to 1.00

IV

Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00

V

Less than 3.50 to 1.00

 

 

 

--------------------------------------------------------------------------------

1 Subject to the adjustments set forth on Schedule 1.1(d) of the Credit
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

 For the Four-Quarter Period ended ___________

  

SCHEDULE 2

 

to the Compliance Certificate
($ in 000’s)

 

Consolidated Debt Service Coverage Ratio

 

 

1.

Consolidated EBITDA:

 

(a)

Consolidated Net Income

$_______________

(b)

+ Consolidated Interest Expense

$_______________

(c)

+ federal, state, local and foreign income taxes (and franchise taxes

 

 

    in the nature of income tax)

$_______________

(d)

+ depreciation and amortization expense

$_______________

(e)

+ Pre-Opening Expense

$_______________

(f)

+ non-cash stock compensation charges

$_______________

(g)

+ other non-cash items reducing Consolidated Net Income that do not

 

 

    represent a cash item in such period or any future period

$_______________

(h)

+ non-recurring expenses not to exceed $500,000 during any Four-Quarter Period

$_______________

(i)

+ extraordinary losses

$_______________

(j)

+ non-recurring cash fees and expenses paid in connection with the

 

 

Bagger Dave’s Legendary Burger Tavern Restaurant Spin-Off not to exceed

 

 

$250,000 in the aggregate during the term of this Agreement

$_______________

(k)

- federal, state, local and foreign income tax credits

$_______________

(l)

- non-cash items increasing Consolidated Net Income

$_______________

(m)

- cash capital gains

$_______________

(n)

- non-recurring and extraordinary gains

$_______________

(o)

+ pro forma adjustments (see Section 1.8 of the Credit Agreement)

$_______________

(p)

= Consolidated EBITDA

$_______________

     

2.

Federal, state, local and foreign income taxes paid in cash:

$_______________

     

3.

Greater of (a) $10,000 per Restaurant and (b) Maintenance Capital

 

 

Expenditures:

$______________      

4.

Distributions made by Holdings (other than the Bagger Dave’s Legendary Burger

 

 

Tavern Restaurant Spin-Off Distribution):

$______________      

5.

Consolidated Interest Expense:

$______________

     

6.

Scheduled principal payments of Consolidated Funded Indebtedness

 

 

made or required to be made:

$______________      

7.

Consolidated Debt Service Coverage Ratio

 

 

((Line 1(p) – Line 2 – Line 3 – Line 4) ÷ (Line 5 + Line 6)):

________ to 1.00      

Minimum permitted Consolidated Debt Service Coverage Ratio:  

1.20 to 1.00

 

 
 

--------------------------------------------------------------------------------

 

  

For the Four-Quarter Period ended ___________

 

SCHEDULE 3

to the Compliance Certificate


 

Excess Cash Flow

 

 

 

1.

Consolidated Net Income:

$______________

     

2.

Non-cash charges deducted in determining Consolidated Net Income:

$______________

     

3.

Working Capital decreases:

$______________

     

4.

Cash paid by Holdings and its Subsidiaries for Capital Expenditures and

 

 

Acquisitions (other than amounts committed during a prior Fiscal Year to  

 

the extent such amounts reduced Excess Cash Flow in such prior Fiscal  

 

Year)4:

$______________      

5.

Cash committed during the Subject Period to make Capital Expenditures or

 

 

Acquisitions which, in either case, were actually made or a binding commitment  

 

exists5:

$______________      

6.

Scheduled principal payments or repayments of Indebtedness (other than

 

 

mandatory prepayments of Loans) made by Holdings and its Subsidiaries  

 

during the Subject Period6

$______________    

7.

Non-cash credits included in determining Consolidated Net Income for the

 

 

Subject Period:

$______________      

8.

Working Capital increases:

$______________

     

9.

Excess Cash Flow ((Line 1 + Line 2 + Line 3) – (Line 4 + Line 5 + Line 6

 

 

+ Line 7 + Line 8)):

$______________      

10.

Applicable Excess Cash Flow Percentage7:

[50][25][0]%

     

11.

Optional Term Loan prepayments8:

$______________

     

12.

Required Excess Cash Flow mandatory prepayment under Section 6.1(e) of

 

 

the Credit Agreement ((Line 9 x Line 10) – Line 11):

$______________

 

 

 

--------------------------------------------------------------------------------

4 Excluding any such Capital Expenditure or Acquisition is made or is expected
to be made with the proceeds of Indebtedness, any Equity Issuance, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA.

5 Excluding any such Capital Expenditure or Acquisition is made or is expected
to be made with the proceeds of Indebtedness, any Equity Issuance, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA.

6 Only to the extent that such payments or repayments by their terms cannot be
reborrowed or redrawn and do not occur in connection with a refinancing of all
or any portion of such Indebtedness.

7 (a) 50% if the Consolidated Lease Adjusted Leverage Ratio is greater than or
equal to 5.00 to 1.00, (b) 25% if the Consolidated Lease-Adjusted Leverage Ratio
is less than 5.00 to 1.00 but greater than or equal to 4.00 to 1.00 and (c) 0%
if the Consolidated Lease-Adjusted Leverage Ratio is less than 4.00 to 1.00.

8 Only to the extent such prepayments are not funded with the incurrence of any
Indebtedness, any Equity Issuance, any casualty proceeds, any condemnation
proceeds or any other proceeds that would not be included in Consolidated
EBITDA.

 